EXHIBIT 10.1

 

Execution Copy



 

RESTATEMENT AGREEMENT

 

This Restatement Agreement (this “Agreement”) is dated as of October 5, 2016,
and effective in accordance with Section 3 below, by and among CONSOLIDATED
COMMUNICATIONS HOLDINGS, INC., a Delaware corporation (“Holdings”), CONSOLIDATED
COMMUNICATIONS, INC., an Illinois corporation (the “Borrower”), certain
Subsidiaries of Holdings (each such Subsidiary, a “Subsidiary Guarantor” and,
together with Holdings, the “Guarantors”), the Lenders party hereto, including
pursuant to an authorization in the form attached hereto as Exhibit A (each, a
“Lender Authorization”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent.

 

STATEMENT OF PURPOSE:

 

Holdings, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement dated as of
December 23, 2013 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”).

 

The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Existing Credit Agreement as more specifically set forth herein.
Subject to the terms and conditions set forth herein, the Administrative Agent
and each of the Lenders have agreed to grant such request of the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.      Capitalized Terms. Except as otherwise specified herein, all capitalized
undefined terms used in this Agreement (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Existing Credit Agreement.

 

2.      Amendments. Subject to the terms and conditions set forth herein and the
effectiveness of this Agreement in accordance with its terms, the parties hereto
agree that the Existing Credit Agreement and the Collateral Agreement are
amended by:

 

(a)                General Amendments to Credit Agreement. The body of the
Existing Credit Agreement is hereby amended and restated on the Restatement Date
(as defined in Section 3 below) to delete the stricken text and to add the
double-underlined text as set forth in the Third Amended and Restated Credit
Agreement attached hereto as Annex A (the “Restated Credit Agreement”). By its
execution hereof, the Borrower and Holdings hereby agree to their respective
obligations and agreements as set forth in the Restated Credit Agreement.

 

(b)               Amendments to Exhibits. The Exhibits of the Existing Credit
Agreement are hereby amended and restated on the Restatement Date to delete the
stricken text and to add the double-underlined text as set forth in the Exhibits
to Third Amended and Restated Credit Agreement attached hereto as Annex B.

 

(c)                Amendments to Credit Agreement Schedules. The Schedules of
the Existing Credit Agreement are hereby deleted and replaced with the
corresponding Schedules attached hereto as Annex C.

 

1 

 



(d)               Amendments to Collateral Agreement Schedules. The Schedules of
the Collateral Agreement are hereby deleted and replaced with the corresponding
Schedules attached hereto as Annex D.

 

3.      Conditions to Effectiveness. Upon the satisfaction or waiver of each of
the following conditions, this Agreement shall be deemed to be effective (the
“Restatement Date”):

 

(a)                Executed Loan Documents. This Agreement and a Note in favor
of each Lender requesting a Note, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto (including by way of Lender
Authorizations) and shall be in full force and effect, and no Default or Event
of Default shall exist hereunder or thereunder.

 

(b)               Closing Certificates; Etc. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i) Officer’s Certificate. A certificate from an Authorized Officer of Holdings
and the Borrower to the effect that (A) all representations and warranties of
the Loan Parties contained in this Agreement, the Restated Credit Agreement and
the other Loan Documents are true, correct and complete in all material respects
(except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all
respects); (B) after giving effect to the transactions contemplated hereby to
occur on the Restatement Date, no Default or Event of Default has occurred and
is continuing; (C) since December 31, 2015, no event, development or
circumstance has occurred or condition arisen, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect; and (D)  each of the Loan Parties, as applicable, has satisfied
each of the conditions to be performed by it set forth in this Section 3 and in
Section 4.02 of the Restated Credit Agreement.

 

(ii) Certificate of Secretary of each Loan Party. A certificate of an Authorized
Officer of each Loan Party certifying as to the incumbency and genuineness of
the signature of each officer of such Loan Party executing Loan Documents to
which it is a party and certifying that (A) either (1) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Loan Party and all amendments thereto provided to the Administrative Agent
on the date of the Existing Credit Agreement (or such later date as such Loan
Party became a Loan Party under the Existing Credit Agreement) (collectively,
the “Existing Charters”) are true, correct and complete, or (2) attached thereto
are all amendments, restatements, supplements or other modifications of the
Existing Charters, certified by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) either (1) the bylaws or other governing document of such Loan
Party provided to the Administrative Agent on the date of the Existing Credit
Agreement (or such later date as such Loan Party became a Loan Party under the
Existing Credit Agreement) (collectively, the “Existing Bylaws”) are true,
correct and complete or (2) attached thereto are true, correct and complete
copies of all amendments, restatements, supplements or other modifications of
Existing Bylaws of such Loan Party, (C) attached thereto are resolutions duly
adopted by the board of directors (or other governing body) of such Loan Party
authorizing and approving the transactions contemplated hereunder, under the
Restated Credit Agreement and the other Loan Documents and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, and (D) attached thereto is each certificate required to be
delivered pursuant to Section 3(b)(iii).

 

2 

 



(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Loan Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent requested by the Administrative Agent, each other jurisdiction where
such Loan Party is qualified to do business.

 

(iv) Opinions of Counsel. Opinions of counsel to the Loan Parties (including,
without limitation, opinions of special counsel and local counsel as may be
reasonably requested by the Administrative Agent) addressed to the
Administrative Agent and the Lenders with respect to the Loan Parties, the Loan
Documents and such other matters as the Administrative Agent shall reasonably
request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the Administrative Agent and the Lenders).

 

(c)                Personal Property Collateral.

 

(i)                 Filings and Recordings. The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

 

(ii)               Pledged Collateral. The Administrative Agent shall have
received (A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

 

(iii)             Lien Searches. The Administrative Agent shall have received
the results of a Lien searches, in form and substance reasonably satisfactory
thereto, indicating among other things that the assets of each such Loan Party
are free and clear of any Lien (except for Permitted Liens).

 

(iv)             Property and Liability Insurance. The Administrative Agent
shall have received, in each case in form and substance reasonably satisfactory
to the Administrative Agent, evidence of property, business interruption and
liability insurance covering each Loan Party, evidence of payment of all
insurance premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies.

 

(v)               Intellectual Property. The Administrative Agent shall have
received security agreements duly executed by the applicable Loan Parties for
all federally registered copyrights, copyright applications, patents, patent
applications, trademarks and trademark applications included in the Collateral,
in each case in proper form for filing with the U.S. Patent and Trademark Office
or U.S. Copyright Office, as applicable.

 

3 

 



(d)               Real Property Collateral. With respect to each parcel of real
property subject to a Mortgage, the Administrative Agent shall have received (i)
a “life of loan” flood hazard certification from the National Research Center,
or any successor agency thereto and, (ii) if such parcel of real property is
located in a special flood hazard area:

 

(A) notices to (and confirmation of receipt by) the Borrower as to the existence
of a special flood hazard and, if applicable, the unavailability of flood hazard
insurance under the National Flood Insurance Program because the community does
not participate in the National Flood Insurance Program; and

 

(B) to the extent flood hazard insurance is available in the community in which
the real property is located, a copy of one of the following: (w) the flood
hazard insurance policy, (x) the Borrower’s application for a flood hazard
insurance policy, together with proof of payment of the premium associated
therewith, (y) a declaration page confirming that flood hazard insurance has
been issued to the Borrower or (z) such other evidence of flood hazard insurance
satisfactory to the Administrative Agent.

 

(e)                Consents; Defaults.

 

(i)                 Governmental and Third Party Approvals. The Loan Parties
shall have received all material governmental, shareholder and third party
consents and approvals necessary (or any other material consents as determined
in the reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement, the Restated Credit Agreement and
the other Loan Documents and all applicable waiting periods shall have expired
without any action being taken by any Person that could reasonably be expected
to restrain, prevent or impose any material adverse conditions on any of the
Loan Parties or such other transactions or that could seek or threaten any of
the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.

 

(ii)               No Injunction, Etc. No action, proceeding or investigation
shall have been instituted, threatened or proposed before any Governmental
Authority to enjoin, restrain, or prohibit, or to obtain substantial damages in
respect of, or which is related to or arises out of this Agreement, the Restated
Credit Agreement or the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby, or which, in the Administrative
Agent’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement, the Restated Credit Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby or thereby.

 

(f)                Financial Matters.

 

(i)                 Financial Projections. The Administrative Agent shall have
received projections prepared by management of Holdings of balance sheets,
income statements and cash flow statements on an annual basis for each year
during the Revolving Commitment Period, which shall not be inconsistent in any
material respect with any financial information or projections previously
delivered to the Administrative Agent.

 

4 

 



(ii)               Financial Condition/Solvency Certificate. The Borrower shall
have delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by the chief financial officer of the Borrower, that (A) after giving effect to
the transactions contemplated hereby to occur on the Restatement Date, each Loan
Party and each Subsidiary thereof is each Solvent, (B) attached thereto are
calculations evidencing compliance on a pro forma basis after giving effect to
the transactions contemplated hereby, under the Restated Credit Agreement and
under the other Loan Documents with the Financial Covenants, and (C) the
financial projections previously delivered to the Administrative Agent represent
the good faith estimates (utilizing reasonable assumptions) of the financial
condition and operations of Holdings and its Subsidiaries.

 

(iii)             Payment at Closing. The Borrower shall have paid or made
arrangements to pay contemporaneously with closing (A) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in
Section 2.10 of the Restated Credit Agreement and any other accrued and unpaid
fees or commissions due hereunder (including, without limitation, all fees
payable on the Restatement Date in accordance with the Engagement Letter (as
defined in the Restated Credit Agreement) and the Administrative Agent Fee
Letter (as defined in the Restated Credit Agreement)), (B) all reasonable fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent accrued and
unpaid prior to or on the Restatement Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent) and (C) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

 

(g)                Miscellaneous.

 

(i)                 Borrowing Request and Notice of Account Designation. The
Administrative Agent shall have received (A) a Borrowing Request in accordance
with Section 2.02(a) of the Restated Credit Agreement and (B) a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans made on or after the Restatement Date are to be disbursed.

 

(ii)               Rating of the Initial Term Loan and Borrower. The Borrower
shall have received a recent confirmatory corporate family rating from Moody’s
and a confirmatory corporate rating from S&P and a rating with respect to the
Initial Term Loan (as defined in the Restated Credit Agreement) from each of
Moody’s and S&P.

 

(iii)             PATRIOT Act, etc. Holdings, the Borrower and each of the other
Loan Parties shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations.

 

(iv)             Other Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement, the Restated Credit Agreement and the other Loan Documents
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement, the Restated Credit Agreement and
the other Loan Documents.

 

5 

 



Without limiting the generality of the provisions of the last paragraph of
Section 8.03 of the Restated Credit Agreement, for purposes of determining
compliance with the conditions specified in this Section 3, the Administrative
Agent and each Lender that has signed this Agreement (or a Lender Authorization)
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Restatement Date specifying its objection thereto. Each Existing Lender (as
defined in the Restated Credit Agreement) party hereto waives any loss or
expense incurred by such Existing Lender under Section 2.17 of the Existing
Credit Agreement arising from the refinancing of any Eurodollar Loans
outstanding under the Existing Credit Agreement prior to the end of the
applicable Interest Period for such Eurodollar Loans.

 

4.      Reaffirmation.

 

(a) The Borrower and the Guarantors each hereby acknowledge and agree that (i)
the Guaranty Agreement, the Collateral Agreement and each of the other Loan
Documents (other than the Restated Credit Agreement) to which it is a party
remains in full force and effect and enforceable against it in accordance with
its terms and shall not be impaired or limited by the execution or effectiveness
of this Agreement or the Restated Credit Agreement, (ii) the Liens and
assignments granted pursuant to the Collateral Agreement and each of the other
Security Documents to which it is a party remain valid upon the effectiveness of
this Agreement and the Restated Credit Agreement, (iii) the Collateral
Agreement, each of the other Security Documents to which it is a party and such
Liens and assignments support or secure, and will continue to support or secure,
the Obligations under the Restated Credit Agreement and (iv) each reference in
the Guaranty Agreement and the Collateral Agreement to “Obligations” shall mean
and be a reference to “Obligations” as defined in the Restated Credit Agreement.

 

(b) Each Guarantor hereby acknowledges that it has reviewed the terms and
provisions of this Agreement and the Restated Credit Agreement and consents to
the Restated Credit Agreement and confirms its obligations to guarantee the
payment and performance of all “Guaranteed Obligations” (as defined in the
Guaranty Agreement).

 

5.      Effect of this Agreement.

 

(a) Except as expressly provided herein or in the Exhibits and Annexes hereto,
the Existing Credit Agreement and the other Loan Documents shall remain
unmodified and in full force and effect. Except as expressly set forth herein or
in the Exhibits and Annexes hereto, this Agreement shall not be deemed (i) to be
a waiver of, or consent to, a modification or amendment of, any other term or
condition of the Existing Credit Agreement or any other Loan Document, (ii) to
prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Existing Credit Agreement or the other Loan Documents or the Restated Credit
Agreement or any other “Loan Document” (as defined in the Restated Credit
Agreement) or any of the instruments or agreements referred to therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, (iii) to be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with Holdings, the Borrower, any
Subsidiary Loan Party or any other Person with respect to any waiver, amendment,
modification or any other change to the Credit Agreement or the Loan Documents
or the Restated Credit Agreement or any other “Loan Document” (as defined in the
Restated Credit Agreement) or any rights or remedies arising in favor of the
Lenders or the Administrative Agent, or any of them, under or with respect to
any such documents or (iv) to be a waiver of, or consent to or a modification or
amendment of, any other term or condition of any other agreement by and among
the Loan Parties, on the one hand, and the Administrative Agent or any other
Lender, on the other hand. On and after the Restatement Date, references in the
Restated Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document to the
“Credit Agreement” shall be deemed to be references to the Restated Credit
Agreement.

 

6 

 



(b) On the Restatement Date, the Existing Credit Agreement shall be amended and
restated in the form of the Restated Credit Agreement. The parties hereto
acknowledge and agree that (i) this Agreement, the Restated Credit Agreement and
any other “Loan Documents” (as defined in the Restated Credit Agreement)
executed and delivered in connection herewith do not constitute a novation, or
termination of the Obligations under the Existing Credit Agreement as in effect
prior to the Restatement Date; (ii) such Obligations are in all respects
continuing (as amended and restated by the Restated Credit Agreement) with the
terms, conditions, covenants and agreements contained in the Existing Credit
Agreement being modified only to the extent provided in the Restated Credit
Agreement; and (iii) the Liens and security interests as granted under the Loan
Documents securing the Obligations are in all such respects continuing and in
full force and effect.

 

(c) This document shall constitute a “Loan Document” (as defined in the Restated
Credit Agreement) for all purposes of the Restated Credit Agreement and shall be
administrated and construed pursuant to the terms of the Restated Credit
Agreement.

 

6.      Representations and Warranties/No Default. By its execution hereof,

(a) each of the Borrower and the Guarantors represents and warrants that the
representations and warranties contained in each Loan Document (including this
Agreement and the Restated Credit Agreement) are true and correct on and as of
the date hereof, other than any such representations or warranties that, by
their express terms, refer to an earlier date, in which case they shall have
been true and correct on and as of such earlier date and that no Default or
Event of Default has occurred and is continuing as of the Restatement Date; and

(b) each of the Borrower and the Guarantors hereby certifies, represents and
warrants to the Administrative Agent and the Lenders that:

 

(i) it has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution and delivery of this Agreement and
the performance of this Agreement, the Restated Credit Agreement, the Guaranty
Agreement, the Collateral Agreement and each other document executed in
connection herewith or therewith to which it is a party in accordance with their
respective terms and the transactions contemplated hereby or thereby; and

 

(ii) this Agreement, the Restated Credit Agreement, the Guaranty Agreement, the
Collateral Agreement and each other document executed in connection herewith or
therewith has been duly executed and delivered by the duly authorized officers
of each Loan Party, and each such document constitutes the legal, valid and
binding obligation of each such Loan Party, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

 

7 

 



7.      Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.      Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery by telecopier or
electronic mail of an executed counterpart of a signature page to this Agreement
or Lender Authorization shall be effective as delivery of an original executed
counterpart of this Agreement.

 

9.      FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

10.  Existing Lender Cashless Roll.

 

Each of the Existing Lenders that is a Lender of record under the Existing
Credit Agreement immediately prior to the effectiveness of this Agreement that
executes and delivers a Lender Authorization commits (each such commitment, a
“New Term Commitment”) to make a portion of the term loan to be made on the
Restatement Date under the Restated Credit Agreement (such new term loan, the
“New Loan”) to the Borrower for the purpose of refinancing the Term Loans and to
pay related fees and expenses. The Borrower hereby offers to each Existing
Lender to exchange the Allocated Amount (as defined below) of the aggregate
principal amount of Term Loans held by such Existing Lender immediately prior to
the effectiveness of this Agreement (the “Existing Loans”) for a portion of the
New Loan in an aggregate principal amount equal to such Existing Lender’s
Allocated Amount, which shall be evidenced and governed by the Restated Credit
Agreement and the related Loan Documents as defined therein (such Allocated
Amount, the “Allocated Loans”), and, by virtue of its execution and delivery of
the applicable Lender Authorization, each Existing Lender hereby agrees to
accept such offer of exchange with respect to its entire Allocated Amount.

 

“Allocated Amount” means, with respect to any Existing Lender, the portion of
such Existing Lender’s final allocated New Term Commitment (as determined by the
Administrative Agent in consultation with the Borrower and notified to the
Borrower and such Existing Lender), that does not exceed the aggregate
outstanding principal amount of such Existing Lender’s Existing Loans.

 

Upon satisfaction of the conditions precedent set forth in Section 3 of this
Agreement and the Borrower paying to the Administrative Agent, for the account
of each Existing Lender, all interest and other non-principal amounts then due
and owing by the Borrower to such Existing Lender in respect of such Existing
Lender’s Existing Loans on the Restatement Date and the funding of the New Loan
on the Restatement Date, and notwithstanding anything to the contrary contained
in the Existing Credit Agreement, the Borrower’s obligations in respect of the
Existing Loans of each Existing Lender in the amount equal to such Existing
Lender’s Allocated Amount shall be deemed to have been satisfied via the
exchange of Existing Loans for Allocated Loans as described in this Section 10;
provided that if the Allocated Amount with respect to any Existing Lender is
less than the Existing Loans of such Lender, then the difference shall be repaid
to the extent set forth in and in accordance with the terms of this Agreement.
Upon the Administrative Agent marking the Register (as defined in the Existing
Credit Agreement) as contemplated below, each Existing Lender shall become a
“Lender” pursuant to, and for all purposes under, the Restated Credit Agreement
with respect to the Allocated Loans. The Administrative Agent’s determination
and entry and completion of the Register shall be conclusive, in each case,
absent clearly demonstrable error. Notwithstanding anything to the contrary,
each Existing Lender agrees to waive its right to compensation for any amounts
owing under Section 2.17 of the Existing Credit Agreement.

 

8 

 



In order to evidence the exchange contemplated above, the Administrative Agent
has notified the Borrower that, upon the occurrence of the Restatement Date (and
the payment of all interest and other non-principal amounts then due and owing
by the Borrower to such Existing Lender in respect of such Existing Lender’s
Existing Loans on the Restatement Date), it will mark the Register to reflect
(a) the Existing Loans of each Existing Lender in the amount equal to such
Existing Lender’s Allocated Amount as no longer outstanding and (b) that each
Existing Lender is a Lender under the Restated Credit Agreement upon the
occurrence of the Restatement Date in respect of its Allocated Loans. None of
the Administrative Agent, any Arranger, any other agent, or any of their
respective affiliates (each of the foregoing, an “Agent-Related Person”), shall
be liable to any Existing Lender, any other Lender, the Borrower or any of their
respective affiliates, equity holders or debt holders for any losses, costs,
damages or liabilities incurred, directly or indirectly, as a result of any
Agent-Related Person, or their counsel or other representatives, taking any
action in accordance with the Lender Authorization or this Agreement or
executing this Agreement.

 

Each Existing Lender that does not deliver a Lender Authorization, shall have
its Existing Loans refinanced with the proceeds of the New Loan. In addition,
any portion of the Existing Loans of an Existing Lender that exceed the
Allocated Amount in accordance with this Section 10 shall be refinanced with the
proceeds of the New Loan. By its signature to this document or a Lender
Authorization, the parties hereto consent to the repayments and refinancings
described in this paragraph and agree that in connection therewith the initial
Lenders of the New Loan (other than Existing Lenders to the extent of their
Allocated Amounts) shall be deemed to have been assigned the Existing Loans to
be refinanced hereunder, in each case notwithstanding anything to the contrary
in this Agreement, the Existing Credit Agreement or any other Loan Document.

 

9 

 



11.  Agreement of Lenders.

 

By executing and delivering a Lender Authorization, each Existing Lender
(a) represents and warrants to the Arrangers and the Administrative Agent that
(i)(A) it has full power and authority, and has taken all action necessary, to
execute and deliver its Lender Authorization and to consummate the transactions
contemplated hereby and thereby and to become a Lender under the Restated Credit
Agreement as to any Allocated Loans, and (B) neither its execution and delivery
of the Lender Authorization nor the consummation of the transactions
contemplated hereby or thereby conflict with its organizational documents or
material contracts or with any applicable law, (ii) from and after the
Restatement Date, it shall be bound by the provisions of the Restated Credit
Agreement as a Lender thereunder and shall have the obligations of a Lender
thereunder in respect of its Allocated Loans and (iii) it has received a copy of
this Agreement and the Restated Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to the Existing Credit
Agreement, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
its New Term Commitment and Lender Authorization and to accept the Allocated
Loans, on the basis of which it has made such analysis and decision
independently and without reliance on the Arrangers (acting through such of its
affiliates or branches as it deems appropriate), the Administrative Agent, any
other agent, or any other Lender; and (b) agrees that (i) it will, independently
and without reliance on any Arranger, the Administrative Agent, any other agent,
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents (as defined in the Restated
Credit Agreement), (ii) it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents (as defined in the
Restated Credit Agreement) are required to be performed by it as a Lender
thereunder, and (iii) it hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of the Restated Credit Agreement and each other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of the Restated Credit Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto, including, without limitation,
pursuant to Article VII of the Restated Credit Agreement.

 

[Signature Pages Follow]

10 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 



  BORROWER:               CONSOLIDATED COMMUNICATIONS, INC., as Borrower        
    By: /s/ Steven L. Childers   Name: Steven L. Childers   Title: Chief
Financial Officer and Assistant Secretary               HOLDINGS:              
CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., as Guarantor               By: /s/
Steven L. Childers   Name: Steven L. Childers   Title: Chief Financial Officer
and Assistant Secretary      

 

 

 

 

 

Restatement Agreement

Consolidated Communications, Inc.

Signature Page



 

  SUBSIDIARY GUARANTORS:               CONSOLIDATED COMMUNICATIONS,
ENTERPRISE SERVICES, INC., as Guarantor             By: /s/ Steven L. Childers  
Name: Steven L. Childers   Title: Chief Financial Officer and Assistant
Secretary               CONSOLIDATED COMMUNICATIONS SERVICES
COMPANY, as Guarantor               By: /s/ Steven L. Childers   Name: Steven L.
Childers   Title: Chief Financial Officer and Assistant Secretary              
CONSOLIDATED COMMUNICATIONS OF FORT
BEND COMPANY, as Guarantor               By: /s/ Steven L. Childers   Name:
Steven L. Childers   Title: Chief Financial Officer and Assistant Secretary    
          CONSOLIDATED COMMUNICATIONS OF TEXAS
COMPANY, as Guarantor               By: /s/ Steven L. Childers   Name: Steven L.
Childers   Title: Chief Financial Officer and Assistant Secretary              
CONSOLIDATED COMMUNICATIONS OF
PENNSYLVANIA COMPANY, LLC, as Guarantor               By: /s/ Steven L. Childers
  Name: Steven L. Childers   Title: Chief Financial Officer and Assistant
Secretary      

 

 

 

Restatement Agreement

Consolidated Communications, Inc.

Signature Page



 

        CONSOLIDATED COMMUNICATIONS OF
CALIFORNIA COMPANY, as Guarantor             By: /s/ Steven L. Childers   Name:
Steven L. Childers   Title: Chief Financial Officer and Assistant Secretary    
          CRYSTAL COMMUNICATIONS, INC., as Guarantor               By: /s/
Steven L. Childers   Name: Steven L. Childers   Title: Chief Financial Officer
and Assistant Secretary               CONSOLIDATED COMMUNICATIONS OF
MINNESOTA COMPANY, as Guarantor               By: /s/ Steven L. Childers   Name:
Steven L. Childers   Title: Chief Financial Officer and Assistant Secretary    
          CONSOLIDATED COMMUNICATIOSN OF MID-
COMM. COMPANY, as Guarantor               By: /s/ Steven L. Childers   Name:
Steven L. Childers   Title: Chief Financial Officer and Assistant Secretary    
          IDEAONE TELECOM, INC., as Guarantor               By: /s/ Steven L.
Childers   Name: Steven L. Childers   Title: Chief Financial Officer and
Assistant Secretary               ENVENTIS TELECOM, INC., as Guarantor,        
      By: /s/ Steven L. Childers   Name: Steven L. Childers   Title: Chief
Financial Officer and Assistant Secretary      

 

Restatement Agreement

Consolidated Communications, Inc.

Signature Page



 

  ADMINISTRATIVE AGENT:               WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent on behalf of itself and each
Lender signing a Lender Authorization             By: /s/ Kieran Mahon   Name:
Kieran Mahon   Title: Director            

 

 

 

 

Restatement Agreement

Consolidated Communications, Inc.

Signature Page



 

  LENDERS:               WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender             By: /s/ Kieran Mahon   Name: Kieran Mahon   Title:
Director            

 

 

  

 

 

Restatement Agreement

Consolidated Communications, Inc.

Signature Page



 

  LENDERS:               Morgan Stanley Bank, N.A., as a Lender             By:
/s/ Michael King   Name: Michael King   Title: Authorized Signatory            

 

 

 

 

 

Restatement Agreement

Consolidated Communications, Inc.

Signature Page



 

  LENDERS:               The Toronto-Dominion Bank, a New York Branch as a
Lender             By: /s/ Annie Dorval   Name: Annie Dorval   Title: Authorized
Signatory            

 

 

 

 

 

Restatement Agreement

Consolidated Communications, Inc.

Signature Page



 

  LENDERS:               MIZUHO BANK, LTD., as a Lender             By: /s/
Daniel Guevara   Name: Daniel Guevara   Title: Authorized Signatory            

 

 

 

 

 

Restatement Agreement

Consolidated Communications, Inc.

Signature Page



 

  LENDERS:               COBANK, ACB, as a Lender             By: /s/ Lennie
Blakeslee   Name: Lennie Blakeslee   Title: Vice President            

 

 

 

 

 



Restatement Agreement

Consolidated Communications, Inc.

Signature Page



 

Exhibit A

 

[form of Lender Authorization attached]

 

 

 



 

 

LENDER AUTHORIZATION AND CONSENT

OF

[INSERT NAME OF APPLICABLE ASSET MANAGER]

 

Consolidated Communications, Inc. Restatement Agreement

(Term Loan Lenders Only)

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Re:Restatement Agreement to be dated on or about October 5, 2016 (the
“Restatement Agreement”) by and among Consolidated Communications Holdings,
Inc., as a Guarantor (“Holdings”), Consolidated Communications, Inc. (the
“Borrower”), the Lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent (the “Administrative Agent”), which amends
and restates that certain Second Amended and Restated Credit Agreement dated as
of December 23, 2013 (as amended, the “Credit Agreement”) by and among Holdings,
the Borrower, the Lenders party thereto and the Administrative Agent.

 

This Lender Authorization and Consent acknowledges our receipt and review of the
execution copy of the Restatement Agreement and all exhibits and annexes thereto
(including, without limitation, the form of Third Amended and Restated Credit
Agreement attached thereto as Annex A), in each case in the forms most recently
posted on the Consolidated Communications online workspace. By executing this
Lender Authorization and Consent, we hereby approve the Restatement Agreement
and authorize the Administrative Agent to execute and deliver the Restatement
Agreement on our behalf. Except as otherwise specified herein, all capitalized
terms used herein but not defined herein have the meanings assigned thereto in
the Restatement Agreement.

 

Each financial institution purporting to be a Lender and executing this Lender
Authorization and Consent agrees or reaffirms that it shall be a party to the
Restatement Agreement and the other Loan Documents to which Lenders are parties
and shall have the rights and obligations of a “Lender” (as defined in the
Restated Credit Agreement), and agrees to be bound by the terms and provisions
applicable to a “Lender” under each such agreement and agrees to execute any
additional documents reasonably requested by the Administrative Agent to
evidence such financial institution’s rights and obligations under the Restated
Credit Agreement.

 

 

CASHLESS ROLL ELECTION. We acknowledge and agree that by our execution hereof we
agree to a cashless roll of our existing Term Loans (as defined in the Credit
Agreement) in accordance with the terms of the Restatement Agreement.

 

 

[Remainder of this Page Intentionally Blank]

Restatement Agreement

Consolidated Communications, Inc.

Lender Authorization and Consent

 

 





            [Insert name of applicable fund]   [Insert name of applicable fund]
              By:     By:     Name:     Name:     Title:     Title:    

 

 

 

            [Insert name of applicable fund]   [Insert name of applicable fund]
              By:     By:     Name:     Name:     Title:     Title:    

 

 

 

            [Insert name of applicable fund]   [Insert name of applicable fund]
              By:     By:     Name:     Name:     Title:     Title:    

 

 

 

            [Insert name of applicable fund]   [Insert name of applicable fund]
              By:     By:     Name:     Name:     Title:     Title:    

 

 

 

            [Insert name of applicable fund]   [Insert name of applicable fund]
              By:     By:     Name:     Name:     Title:     Title:    

 

Restatement Agreement

Consolidated Communications, Inc.

Lender Authorization and Consent (Signature Page)



 

Annex A

 

[form of Restated Credit Agreement attached]

 

 

 

 

 

 

 

 

 

 



 

 

Annex B

 

[form of Amended Exhibits attached]

 

 

 

 

 

 

 

 

 

 



 

 

Annex C

 

[Amended Credit Agreement Schedules attached]

 

 

 

 

 

 

 

 

 

 

 

 

Annex D

 

[Amended Collateral Agreement Schedules attached]

 

 

 

 

 

 

 

 

 



Published CUSIP Number: 20903EAS4EAV7

Revolving Loan CUSIP Number: 20903EST2EAW5

Initial Term Loan CUSIP Number: 20903EAU9EAX3

 

SECONDTHIRD AMENDED AND RESTATED CREDIT AGREEMENT1

 

Dated as of December 23, 2013October 5, 2016

 

among

 

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.,
as Parent GuarantorHoldings,

 

CONSOLIDATED COMMUNICATIONS, INC.,
as Borrower,

 

THE LENDERS REFERRED TO HEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Bank and Swingline Lender,

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent

 

THE ROYAL BANK OF SCOTLAND PLC

as Documentation Agent

 

and

 

COBANK, ACB,

MIZUHO BANK, LTD.

and

TD SECURITIES (USA) LLC,

as Documentation AgentAgents

 

and

 

WELLS FARGO SECURITIES, LLC,
MORGAN STANLEY SENIOR FUNDING, INC.,

MIZUHO BANK, LTD.

and

RBSTD SECURITIES INC.(USA) LLC,
as Joint Lead Arrangers and Joint Bookrunners

 



 
 





TABLE OF CONTENTS

 



 

   

Page

 

ARTICLE I DEFINITIONS 1 Section 1.01 Defined Terms 1 Section 1.02 Classification
of Loans and Borrowings 3134 Section 1.03 Terms Generally 3234 Section 1.04 UCC
Terms 3235 Section 1.05 Rounding 3235 Section 1.06 References to Agreement and
Laws 3235 Section 1.07 Times of Day 3235 Section 1.08 Letter of Credit Amounts
3235 Section 1.09 Limited Conditionality Acquisitions 35 ARTICLE II THE CREDITS
3336 Section 2.01 Credit Commitments 3336 Section 2.02 Procedure for Borrowing
3337 Section 2.03 Conversion and Continuation Options for Loans 3437 Section
2.04 Swingline Loans 3538 Section 2.05 Optional and Mandatory Prepayments of
Loans 3640 Section 2.06 Letters of Credit 3942 Section 2.07 Repayment of Loans;
Evidence of Debt 4246 Section 2.08 Interest Rates and Payment Dates 4347 Section
2.09 Computation of Interest 4447 Section 2.10 Fees 4447 Section 2.11
Termination, Reduction or Adjustment of Commitments 4548 Section 2.12 Inability
to Determine Interest Rate; Inadequacy of Interest Rate 4548 Section 2.13 Pro
Rata Treatment and Payments 4549 Section 2.14 Illegality 4651 Section 2.15
Requirements of Law 47Increased Costs 51 Section 2.16 Taxes 4852 Section 2.17
Indemnity 5155 Section 2.18 Change of Lending Office 5156 Section 2.19 Sharing
of Setoffs 51[Reserved] 56 Section 2.20 Assignment of Commitments Under Certain
Circumstances 5256 Section 2.21 Increase in Term Commitments 5256

 i

 



TABLE OF CONTENTS

(continued)

Page

 

Section 2.22 Extension Offers 5458 Section 2.23 Defaulting Lenders 5660 Section
2.24 Cash Collateral 62 ARTICLE III REPRESENTATIONS AND WARRANTIES 5863 Section
3.01 Organization, etc 5863 Section 3.02 Due Authorization, Non-Contravention,
etc 5863 Section 3.03 Government Approval, Regulation, etc 5863 Section 3.04
Validity, etc 5964 Section 3.05 Financial Information 5964 Section 3.06 No
Material Adverse Effect 5964 Section 3.07 Litigation 5964 Section 3.08
Compliance with Laws and Agreements 5964 Section 3.09 Subsidiaries 5964 Section
3.10 Ownership of Properties 5965 Section 3.11 Taxes 6065 Section 3.12 Pension
and Welfare Plans 6066 Section 3.13 Environmental Warranties 6166 Section 3.14
Regulations U and X 6267 Section 3.15 Disclosure; Accuracy of Information; Pro
Forma Balance Sheets and Projected Financial Statements 6267 Section 3.16
Insurance 6368 Section 3.17 Labor Matters 6368 Section 3.18 Solvency 6368
Section 3.19 Securities 6368 Section 3.20 Security Documents 6368 Section 3.21
Anti -Terrorism Laws 64-Corruption Laws; Anti-Money Laundering Laws and
Sanctions 69 ARTICLE IV CONDITIONS 6570 Section 4.01 Conditions to Closing and
Initial Extensions of Credit 6570 Section 4.02 Conditions to Each Credit Event
6873 ARTICLE V AFFIRMATIVE COVENANTS 6974 Section 5.01 Financial Information,
Reports, Notices, etc 6974 Section 5.02 Compliance with Laws, etc 7177 Section
5.03 Maintenance of Properties 7177

 ii

 

TABLE OF CONTENTS

(continued)

Page

 

Section 5.04 Insurance 71 77 Section 5.05 Books and Records; Visitation Rights
7278 Section 5.06 Environmental Covenant 7278 Section 5.07 Information Regarding
Collateral 7379 Section 5.08 Existence; Conduct of Business 7480 Section 5.09
Performance of Obligations 7480 Section 5.10 Casualty and Condemnation 7480
Section 5.11 Pledge of Additional Collateral 7480 Section 5.12 Further
Assurances 7581 Section 5.13 Use of Proceeds 7581 Section 5.14 Payment of Taxes
7581 Section 5.15 Equal Security for Loans and Notes 7581 Section 5.16
Guarantees 7581 Section 5.17 Subordination of Intercompany Loans 7682 Section
5.18 Interest Rate Contracts 7682 Section 5.19 Covenants Regarding Post-Closing
Deliveries 7682 Section 5.20 Compliance with Anti-Corruption Laws; Anti-Money
Laundering Laws and Sanctions 82 ARTICLE VI NEGATIVE COVENANTS 7682 Section 6.01
Indebtedness; Certain Equity Securities 7682 Section 6.02 Liens 7986 Section
6.03 Fundamental Changes; Line of Business 8188 Section 6.04 Investments, Loans,
Advances, Guarantees and Acquisitions 8288 Section 6.05 Asset Sales 8390 Section
6.06 Sale and Leaseback Transactions 8491 Section 6.07 Restricted Payments 8491
Section 6.08 Transactions with Affiliates 8592 Section 6.09 Restrictive
Agreements 8692 Section 6.10 Amendments or Waivers of Certain Documents;
Prepayments of Certain Indebtedness 86 93 Section 6.11 Total Net Leverage Ratio
8693 Section 6.12 Interest Coverage Ratio 8693 Section 6.13 Anti-Terrorism Law
86

 iii

 

TABLE OF CONTENTS

(continued)

Page

 

Section 6.14 Embargoed Person 87 Section 6.15 Anti-Money Laundering 87 ARTICLE
VII EVENTS OF DEFAULT 8793 Section 7.01 Listing of Events of Default 8793
Section 7.02 Action if Bankruptcy 8995 Section 7.03 Action if Other Event of
Default 8996 Section 7.04 Action if Event of Termination 9096 Section 7.05
Crediting of Payments and Proceeds 9096 Section 7.06 Rights and Remedies
Cumulative; Non-Waiver; etc 9197 ARTICLE VIII THE ADMINISTRATIVE AGENT 9197
Section 8.01 Appointment and Authority 9197 Section 8.02 Rights as a Lender 9198
Section 8.03 Exculpatory Provisions 9198 Section 8.04 Reliance by the
Administrative Agent 9299 Section 8.05 Delegation of Duties 9299 Section 8.06
Resignation of Administrative Agent 9399 Section 8.07 Non-Reliance on
Administrative Agent and Other Lenders 93100 Section 8.08 No Other Duties, Etc
94100 Section 8.09 Collateral and Guaranty Matters 94101 Section 8.10 Secured
Hedge Agreements and Secured Cash Management Agreements 101 ARTICLE IX
MISCELLANEOUS 94102 Section 9.01 Notices 94102 Section 9.02 Amendments, Waivers
and Consents 96104 Section 9.03 Expenses; Indemnity 98106 Section 9.04 Right of
Set Off 99107 Section 9.05 Governing Law; Jurisdiction, Etc 100108 Section 9.06
Waiver of Jury Trial 100108 Section 9.07 Reversal of Payments 101109 Section
9.08 Injunctive Relief 101109 Section 9.09 Accounting Matters 101109 Section
9.10 Successors and Assigns; Participations 101109 Section 9.11 Confidentiality
105113

 iv

 

TABLE OF CONTENTS

(continued)

Page

 

Section 9.12 Performance of Duties 106114 Section 9.13 All Powers Coupled with
Interest 106114 Section 9.14 Survival of Indemnities 106114 Section 9.15 Titles
and Captions 106115 Section 9.16 Severability of Provisions 106115 Section 9.17
Counterparts; Integration; Effectiveness; Electronic Execution 106115 Section
9.18 Term of Agreement 107115 Section 9.19 USA Patriot Act 107; Anti-Money
Laundering Laws 115 Section 9.20 Independent Effect of Covenants 107Conflict
with Other Loan Documents 116 Section 9.21 Amendment and Restatement; No
Novation 107116 Section 9.22 No Advisory or Fiduciary Responsibility 116 Section
9.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 117

 



 

 

 

 

 



 v

 

EXHIBIT A  Form of Borrowing Request EXHIBIT B  Form of Assignment and
Assumption EXHIBIT C  Form of Compliance Certificate EXHIBIT D-1  Form of
Initial Term Loan Note EXHIBIT D-2  Form of Revolving Loan Note EXHIBIT E-1 
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
EXHIBIT E-2  Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants) EXHIBIT E-3  Form of U.S. Tax Compliance Certificate (Foreign
Participant Partnerships) EXHIBIT E-4  Form of U.S. Tax Compliance Certificate
(Foreign Lender Partnerships) EXHIBIT F  Form of Mortgage EXHIBIT G  Form of
Notice of Prepayment EXHIBIT H  Form of Notice of Account Designation EXHIBIT I 
Form of Notice of Conversion/Continuation      SCHEDULE 1.01(a)  Mortgaged
Properties SCHEDULE 1.01(b)  Existing Letters of Credit SCHEDULE 3.02(c) 
Non-Contravention SCHEDULE 3.03  Government Approval, Regulation SCHEDULE
3.05(b)  Other Liabilities SCHEDULE 3.07  Litigation SCHEDULE 3.08  Compliance
with Laws and Agreements SCHEDULE 3.09  Subsidiaries SCHEDULE 3.10(b)  Leased
and Owned Real Property SCHEDULE 3.12  ERISA Matters SCHEDULE 3.13(a) 
Facilities/Properties Not in Compliance with Environmental Laws SCHEDULE
3.13(b)  Environmental Claims SCHEDULE 3.13(c)  Hazardous Materials SCHEDULE
3.13(e)  Sites listed for Clean-up/Investigation SCHEDULE 3.16  Insurance
SCHEDULE 3.19  Securities SCHEDULE 3.20(d)  Mortgage Filing Offices SCHEDULE
5.19  Post Closing Matters SCHEDULE 6.01(a)(iii)  Indebtedness to Remain
Outstanding SCHEDULE 6.02(iv)  Liens to Remain Outstanding SCHEDULE 6.03(c) 
Other Businesses SCHEDULE 6.04  Existing Investments SCHEDULE 6.08(v)  Existing
Affiliate Transactions SCHEDULE 6.09  Existing Restrictions

 

 

 vi

 





SECONDTHIRD AMENDED AND RESTATED CREDIT AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of December 23, 2013,October 5, 2016, among CONSOLIDATED
COMMUNICATIONS HOLDINGS, INC., a Delaware corporation (“Holdings”), CONSOLIDATED
COMMUNICATIONS, INC., an Illinois corporation (the “Borrower”), the financial
institutions holding Loans or Commitments hereunder from time to time (the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
(in such capacity, the “Administrative Agent”).

 

WHEREAS, Holdings, the Borrower, certain financial institutions party thereto
(the “Existing Lenders”) and the Administrative Agent are parties to that
certain Second Amended and Restated Credit Agreement dated as of December 31,
200723, 2013 (as amended and restated pursuant to that First Amendment to Second
Amended and Restated Credit Agreement dated as of June 8, 2011October 16, 2014
and as further amended, restated, supplemented or otherwise modified, the
“Existing Credit Agreement”) pursuant to which the Existing Lenders extended
certain senior credit facilities to the Borrower.

 

WHEREAS, The Borrower has requested, and the Lenders have agreed, to extend
certain credit facilities to the Borrower on the terms and conditions of this
Agreement.

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate the
Existing Credit Agreement in its entirety.

 

WHEREAS, it is the intent of the Loan Parties that all Obligations of the Loan
Parties under the Loan Documents, as amended hereby, shall continue in full
force and effect and that, from and after the Restatement Date, all references
to the “Credit Agreement” contained therein shall be deemed to refer to this
Agreement.

 

NOW THEREFORE, in consideration of the forgoing, and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree to amend and restate the Existing Credit Agreement as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01         Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

 

“2020 Senior Notes” means the Borrower’s 10.875% senior notes due 2020 issued
pursuant to that certain Indenture dated as of May 30, 2012 (as amended or
supplemented prior to the Restatement Date, the “Existing Indenture”) among the
Borrower (as successor by merger to Consolidated Communications Finance Co.),
Holdings, the Subsidiary Loan Parties party thereto and Wells Fargo, as trustee
and any additional series or class of notes issued from time to time under the
Existing Indenture.

 

“ABR Borrowing” means a Borrowing comprised of ABR Loans.

 

“ABR Loan” means any Loan bearing interest at a rate determined by reference to
the Alternate Base Rate in accordance with the provisions of Article II.

 



 1 

 

“ABR Revolving Loans” means any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

 

“Accepting Revolving Lenders” has the meaning assigned to such term in Section
2.22(a).

 

“Accepting Term Lenders” has the meaning assigned to such term in Section
2.22(c).

 

“Accrual Date” means October 1, 2005.

 

“Act” has the meaning assigned to such term in Section 9.19.

 

“Additional Collateral” has the meaning assigned to such term in Section 5.11.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. Solely for purposes of the Initial
Term Loan, in no event shall the Adjusted LIBO Rate be less than 1.00%.

 

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

 

“Administrative Agent Fee Letter” means the Agent Fee Letter dated November 27,
2013September 12, 2016 among the Administrative Agent, Wells Fargo Securities,
LLC and the Borrower.

 

“Administrative Agent Fees” has the meaning assigned to such term in Section
2.10(c).

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 9.01.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power

 

(a)                solely for purposes of determining compliance with Section
6.08, to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or

 

(b)               to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

“Aggregate Revolving Exposure” means the aggregate amount of the Revolving
Lenders’ Revolving Exposures.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“All-in Yield” means, as to any Indebtedness on any date of determination, the
per annum yield thereon, as determined by the Administrative Agent, based on the
interest rate spreads, interest rate benchmark floors, upfront fees and original
issue discount (with upfront fees and original issue discount being equated to
yield based on an assumed four-year life to maturity, or if less, the then
remaining life to maturity), but excluding customary arrangement, underwriting,
structuring or similar fees paid to arrangers of fees that are not paid ratably
to the market for such Indebtedness.

 



 2 

 

“Alternate Base Rate” means for any day, a rate per annum equal to the highest
of (a) the Administrative Agent’s Base Rate in effect on such day, (b) the
Federal Funds Rate in effect on such day plus 1/2 of 1% and (c) except during
any period of time during which a notice delivered to the Borrower under Section
2.12 shall remain in effect, the LIBO Rate for an Interest Period of one month
in effect on such day (the “30-Day LIBO Rate”) plus 1%. Any change in the
Alternate Base Rate due to a change in the Base Rate, the Federal Funds Rate or
the 30-Day LIBO Rate shall be effective as of the opening of business on the
effective day of such change in the Base Rate, the Federal Funds Rate or the
30-Day LIBO Rate, respectively.

 

“Anti-Terrorism Laws” has the meaning assigned to such term in Section
3.21.Corruption Laws” means all laws, rules, and regulations of any jurisdiction
applicable to Holdings or its Subsidiaries from time to time concerning or
relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977 and the rules and regulations
thereunder and the U.K. Bribery Act 2010 and the rules and regulations
thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Law” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“Applicable Rate” means, for any day, (a) with respect to the Initial Term Loan,
(i) in the case of ABR Loans, 2.252.00% per annum, and (ii) in the case of
Eurodollar Loans, 3.253.00% per annum; (b) with respect to Revolving Loans, (i)
before the Trigger Date, (x) in the case of ABR Loans, 2.00% per annum, and (y)
in the case of Eurodollar Loans, 3.00% per annum, and (ii) on or after the
Trigger Date, the applicable rate per annum set forth in the table below (x)
under the caption “ABR Loans Spread for Revolving Loans,” in the case of ABR
Loans, and (y) under the caption “Eurodollar Loans Spread for Revolving Loans,”
in the case of Eurodollar Loans, in each case based upon the Total Net Leverage
Ratio as of the most recent determination date; (c) with respect to the
Commitment Fee, (i) before the Trigger Date, 0.375% per annum and (ii) on or
after the Trigger Date, the applicable rate per annum set forth in the table
below under the caption “Commitment Fee”; and (d) with respect to any
Incremental Term Loans, the rate(s) set forth in the applicable Incremental
Facility Amendment:

 

Total Net

Leverage Ratio

ABR

Loans

Spread for Revolving Loans

Eurodollar

Loans

Spread for Revolving Loans

Commitment Fee >4.50 to 1.00 2.25% 3.25% 0.500%

<4.50 to 1.00

>3.50 to 1.00

2.00% 3.00% 0.375%

<3.50 to 1.00

>2.50 to 1.00

1.75% 2.75% 0.375% <2.50 to 1.00 1.50% 2.50% 0.250%

 



 3 

 

For purposes of such calculation of the Applicable Rate with respect to
Revolving Loans and the Commitment Fee on and after the Trigger Date, (a) the
Total Net Leverage Ratio shall be determined as of the end of each Fiscal
Quarter of Holdings’ Fiscal Year based upon the consolidated financial
statements delivered pursuant to Section 5.01(a) or (b) and (b) each change in
the Applicable Rate resulting from a change in the Total Net Leverage Ratio
shall be effective ten (10) Business Days after the date on which the
Administrative Agent shall have received the applicable financial statements and
a Compliance Certificate calculating the Total Net Leverage Ratio. If at any
time the Borrower has not submitted to the Administrative Agent the applicable
information as and when required under Section 5.01(a) or (b), the Applicable
Rate shall be the highest rate set forth in the table above until such time as
the Borrower has provided the information required under Section 5.01(a) or (b).
Within one (1) Business Day of receipt of the applicable information as and when
required under Section 5.01(a) or (b), the Administrative Agent shall give each
Lender telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Rate in effect from such date.

 

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 5.01(a) or (b) is shown to
be inaccurate (regardless of whether (a) this Agreement is in effect, or (b) the
Revolving Commitments are in effect, or (c) any Loans or Obligations hereunder
are outstanding when such inaccuracy is discovered or such financial statement
or Compliance Certificate was delivered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Rate with respect to
Revolving Loans and the Commitment Fee for any period (an “Applicable Period”)
than the relevant Applicable Rate applied for such Applicable Period, then (x)
the Borrower shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period, (y) the Applicable Rate for
such Applicable Period shall be determined as if the Total Net Leverage Ratio in
the corrected Compliance Certificate were applicable for such Applicable Period,
and (z) the Borrower shall immediately pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable Rate
for such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 2.13. Nothing in this paragraph
shall limit the rights of the Administrative Agent and Lenders with respect to
Section 7.01.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Wells Fargo Securities, LLC, Morgan Stanley Senior Funding,
Inc., The Royal Bank of Scotland plcMizuho Bank, Ltd., TD Securities (USA) LLC
and each of their respective successors and assigns.

 

“Asset Sale” means any Disposition, except (a) sales, dispositions and leases
permitted by Section 6.05 (other than clause (viii) thereof) and (b) any such
transaction or series of transactions which, if not otherwise excluded pursuant
to clause (a), would not generate Net Proceeds in excess of $1.05.0 million (or,
when taken together with all other such transactions, in excess of $5.010.0
million in any twelve-month period).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.10), and accepted by the Administrative Agent, in substantially the
form of Exhibit B or any other form approved by the Administrative Agent.

 



 4 

 

“Authorized Officer” means, with respect to the Borrower, those of its officers
and other authorized senior management level employeesits chief executive
officer, president, chief financial officer, controller, treasurer or assistant
treasurer or any other officer thereof designated in writing and reasonably
acceptable to the Administrative Agent, in each case whose signature and
incumbency has been certified to the Administrative Agent and the Lenders by the
Secretary of the Borrower in a certificate dated the Restatement Date or any
successor thereto.

 

“Available Cash” means, for any date of determination, for the period commencing
on the Accrual Date and ending on the last day of the Fiscal Quarter most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), an amount equal to the sum (as calculated for Holdings
and its Subsidiaries on a consolidated basis) of:

 

(a)                Consolidated EBITDA for such period (without giving pro forma
effect to Permitted Acquisitions and Dispositions pursuant to the last sentence
thereof) minus

 

(b)               to the extent not deducted in the determination of
Consolidated EBITDA for such period, the sum (without duplication) of the
following in each case, for such period:

 

(i)                 non-cash dividend income;

 

(ii)               cash Consolidated Interest Expense net of amortization of
debt issuance costs incurred (A) in connection with or prior to the consummation
of the North Pittsburgh Merger or (B) in connection with the Senior Note
Redemption;

 

(iii)             Capital Expenditures from Internally Generated Funds;

 

(iv)             cash income taxes;

 

(v)               scheduled principal payments of Indebtedness from Internally
Generated Funds, if any;

 

(vi)             voluntary prepayments of Indebtedness from Internally Generated
Funds (other than in connection with the North Pittsburgh Merger, the Senior
Note Redemption or any Permitted Refinancing) and net increases in outstanding
Revolving Loans;

 

(vii)           the cash cost of any extraordinary or unusual losses or charges;

 

(viii)         all cash payments made on account of losses or charges expensed
during or prior to such period (to the extent not deducted in the determination
of Consolidated EBITDA for such prior period);

 

(ix)             all Transaction Fees added back in clause (a)(v) of the
definition of Consolidated EBITDA for such period; and

 

(x)               all cash amounts added back in clause (d) of the definition of
Consolidated EBITDA; plus

 

(c)                to the extent not included in the determination of
Consolidated EBITDA, (i) cash interest income for such period, (ii) the cash
amount realized in respect of extraordinary or unusual gains during such period
and (iii) net decreases in Revolving Loans during such period.

 



 5 

 

“Available Proceeds” means, at any time, the amount of cash equity contributed
to the Borrower following the Effective Date to the extent that such
contribution was not previously applied to make an Investment pursuant to
Section 6.04, or a Restricted Payment pursuant to Section 6.07.

 

“Available Revolving Commitment” means as to any Revolving Lender, at any time
of determination, an amount equal to such Revolving Lender’s Revolving
Commitment at such time minus such Revolving Lender’s Revolving Exposure at such
time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Equity Interests” means investments in non-voting participation
certificates of CoBank, ACB acquired by the Borrower in connection with Loans
hereunder or loans under the Existing Credit Agreement or the Original Credit
Agreement, in each case from CoBank, ACB.

 

“Base Rate” means the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate (the Base Rate not being
intended to be the lowest rate of interest charged by the Administrative Agent
in connection with extensions of credit to debtors) (any change in such rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” means a Loan or group of Loans to the Borrower of the same Class and
Type made (including through a conversion or continuation) by the applicable
Lenders on a single date and, with respect to any Eurodollar Loan, as to which a
single Interest Period is in effect.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.02 as a date on which the Borrower requests Loans to be made
hereunder.

 

“Borrowing Request” has the meaning assigned to such term in Section 2.02(a).

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Eurodollar Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

 

“Capital Expenditures” means, for any period, any and all expenditures made by
Holdings or any of its Subsidiaries in such period for assets added to or
reflected in its property, plant and equipment accounts or other similar capital
asset accounts or comparable items or any other capital expenditures that are,
or should be, set forth as “additions to plant, property and equipment” on the
financial statement prepared in accordance with GAAP, whether such asset is
purchased for cash or financed as an account payable or by the incurrence of
Indebtedness, accrued as a liability or otherwise including, without limitation,
as a result of incurring any Capital Lease Obligations.

 



 6 

 

“Capital Lease Obligations” means all monetary or financial obligations of
Holdings or any of its Subsidiaries under any leasing or similar arrangement
conveying the right to use real or personal property, or a combination thereof,
which, in accordance with GAAP, would or should be classified and accounted for
as capital leases, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date on which such lease may be terminated
by the lessee without payment of a penalty.

 

“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the applicable Issuing Bank (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Banks, the Swingline Lender or the Lenders, as collateral for LC
Exposure or obligations of the Lenders to fund participations in respect of LC
Exposure or Swingline Loans, cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Bank and the Swingline Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent, such Issuing Bank and the Swingline Lender, as applicable.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Restatement Date), is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement.

 

“Cash Management Obligations” means all existing or future payment and other
obligations owing by any Loan Party under any Cash Management Agreement (which
such Cash Management Agreement is permitted hereunder) with any Cash Management
Bank.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.

 

“Change in Control” means the occurrence of any of the following:

 

(a)               any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act or any successor provisions to either of the
foregoing), including any group acting for the purpose of acquiring, holding,
voting or disposing of securities within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, other than any one or more of the Permitted Holders, becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, except
that any such person will be deemed to have “beneficial ownership” of all shares
that any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the total voting power of the Equity Interests of Holdings and the
Permitted Holders shall be the beneficial owners (as defined above) of a lesser
percentage of the total voting power of the Equity Interests of Holdings; or

 



 7 

 

(b)               Holdings shall cease to own beneficially and of record all of
the Equity Interests of the Borrower (other than as a result of a transaction
permitted by Section 6.03(a)).

 

“Change in Law” means the occurrence, after the Restatement Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, the Initial
Term Loan, Incremental Term Loans or Swingline Loans, and when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Commitment
or Incremental Term Commitment, and when used in reference to any Lender, refers
to whether such Lender is a Revolving Lender, an Initial Term Lender or an
Incremental Term Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Collateral Agreement,
or, as the context requires, in any other applicable Security Document.

 

“Collateral Account” means the collateral account or sub-account established and
maintained by the Administrative Agent in its name as Administrative Agent for
the benefit of the Secured Parties, in accordance with the terms of this
Agreement and the other applicable Loan Documents.

 

“Collateral Agreement” means the Collateral Agreement dated as of December 31,
2007 by and among Holdings, the Borrower and certain of the Subsidiaries of
Holdings in favor of the Administrative Agent, as amended, amended and restated,
supplemented, reaffirmed or otherwise modified from time to time (including
pursuant to the ReaffirmationRestatement Agreement).

 

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment or Incremental Term Commitment or any combination thereof (as the
context requires).

 

“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).

 

“Commitment Fee Average Daily Amount” has the meaning assigned to such term in
Section 2.10(a).

 

“Commitment Fee Termination Date” has the meaning assigned to such term in
Section 2.10(a).

 



 8 

 

“Commitment Percentage” means the percentage of the Total Revolving Commitment
represented by such Lender’s Revolving Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(b) and shall be substantially in the form of Exhibit C.

 

“Conduit Financing Arrangement” has the meaning assigned to such term in Section
2.16(f). “Connection Income Taxes” means Other Connection Taxes that are imposed
on or measured by net income (however denominated) or that are franchise Taxes
or branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (a) plus all amounts deducted in arriving at Consolidated Net Income for
such period in respect of, without duplication, (i) Consolidated Interest
Expense, amortization or write-off of debt discount and non-cash expense
incurred in connection with equity compensation plans, (ii) foreign, federal,
state and local income Taxes, (iii) charges for depreciation of fixed assets and
amortization of intangible assets, (iv) all non-cash charges (excluding any
non-cash charge to the extent that it represents an accrual of or reserve for
cash charges in any future period or amortization of a prepaid cash expense that
was paid in a prior period) and (v) Transaction Fees as specified in reasonable
detail; (b) minus (in the case of gains) or plus (in the case of losses) gain or
loss on any Disposition during such period; (c) plus extraordinary loss (as
defined by GAAP) during such period; (d) plus the aggregate amount of all
unusual and non-recurring cash charges deducted in arriving at Consolidated Net
Income for such period and not otherwise included in clause (a) above; provided
that the aggregate amount of such charges permitted to be added back for any
Test Period shall not exceed $5.0 million and (e) minus the sum of (x) interest
income, (y) extraordinary income or gains as defined by GAAP and (z) all
non-cash items increasing Consolidated Net Income, in each case, for such
period. For purposes of this Agreement, Consolidated EBITDA shall be adjusted on
a pro forma basis, in a manner reasonably acceptable to the Administrative
Agent, to include without duplication, as of the first day of any applicable
period, any Permitted Acquisitions and any Dispositions consummated during such
period, including, without limitation, adjustments (a) reflecting any
non-recurring costs, cost savings and any extraordinary expenses with respect to
any Permitted Acquisitions and any Dispositions consummated during such period
calculated in accordance with Regulation S-X of the Securities Exchange Act of
1934, as amended, and (b) other non-recurring costs, cost savings and any
extraordinary expenses with respect to any Permitted Acquisitions and any
Dispositions consummated during such period that have been realized or are
reasonably expected to be realized within 12 months after such Permitted
Acquisition or Disposition and in each case are identified to the Administrative
Agent in writing in reasonable detail, including, but not limited to, the
execution or termination of any contracts, reduction of costs related to
administrative functions, the termination of any personnel or the closing of any
facility, as applicable; provided, that (i) in any case such adjustments are set
forth in a certificate signed by a Financial Officer of the Borrower and
delivered to the Administrative Agent at or prior to the consummation of such
Permitted Acquisition or Disposition that states (A) the amount of such
adjustment or adjustments and (B) that such adjustment or adjustments are based
on the reasonable good faith beliefs of the Financial Officer executing such
certificate at the time of such execution, (ii) if the Borrower shall have
obtained any consultant’s or advisor’s report or analysis with respect to such
adjustments, such report shall have been provided to the Administrative Agent
promptly after the issuance thereof and (iii) in no event shall the aggregate
amount of such adjustments pursuant to this clause (b), together with the amount
of any adjustment pursuant to clause (d) of the preceding sentence exceed, for
the applicable period, 710% of Consolidated EBITDA of the Borrower and its
Subsidiaries and the Person being acquired, all for such period.

 

“Consolidated Indebtedness” means, at a particular date, the aggregate stated
balance sheet amount of all Indebtedness (other than any Net Hedging Obligations
and any Indebtedness permitted pursuant to Section 6.01(a)(xvi)) of Holdings and
its Subsidiaries determined on a consolidated basis in accordance with GAAP at
such date.

 



 9 

 

“Consolidated Interest Expense” means, with respect to Holdings and its
Subsidiaries on a consolidated basis for any period, the sum of (a) gross
interest expense for such period, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest
expense, and (b) capitalized interest, but excluding non-cash interest expense
booked with respect to (i) tax reserves, (ii) Hedging Agreements and (iii) the
refinancing of any Indebtedness (including any Permitted Refinancing). For the
purposes of this Agreement, in the event that any underwriting fees paid in
connection with the transactions contemplated under this Agreement, the fees (or
any portion thereof) referred to in the Engagement Letter or any similar fee
paid in connection with a Permitted Refinancing is required to be expensed in
the Fiscal Quarter in which such fee is paid, rather than being capitalized and
amortized over the term of the respective Indebtedness associated therewith, the
entire amount of such fee shall not be included in Consolidated Interest Expense
for the Fiscal Quarter in which such fee is paid, but instead shall be included
in the calculation of Consolidated Interest Expense for such Fiscal Quarter and
succeeding Fiscal Quarters as if such fee was capitalized and amortized over the
term of such Indebtedness. Any interest, expenses or fees paid to the holders of
any Permitted Escrow Debt by an Unrestricted Subsidiary shall be deemed to be
Consolidated Interest Expense for all purposes of this Agreement. Without
duplication of the immediately preceding sentence, solely for purposes of
determining Available Cash, any amount invested by the Borrower or any of its
Subsidiaries in an Unrestricted Subsidiary pursuant to Section 6.04(xvi) (net of
any amounts distributed back to the Borrower or any of its Subsidiaries) shall
be deemed to be Consolidated Interest Expense for all purposes under this
Agreement.

 

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded therefrom,
without duplication, (a) the income or loss of any Person (other than
consolidated Subsidiaries of Holdings) in which any other Person (other than the
Borrower or any of its Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to the Borrower
or any of its Subsidiaries by such Person during such period, (b) the cumulative
effect of a change in accounting principles during such period, (c) any net
after-tax income (loss) from discontinued operations and any net after-tax gains
or losses on disposal of discontinued operations, (d) the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries and (e) the
income of any consolidated Subsidiary to the extent that declaration of payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary.

 

“Consolidated Senior Secured Indebtedness” means, at a particular date, the
aggregate stated balance sheet amount of all Indebtedness (other than any Net
Hedging Obligations) of Holdings and its Subsidiaries determined on a
consolidated basis in accordance with GAAP at such date that, at such date, is
secured by a Lien on assets of Holdings or any of its Subsidiaries, net of the
lesser of (a) the amount of cash and cash equivalents reflected on a
consolidated balance sheet of Holdings as of such date other than any such
amount that would be classified, in accordance with GAAP, as “restricted cash”
(and excluding the cash and cash equivalents of any Subsidiary that is not a
Loan Party to the extent such Subsidiary would be prohibited on such date from
distributing such cash to a Loan Party)Qualified Cash and Cash Equivalents and
(b) $25.0 million.

 



 10 

 

“Consolidated Senior Secured Leverage Ratio” means, at a particular date the
ratio of (a) Consolidated Senior Secured Indebtedness on such date to (b)
Consolidated EBITDA for the Test Period most recently ended.

 

“Contested Collateral Lien Conditions” means (a) with respect to any proceeding
instituted contesting any amount payable by any Loan Party or any of its
Subsidiaries, such proceeding operates to stay the sale or forfeiture of any
portion of the Collateral on account of such Lien; and (b) in the event the
amount of any such Lien shall exceed $2.0 million, the Loan Party or its
applicable Subsidiary shall either obtain a bond or maintain cash reserves, in
either case, in an amount sufficient to pay and discharge such Lien and the
Administrative Agent’s reasonable estimate of all interest and penalties related
thereto.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“controlling” and “controlled” have meanings correlative thereto.

 

“Convertible Indebtedness” means Indebtedness of Holdings permitted under
Section 6.01(a)(xviii) that is issued on terms and conditions reasonably
satisfactory to the Administrative Agent and is convertible into or exchangeable
or exercisable for Class A Common Stock of Holdings.

 

“Credit Event” has the meaning assigned to such term in Section 4.02.

 

“Cumulative Available Cash” means (a) $23,697,000 plus (b) the result of the
following (as calculated for Holdings and its Subsidiaries, without duplication,
on a consolidated basis) for the period commencing on the Accrual Date and
ending on the last day of the Fiscal Quarter of Holdings then most recently
ended for which financial statements have been delivered to the Administrative
Agent pursuant to Section 5.01(a) or (b): (i) Available Cash for such period,
minus (ii) the aggregate amount of Subject Payments paid after July 27, 2005
minus (iii) mandatory prepayments of Term Loans pursuant to clauses (iv) and (v)
of Section 2.05(c).

 

“Debt Incurrence” has the meaning assigned to such term in Section 2.05(c)(i).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar Applicable Laws with respect to debtor relief of the
United States or other applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default, any Event of Termination and any event or
condition which upon notice, lapse of time or both would constitute an Event of
Default or Event of Termination.

 

“Defaulting Lender” means, subject to Section 2.23(g), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Loans, or any Term Loan,
participations in Letters of Credit or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due unless such
amount is the subject of a good faith dispute, (b) has notified the Borrower,
the Administrative Agent, any Issuing Bank or the Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.23(g))) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, the Swingline Lender and each Lender.

 



 11 

 

“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Property of Holdings or any of its
Subsidiaries.

 

“Disposition” means any direct or indirect sale, transfer, lease, conveyance or
other disposition by Holdings or any of its Subsidiaries of any of its property
or assets, including any sale or issuance of any Equity Interests of any
Subsidiary of the Borrower.

 

“Dividend Suspension Period” means any period (a) commencing on and including
the date of delivery of a Compliance Certificate pursuant to Section 5.01(b) or
(c) showing that, for the then most recently ended period of four consecutive
Fiscal Quarters of Holdings, the Total Net Leverage Ratio is greater than 5.10
to 1 (or on the date upon which the Borrower shall fail to deliver such
Compliance Certificate), and (b) ending on and excluding the date of delivery of
a Compliance Certificate pursuant to Section 5.01(b) or (c) showing that, for
the then most recently ended period of four consecutive Fiscal Quarters of the
Borrower, the Total Net Leverage Ratio is equal to or less than 5.10 to 1.

 

“Dollars” or “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a
Non-U.S. Subsidiary.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



 12 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

 

“Effective Date” means December 31, 2007.

 

“Embargoed Person” has the meaning assigned to such term in Section 6.14.

 

“Engagement Letter” means the Engagement Letter dated November 27, 2013September
12, 2016 among the Administrative Agent, Wells Fargo Securities, LLC, Morgan
Stanley Senior Funding, Inc., Mizuho Bank, Ltd. and the Borrower.

 

“Enventis Inventory Financing” means that certain inventory financing
arrangement entered into by Enterprise Integration Services, Inc. (“EIS”)
pursuant to that certain Inventory Credit Agreement dated as of October 16, 2014
by and between EIS and GE Commercial Distribution Finance Corporation.

 

“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources such as flora and fauna, or as otherwise defined in
any applicable Environmental Law.

 

“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any other Person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the Environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon: (a) the existence, or
the continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases); (b) exposure to any Hazardous Material;
(c) the presence, use, handling, transportation, storage, treatment or disposal
of any Hazardous Material; or (d) the violation or alleged violation of any
Environmental Law or Environmental Permit.

 

“Environmental Laws” means any and all applicable treaties, laws (including
common law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of, or exposure to, any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any member of the Holdings and its
Subsidiaries, directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials or (d) the Release or threatened Release of any Hazardous
Materials into the Environment.

 

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

 



 13 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Sections 414(b) or (c) of the Code, and for the purpose of Section 302 of ERISA
and/or Section 412, 4971, 4977, 4980D, 4980E and/or each “applicable section”
under Section 414(t)(2) of the Code, within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) the existence with respect to any Pension Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing pursuant to Section 412(dc) of the Code or Section
303302(dc) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (d) the incurrence by any Loan Party
or ERISA Affiliate of any liability under Title IV of ERISA with respect to any
Pension Plan, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA; (e) the receipt by any Loan Party or ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Pension Plan, to appoint a trustee to administer any Pension Plan, or to
take any other action with respect to a Pension Plan that could result in
material liability to a Loan Party or a Subsidiary, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of or the appointment of a trustee to
administer, any Pension Plan; (f) the incurrence by any Loan Party or ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Pension Plan or Multiemployer Plan; (g) the receipt by a Loan Party or
ERISA Affiliate of any notice concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; (h) the making of
any amendment to any Pension Plan which could result in the imposition of a lien
or the posting of a bond or other security or an increase in the minimum annual
contribution to any Pension Plan resulting from a determination by such Pension
Plan’s regular actuary that it is an at risk plan within the meaning of Section
430(i) of the Code or Section 303(i) of ERISA, or an increase in the rate of
required contributions to any Multiemployer Plan resulting from a determination
that such Plan is in endangered or critical status within the meaning of Section
432 of the Code and Section 305 of ERISA; or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to a Loan Party or any of
the Subsidiaries.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.

 



 14 

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Event of Termination” has the meaning assigned to such term in Section 7.01.

 

“Excess Subject Payment Amount” means, for any Fiscal Quarter, the amount by
which the amount of Subject Payments in such Fiscal Quarter exceeded the sum of
(a) $10,410,000 for any Fiscal Quarter ending after June 30, 2006 plus (b) the
amount of pro rata dividends paid during such Fiscal Quarter on shares of Class
Aproduct of (a) $0.38738 per share times (b) the sum of the aggregate number of
shares of Common Stock outstanding on the Restatement Date plus the aggregate
number of shares of Common Stock of Holdings which were reserved on July 27,
2005 with respect to issuances after July 27, 2005 of Class A Common Stock of
Holdings under Holdings’ restricted share plan plus (c) the amount of pro rata
dividends paid during such Fiscal Quarter on shares of Class A Common Stock of
Holdings issued pursuant to the North Pittsburgh Merger Agreement and the
SureWest Merger Agreement plus (d) the amount of pro rata dividends paid during
such Fiscal Quarter on shares of Class A Common Stock of Holdings that were
issued pursuant to a conversion, exchange or exercise of any Convertible
Indebtedness plus (e) the amount of pro rata dividends paid during such Fiscal
Quarter on shares of Class A Common Stock of Holdings issuedissued after the
Restatement Date to finance a Permitted Acquisition.

 

“Excluded Debt Issuance” means any Indebtedness permitted to be incurred
pursuant to Section 6.01(a).

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Loan Party or
the grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party, including under Section 2.12 of the Guaranty Agreement). If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal for the reasons identified in the immediately preceding sentence
of this definition.

 

“Executive Order” has the meaning assigned to such term in Section 3.21.Excluded
Taxes” means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.20)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(g) and (d) any United States
federal withholding Taxes imposed under FATCA.

 



 15 

 

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble.

 

“Existing Indenture” has the meaning assigned to such term in the definition of
20202022 Senior Notes.

 

“Existing Lenders” means the lenders party to the Existing Credit Agreement
immediately prior to the Restatement Date.

 

“Existing Letters of Credit” means those letters of credit existing on the
Restatement Date and identified on Schedule 1.01(b).

 

“Extended Revolving Commitment” means, as of any date of determination and with
respect to each Accepting Revolving Lender, the commitment of such Accepting
Revolving Lender to make Revolving Loans in accordance with the Revolving
Extension Agreement and to acquire participations in Letters of Credit and
Swingline Loans hereunder, as the same may be reduced from time to time pursuant
to the provisions of this Agreement.

 

“Extended Revolving Loans” means the loans made pursuant to an Extended
Revolving Commitment.

 

“Extended Revolving Maturity Date” means, with respect to an Extended Revolving
Subfacility, the date specified as such in the applicable Revolving Extension
Agreement.

 

“Extended Revolving Subfacility” means any tranche of Extended Revolving Loans.

 

“Extended Term Loans” means the loans extended pursuant to a Term Loan
Modification Agreement.

 

“Extended Term Maturity Date” means, with respect to an Extended Term
Subfacility, the date specified as such in the applicable Term Loan Modification
Agreement.

 

“Extended Term Subfacility” means any tranche of Extended Term Loans.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any substantially similar amendments thereto or successor
provisions) andor any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“FDIC” means the Federal Deposit Insurance Corporation and any successor
organization performing similar functions.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federalfederal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the Federal Funds Rate for such
day shall be the average of the quotation for such day on such transactions
received by the Administrative Agent from three (3) Federal Funds brokers of
recognized standing selected by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 



 16 

 

“Fees” means the Commitment Fee, the LC Fees and the Administrative Agent Fees.

 

“Financial Covenants” means those covenants and agreements of the Loan Parties
set forth in Sections 6.11 through 6.12, inclusive.

 

“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer, Treasurer or
Controller (or person having an analogous title) of such corporation,
partnership or other entity.

 

“First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement, dated as of October 16, 2014, by and among Holdings,
the Borrower, the Subsidiary Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year refer to the Fiscal Year ending on December 31 occurring during
such calendar year.

 

“Foreign Lender” has the meaning assigned thereto in Section 2.16(d).means (a)
if the Borrower is a U.S. Person, a Lender that is not a U.S. Person and (b) if
the Borrower is not a U.S. Person, any Lender that is resident or organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes.

 

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to outside the United States by any Loan
Party or any of its Subsidiaries primarily for the benefit of employees of any
Loan Party or any of its Subsidiaries employed outside the United States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to theany Issuing Bank, such Defaulting Lender’s L/CLC Exposure with
respect to Letters of Credit issued by such Issuing Bank, other than L/CLC
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Bank shall have been providedCash Collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the Swingline Lender shall have
been provided or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States applied on a consistent basis.

 



 17 

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and including, without limitation, the Federal Communications Commission, the
PPUC, the TPUC and the ICC).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to a “synthetic lease”), (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of the obligation under any Guarantee
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made (including principal, interest and fees) and (b) the maximum amount for
which such guarantor may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guarantor may be liable are not stated or determinable, in which
case the amount of the obligation under such Guarantee shall be such guarantor’s
maximum reasonably anticipated liability in respect thereof as determined by the
guarantor in good faith; irrespective, in any such case, of any amount thereof
that would, in accordance with GAAP, be required to be reflected on a balance
sheet of such Person.

 

“Guaranty Agreement” means the Guaranty Agreement dated as of December 31, 2007
by and among Holdings and certain Subsidiaries of Holdings in favor of the
Administrative Agent, as amended, amended and restated, supplemented, reaffirmed
or otherwise modified from time to time (including pursuant to the
ReaffirmationRestatement Agreement).

 

“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and constituents, including without limitation, crude oil,
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing materials or equipment of
any nature which can give rise to Environmental Liability under, or are
regulated pursuant to, any Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

 

“Hedging Obligations” means all existing or future payment and other obligations
owing by any Loan Party under any Hedging Agreement (which such Hedging
Agreement is permitted hereunder) with any Secured Hedging Provider.

 

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

 



 18 

 

“ICC” means the Illinois Commerce Commission and any successor organization
performing similar regulatory functions.

 

“ICTC” means Consolidated Communications of Illinois (formerly known as Illinois
Consolidated Telephone Company), an Illinois corporation.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any consolidated financial statements of
Holdings, any qualification or exception to such opinion or certification:

 

(a)                which is of a “going concern” or similar nature;

 

(b)               which relates to the limited scope of examination of matters
relevant to such financial statement; or

 

(c)                which relates to the treatment or classification of any item
in such financial statement and which, as a condition to its removal, would
require an adjustment to such item the effect of which would be to cause the
Borrower to be in Default under any Financial Covenant.

 

“Increase Effective Date” has the meaning assigned to such term in Section
2.21(f).

 

“Increased Cost Lender” has the meaning assigned thereto in Section 2.20.

 

“Incremental Facility” shall have the meaning assigned to such term in Section
2.21(a).

 

“Incremental Facility Amendment” shall have the meaning assigned to such term in
Section 2.21(ae).

 

“Incremental Lender” means any Person with a commitment with respect to an
Incremental Facility or an outstanding Incremental Term Loan in its capacity as
such.

 

“Incremental Term Commitments” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan, in its capacity as such.

 

“Incremental Term Loans” shall have the meaning assigned to such term in Section
2.21(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (excluding obligations to pay salary or benefits
under deferred compensation or other benefit programs), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness (excluding prepaid interest thereon) of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness or other financial obligations of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, surety bonds and
performance bonds, whether or not matured and (k) all Net Hedging Obligations of
such Person. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 



 19 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes and (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.11.

 

“Initial Term Lender” means a Lender with an outstanding Initial Term Loan, in
its capacity as such.

 

“Initial Term Loan” means the term loan made, or to be made, to the Borrower
pursuant to Section 2.01(a)(i). The aggregate principal amount of the Initial
Term Loan as of the Restatement Date is $910.0900.0 million.

 

“Initial Term Loan Maturity Date” means December 23, 2020October 5, 2023;
provided that unless the 20202022 Senior Notes are repaid in full or redeemed in
full in each case, in a manner permitted hereunder (and, if repaid or redeemed
with proceeds of indebtedness such indebtedness shall have a maturity date on or
after June 30, 2021March 31, 2024) on or prior to DecemberMarch 31, 2019,2022,
such date shall be DecemberMarch 31, 2019.2022.

 

“Interest Coverage Ratio” means, for any Test Period, the ratio of (a)
Consolidated EBITDA for such Test Period to (b) Consolidated Interest Expense
for such Test Period.

 

“Interest Payment Date” means, with respect to any Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, (a) each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing and, in addition, (b) the date of any refinancing of such Borrowing
with a Borrowing of a different Type.

 

“Interest Period” means (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing (including any date on which such
Borrowing shall have been converted from a Borrowing of a different Type) or on
the last day of the immediately preceding Interest Period applicable to such
Borrowing, as the case may be, and (except as provided in Section 2.02(a))
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months (or if available and agreed to by all relevant Lenders, 12 months)
thereafter, or (b) as to any ABR Borrowing (other than a Swingline Borrowing),
the period commencing on the date of such Borrowing (including any date on which
such Borrowing shall have been converted from a Borrowing of a different Type)
or on the last day of the immediately preceding Interest Period applicable to
such Borrowing, as the case may be, and ending on the earliest of (i) the next
succeeding March 31, June 30, September 30 or December 31, (ii) in the case of
the Initial Term Loan, the Initial Term Loan Maturity Date, (iii) in the case of
the Revolving Loans, the Revolving Maturity Date and (iv) the date such
Borrowing is paid or prepaid in accordance with Section 2.05 or converted in
accordance with Section 2.03 and (c) as to any Swingline Loan, a period
commencing on the date of such Loan and ending on the earliest of (i) the fifth
Business Day thereafter, (ii) the Revolving Maturity Date and (iii) the date
such Loan is prepaid in accordance with Section 2.05; provided that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

 



 20 

 

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

 

“Internally Generated Funds” means funds not constituting the proceeds of any
Debt Incurrence, Excluded Debt Issuance, sale of Equity Interests, Disposition
or insurance recovery.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means (a) Wells Fargo, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity, and(b) CoBank, ACB, in
its capacity as the issuer of certain Existing Letters of Credit, and its
successors in such capacity and (c) any other Revolving Lender approved by the
Administrative Agent and the Borrower. The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Commitment Percentage of the total LC Exposure at such time.

 

“LC Fees” has the meaning assigned to such term in Section 2.10(b).

 

“Lenders” has the meaning assigned to such term in the preamble hereto.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit.

 

“LIBO Rate” means, (a) with respect to any Eurodollar Borrowing for any Interest
Period the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page, or any successor to or substitute for such page providing rate
quotations comparable to those currently provided on such page, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5.0 million would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. London time, two Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period; and

 



 21 

 

(b)               with respect to any determination of the Alternate Base Rate,
on any date of determination, the rate appearing on Reuters Screen LIBOR01 Page
(or any successor or substitute page, or any successor to or substitute for such
page providing rate quotations comparable to those currently provided on such
page, as determined by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time on such date
of determination, as the rate for Dollar deposits with a maturity of one month
from such date of determination (or if such date is not a Business Day, the
immediately preceding Business Day). In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to the
Alternate Base Rate shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars with a
maturity of one month from such date of determination would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m., London time, on such date of determination.

 

Notwithstanding the foregoing, in no event shall the LIBO Rate (i) applicable to
the Initial Term Loans be less than 1% and (ii) for any purpose other than as
specified in clause (i) of this sentence be less than 0%.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, encumbrance, charge, assignment, hypothecation or
security interest in or on such asset or any filing of any financing statement
under the UCC as in effect in the applicable state or jurisdiction or any other
similar notice or lien under any similar notice or recording statute of any
Governmental Authority, in each of the foregoing cases whether voluntary or
imposed by law, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset, (c) in the case of securities, any purchase option, call or similar right
of a third party with respect to such securities, (d) in the case of any
investment property or deposit account, any contract or other agreement, express
or implied, under which any Person has the right to control such investment
property or deposit account and (e) any other agreement intended to create any
of the foregoing.

 

“Limited Conditionality Acquisition” means any acquisition that (a) is not
prohibited hereunder, (b) is financed in whole or in part with a substantially
concurrent incurrence of Incremental Term Loans or any other Indebtedness
permitted hereunder, and (c) is not conditioned on the availability of, or on
obtaining, third-party financing.

 

“Loan Documents” means this Agreement, each Revolving Extension Agreement, each
Term Loan Modification Agreement, the Guaranty Agreement, the Security
Documents, if requested by a Lender pursuant to Section 2.07(e), each Note and,
solely for purposes of Section 7.01(a), the Administrative Agent Fee Letter and
the Engagement Letter.

 

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the Revolving Loans, the Swingline Loans, the Initial Term Loan
and the Incremental Term Loans, as the context requires.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
financial condition or results of operations of Holdings and its Subsidiaries,
taken as a whole, (b) the ability of any Loan Party to perform its obligations
under the Loan Documents to which it is a party, (c) the rights of or benefits
available to the Lenders under any Loan Document or (d) the value of the
Collateral or the validity, enforceability, perfection or priority of the Liens
granted to the Administrative Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral pursuant to the Security Documents.

 



 22 

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of Holdings or any of its Subsidiaries, individually or in an aggregate
principal amount exceeding $5.015.0 million.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the sum of (i) the Fronting Exposure of the Issuing Banks with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and each of the applicable Issuing Banks that is entitled to Cash Collateral
hereunder at such time in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations, in each case, as amended, amended and
restated, supplemented or otherwise modified from time to time. Each Mortgage
shall be substantially in the form of Exhibit F or otherwise satisfactory in
form and substance to the Administrative Agent.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned or leased by a Loan Party which has a fair market
value in excess of $500,000, and includesis subject to a Mortgage on the
Restatement Date, including those identified on Schedule 1.01(a), and each other
parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 5.11 or Section 5.12. Each Mortgaged
Property as of the Restatement Date is identified on Schedule 1.01(a).

 

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA (i) to which any Loan Party or ERISA Affiliate is then
making or accruing an obligation to make contributions, (ii) to which any Loan
Party or ERISA Affiliate has within the preceding six plan years made
contributions, including any Person which ceased to be an ERISA Affiliate during
such six year period, or (iii) with respect to which Loan Party or any
Subsidiary could incur liability.

 

“Net Hedging Obligations” means, with respect to any Hedging Agreement, as of
any date, the Termination Value of such Hedging Agreement on such date.

 

“Net Proceeds” means, with respect to any Debt Incurrence, Asset Sale,
Destruction or Taking, (a) the cash proceeds actually received in respect of
such event, including (i) any cash received in respect of any non-cash proceeds,
but only as and when received, (ii) in the case of a Destruction, insurance
proceeds in excess of $1.0 million, and (iii) in the case of a Taking,
condemnation awards and similar payments in excess of $1.0 million, net of (b)
the sum of (i) all reasonable fees and out-of-pocket expenses paid by the Loan
Parties and their Subsidiaries to third parties in connection with such event,
(ii) the amount of all taxes paid (or reasonably estimated to be payable) by the
Loan Parties and their Subsidiaries, and (iii) in the case of an Asset Sale, the
amount of all payments required to be made by the Loan Parties and their
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by a Permitted Lien ranking prior to or pari passu with the Liens
securing the Obligations on such asset and the amount of any reserves
established by the Loan Parties and their Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding two years, and that are directly
attributable to such event (as reasonably determined by the Borrower); provided
that any amount by which such reserves are reduced for reasons other than
payment of any such contingent liabilities shall be considered “Net Proceeds”
upon such reduction.

 



 23 

 

“90% Owned Subsidiary” means any Domestic Subsidiary at least 90% of the Equity
Interests of which are owned directly or indirectly, by the Borrower and/or one
or more wholly owned Subsidiaries of the Borrower.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Non-U.S. Jurisdiction” means each jurisdiction of organization of a Subsidiary
of Holdings other than the United States (or any State thereof) or the District
of Columbia.

 

“Non-U.S. Subsidiary” means any Subsidiary of the Borrower that is or becomes
organized under the laws of a Non-U.S. Jurisdiction.

 

“North Pittsburgh Merger” means the merger of North Pittsburgh Systems, Inc.
with Fort Pitt Acquisition Sub Inc. pursuant to the North Pittsburgh Merger
Agreement.

 

“North Pittsburgh Merger Agreement” means the Agreement and Plan of Merger,
dated as of July 1, 2007, by and among Holdings, Fort Pitt Acquisition Sub Inc.
and North Pittsburgh Systems, Inc., as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

“Note” means a note substantially in the form of Exhibit D-1 or D-2.

 

“Notice of Account Designation” has the meaning assigned thereto in Section
2.02(c).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
2.03(a).

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.05(a).

 

“Obligations” means (a) the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans made to the Borrower and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans made to or LC Disbursements made
pursuant to Letters of Credit issued for the account of the Borrower and all
other obligations and liabilities of the Borrower to the Administrative Agent,
the Issuing Bank or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement or any other
document made, delivered or given in connection herewith, whether on account of
principal, interest, fees, indemnities, costs or expenses (including, without
limitation, all reasonable fees, charges and disbursements of counsel), or
otherwise, (b) all Hedging Obligations (other than an Excluded Swap Obligation)
and (c) all Cash Management Obligations.

 

“OFAC” has the meaning assigned to such term in Section 6.14.means the U.S.
Department of the Treasury’s Office of Foreign Assets Control.

 

“Organic Document” means (a) relative to each Person that is a corporation, its
charter, its by-laws and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized shares of capital stock, (b)
relative to each Person that is a partnership, its partnership agreement and any
other similar arrangements applicable to any partnership or other Equity
Interests in the Person, (c) relative to each Person that is a limited liability
company, its limited liability company agreement and any other similar
arrangements applicable to such limited liability company or other Equity
Interests in such Person, and (d) relative to any Person that is any other type
of legal entity, such documents as shall be comparable to the foregoing.

 



 24 

 

“Original Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of February 23, 2005 by and among Holdings, the Borrower,
Consolidated Communications Acquisition Texas, Inc., Citicorp North America,
Inc., as administrative agent, and the other parties thereto, as amended,
restated, supplemented or otherwise modified.

 

“Other List” has the meaning assigned to such term in Section 6.14.Connection
Taxes” means, with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.20).

 

“Participant” has the meaning assigned to such term in Section 9.10(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Loan Party or any ERISA Affiliate may have liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
years, or by reason of being deemed to be a contributing sponsor under Section
4069 of ERISA.

 

“Permitted Acquisition” means any acquisition by the Borrower or a Subsidiary
Loan Party of a Person, business or division relating to a business (or in the
case of the acquisition of a Person, substantially all of such Person’s
activities constitute a business permitted to be conducted by the Borrower and
its Subsidiaries in accordance with Section 6.03) permitted to be conducted by
the Borrower and its Subsidiaries in accordance with Section 6.03, provided that
the following conditions are met:, which in the case of a Limited Conditionality
Acquisition shall be subject to Section 1.09: (a) immediately prior to, and
after giving effect to, such acquisition (and any indebtedness incurred in
connection therewith) on a pro forma basis as if such acquisition had been
consummated on the first day of the immediately preceding Test Period, no
Default shall have occurred and be continuing and the Borrower shall have
demonstrated compliance with the Financial Covenants, (b) at all times when the
Total Net Leverage Ratio equals or exceeds 4.25 to 1.0, the total cash
consideration (including any assumed Indebtedness) in respect of all Permitted
Acquisitions shall not exceed $250.0 million in the aggregate (the “Acquisition
Limit”) following the Restatement Date (it being understood that, (1) to the
extent that Available Proceeds are available, the Borrower may also elect to
expend such Available Proceeds pursuant to Section 6.04(xi) and (2) to the
extent that Cumulative Available Cash is available, the Borrower may also elect
to expend such Cumulative Available Cash pursuant to Section 6.04(xiv));
provided, however, that the Acquisition Limit shall not apply to any acquisition
or series of acquisitions (A) which causes the Total Net Leverage Ratio
calculated on a pro forma basis (and after giving effect to any indebtedness
incurred in connection with such acquisition) to be lower than the Total Net
Leverage Ratio calculated immediately prior to giving effect to such acquisition
(and such indebtedness) or (B) which is consummated at any time when the Total
Net Leverage Ratio is less than 4.25 to 1.0; (c) any Person acquired in such
acquisition becomes a Subsidiary Loan Party and grants a security interest in
its assets to the extent required by Section 5.11 or if such acquisition
consists of Property other than Equity Interests of a Person that becomes a
Subsidiary, the Borrower or the Subsidiary Loan Parties acquiring such Property
comply with Section 5.11; (d) such acquisition was not commenced or at any time
conducted as a “hostile” transaction; and (e) the Borrower or such Subsidiary
Loan Party shall give fifteen (15) days (or such shorter period as may be
approved by the Administrative Agent in its sole discretion) prior written
notice to the Administrative Agent of such acquisition.

 



 25 

 

“Permitted Amendments” means (a) with respect to a Class or Subfacility of
Revolving Loans or Revolving Commitments (i) an extension of the final maturity
date of the Revolving Loans and/or Revolving Commitments of the Accepting
Revolving Lenders, (ii) an increase in the Applicable Rate with respect to the
applicable Revolving Loans and/or Revolving Commitments of the Accepting
Revolving Lenders and the payment of increased commitment fees, LC Fees and/or
other additional fees to the Accepting Revolving Lenders, (iii) the requirement
that all Letters of Credit or Swingline Loans be drawn only under an Extended
Revolving Subfacility, and (iv) other technical requirements and modifications
regarding borrowings, prepayments, conversion or cancellation of existing
Revolving Loans or Swingline Loans or Letters of Credit and other similar
matters and (b) with respect to a Class or Subfacility of Term Loans, (i) an
extension of the final maturity date of the applicable Term Loans and (ii) an
increase in the Applicable Rate with respect to the Term Loans of the Accepting
Term Lenders.

 

“Permitted Asset Swap” means a transfer of assets consisting primarily of local
exchange carrier access lines and related assets by a Loan Party in which the
consideration received therefrom consists of assets consisting primarily of
local exchange carrier access lines and related assets (other than cash) that
will be used in its business; provided that (a) the fair market value (as
determined in good faith by the board of directors of such Loan Party) of the
assets so transferred shall not exceed the fair market value (determined as
provided in the preceding parenthetical) of the assets so received and (b) the
fair market value (as determined in good faith by the board of directors of such
Loan Party) of the assets transferred pursuant to all such transactions
following the Restatement Date shall not exceed (determined solely as of the
date of any transfer) 15% of consolidated tangible assets (as shown on the
consolidated balance sheet of Holdings most recently delivered to the Lenders
and the Administrative Agent pursuant to Section 5.01).

 

“Permitted Escrow Debt” means Indebtedness issued by an Unrestricted Subsidiary
(a) as to which neither Holdings nor any of its Subsidiaries is directly or
indirectly liable as a guarantor or otherwise, or constitutes the lender, and
(b) the proceeds of which shall be escrowed for a Permitted Acquisition or for
the repayment or refinancing of Loans or other Indebtedness permitted to be
repaid or refinanced hereunder (including, without limitation, the return of
such escrowed proceeds and amounts held by such Subsidiary for payment of
interest, fees and expenses related to the Permitted Escrow Debt to the holders
of such Permitted Escrow Debt).

 

“Permitted Escrow Debt Proceeds” means the proceeds of any Permitted Escrow Debt
plus an amount sufficient to pay fees, accrued interest and related expenses on
such Permitted Escrow Debt from the issuance thereof to the termination date of
such escrow and the applicable escrow account.

 



 26 

 

“Permitted Holders” means (a) any of Richard A. Lumpkin, his spouse, ancestors,
siblings, descendants (including children or grandchildren by adoption) and the
descendants of any of his siblings; (b) in the event of the incompetence or
death of any of the Persons described in clause (a), such Person’s estate,
executor, administrator, committee or other personal representative, in each
case who at any particular date shall beneficially own or have the right to
acquire, directly or indirectly, Equity Interests of Holdings; (c) any trust
created for the benefit of the Persons described in clause (a) or (b) or any
trust for the benefit of any such trust; or (d) any investment entity a majority
of the voting Equity Interests of which are owned by any of the Persons
described in clause (a), (b) or (c).

 

“Permitted Investments” means:

 

(a)                marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition thereof;

 

(b)               marketable direct obligations issued by any State of the
United States of America or any political subdivision of any such State or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s;

 

(c)                commercial paper maturing no more than nine months from the
date of creation thereof and, at the time of acquisition, having a rating of at
least A-1 from S&P or at least P-1 from Moody’s;

 

(d)               time deposits, demand deposits, certificates of deposit,
Eurodollar time deposits or bankers’ acceptances maturing within one year from
the date of acquisition thereof or overnight bank deposits, in each case, issued
by any bank organized under the laws of the United States of America or any
State thereof or the District of Columbia or any U.S. branch of a foreign bank
having at the date of acquisition thereof combined capital and surplus of not
less than $500.0 million;

 

(e)                repurchase obligations with a term of not more than 90 days
for underlying securities of the types described in clause (a) above entered
into with any bank meeting the qualifications specified in clause (d) above;

 

(f)                investments in money market funds which invest substantially
all their assets in securities of the types described in clauses (a) through (e)
above;

 

(g)                demand deposits with First Mid-Illinois Bank & Trust, N.A.,
Mattoon, Illinois;

 

(h)               repurchase obligations with a term of not more than 90 days
for underlying securities of the types described in clause (a) above (which
repurchase obligations are secured by the underlying security) entered into with
First Mid-Illinois Bank & Trust, N.A., Mattoon, Illinois; and

 

(i)                 investments in so-called “auction rate securities” rated AAA
by S&P or Aaa by Moody’s and which have an interest rate reset date not more
than 90 days from the date of acquisition thereof.

 

“Permitted Lien” has the meaning assigned to such term in Section 6.02.

 



 27 

 

“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof; provided, however, that (a) no Default shall have occurred and be
continuing or would arise therefrom, (b) any such refinancing Indebtedness shall
(i) either (x) not have covenants, defaults, rights or remedies more burdensome
in the aggregate to the obligor than the Indebtedness being refinanced or (y)
not have covenants, defaults, rights or remedies more burdensome than the
corresponding provisions of this Agreement, (ii) not have a stated maturity or
Weighted Average Life to Maturity that is shorter than the Indebtedness being
refinanced unless such maturity is at least one year after the Initial Term Loan
Maturity Date, (iii) be at least as subordinate to the Obligations as the
Indebtedness being refinanced (and unsecured if the refinanced Indebtedness is
unsecured), (iv) not require the payment of cash interest earlier than was
required by the terms of the Indebtedness being refinanced, and (v) be in an
initial principal amount that does not exceed the principal amount so
refinanced, plus all accrued and unpaid interest thereon, plus any reasonable
premium and other payments required to be paid in connection with such
refinancing (as determined by the Borrower), plus in either case, the amount of
reasonable expenses of the Loan Parties or any of their Subsidiaries incurred in
connection with such refinancing, and (c) the sole obligors and/or guarantors on
such refinancing Indebtedness shall be the obligors and/or guarantors on such
Indebtedness being refinanced or shall be a Loan Party.

 

“Person” means any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company or government, or
any agency or political subdivision thereof.

 

“Plan” means any Pension Plan or Welfare Plan.

 

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

 

“PPUC” means the Pennsylvania Public Utilities Commission and any successor
organization performing similar regulatory functions.

 

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether or not
outstanding or issued on the Restatement Date.

 

“Prepayment Date” has the meaning assigned to such term in Section 2.05(e).

 

“Prior Liens” means, with respect to each Mortgaged Property, the exceptions to
title described in the Title Policy insuring the Lien of the Mortgage thereon.

 

“Projected Financial Statements” has the meaning assigned to such term in
Section 3.15(b).

 

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including any ownership interests of any Person.

 

“Reaffirmation Agreement” means that certain Reaffirmation and Amendment
Agreement dated as of the Restatement Date in favor of the Administrative Agent
and the Secured Parties, given by the Loan Parties, as amended, restated,
supplemented or otherwise modified.Qualified Cash and Cash Equivalents” means,
as of any date of determination, the Unrestricted cash and Permitted Investments
held by Holdings and its Subsidiaries as reflected on a consolidated balance
sheet of Holdings as of such date excluding (i) the cash and Permitted
Investments of any Subsidiary that is not a Loan Party to the extent such
Subsidiary would be prohibited on such date from distributing such cash to a
Loan Party and (ii) the proceeds of any Incremental Facility or any other
Indebtedness incurred substantially concurrently with the determination of the
Total Net Leverage Ratio or the Consolidated Senior Secured Leverage Ratio, as
applicable. For purposes of this definition, “Unrestricted” means, when
referring to cash and Permitted Investments of Holdings and its Subsidiaries,
that such cash and Permitted Investments are (x) not appearing as “restricted”
on the financial statements of Holdings and its Subsidiaries and (y) are not
subject to a Lien (other than Liens permitted by clauses (i), (xv) or (xvi) of
Section 6.02).

 



 28 

 

“Real Property” means all right, title and interest of Holdings or any of its
respective Domestic Subsidiaries in and to a parcel of real property owned,
leased or operated (including, without limitation, any leasehold estate) by any
Loan Party or any of its respective Domestic Subsidiaries together with, in each
case, all improvements and appurtenant fixtures, equipment, personal property,
easements and other property and rights incidental to the ownership, lease or
operation thereof.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning assigned to such term in Section 9.10(c).

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and such
Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

 

“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or otherwise take corrective action to address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release of any Hazardous Material so it does not migrate or
endanger or threaten to endanger public health, welfare or the Environment; or
(iii) perform studies and investigations in connection with, or as a
precondition to, (i) or (ii) above.

 

“Requisite Lenders” means, at any time, Lenders having more than fifty percent
(50%) of the sum of (a) the aggregate amount of the Revolving Commitments or,
after the Revolving Maturity Date, the Revolving Exposure, and (b) the aggregate
outstanding amount of all Term Loans; provided that the Revolving Commitment of,
and the portion of the extensions of credit, as applicable, held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders.

 

“Requisite Revolving Lenders” means, collectively, Revolving Lenders having more
than fifty percent (50%) of the aggregate outstanding amount of the Revolving
Commitments or, after the Revolving Maturity Date, the Revolving Exposure;
provided that the Revolving Commitment of, and the portion of the extensions of
credit under the revolving credit facility, as applicable, held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Revolving Lenders.

 



 29 

 

“Restatement Agreement” means that certain Restatement Agreement, dated as of
the date hereof, by and among Holdings, the Borrower, each of the other Loan
Parties, the Lenders party thereto and the Administrative Agent.

 

“Restatement Date” means the date upon which all of the conditions precedent in
Section 4.01the Restatement Agreement have been satisfied or waived, as
determined by the Administrative Agent.

 

“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests or Equity Rights in Holdings or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests or Equity
Rights in Holdings or any of its Subsidiaries.

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Borrowing Request” means a Borrowing Request in connection with a
Revolving Borrowing.

 

“Revolving Commitment” means, as to each Lender, as of any date of
determination, the commitment of such Lender to make Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder, as
the same may be reduced from time to time pursuant to the provisions of this
Agreement. The aggregate amount of the Revolving Commitments as of the
Restatement Date is $75.0110.0 million.

 

“Revolving Commitment Period” means the period from and including the
Restatement Date to but not including the Revolving Maturity Date, as
applicable, or any earlier date on which the Revolving Commitments to make
Revolving Loans pursuant to Section 2.01 shall terminate as provided herein.

 

“Revolving Exposure” means with respect to any Revolving Lender at any time, the
sum of (a) the aggregate principal amount at such time of all outstanding
Revolving Loans of such Revolving Lender, plus (b) such Revolving Lender’s LC
Exposure at such time, plus (c) such Revolving Lender’s Commitment Percentage of
the aggregate principal amount at such time of all outstanding Swingline Loans.

 

“Revolving Extension Agreement” means an agreement entered into by and among,
and in form and substance satisfactory to, the Administrative Agent, the
Borrower and the Accepting Revolving Lenders party thereto.

 

“Revolving Extension Offer” has the meaning assigned to such term in Section
2.22(a).

 

“Revolving Lender” means a Lender with a commitment to make Revolving Loans or
with any Revolving Exposure, in its capacity as such.

 

“Revolving Loans” means the revolving loans made by each Revolving Lender
pursuant to Section 2.01(a).

 

“Revolving Maturity Date” means December 23, 2018.October 5, 2021.

 



 30 

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw Hill
Financial, Inc. and any successor thereto.

 

“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, Holdings, the Borrower or any of their respective Subsidiaries
or Affiliates.

 

“SDN List” has the meaning assigned to such term in Section 6.14.Sanctioned
Country” means at any time, a country or territory or region which is itself the
subject or target of any Sanctions (including, as of the Restatement Date, Cuba,
Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Peron(s).

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Hedging Provider” means (a) any Person that, (i) is a party to a
Hedging Agreement in existence on the Restatement Date with a Loan Party or any
Subsidiary or (ii) entereda) at the time it enters into a Hedging Agreement with
a Loan Party or any Subsidiary while such Person was or before such Person
becomes a Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, whether or not such Person at any time ceases to be a
Lender or an Affiliate of a Lender, as the case may be, or (b) any assignee of
any such Person described in clause (a) above, which shall bepermitted under
Article VII, is a Lender, an Affiliate of a Lender, or any other Person
otherwise approved by the Administrative Agent (such approval not to be
unreasonably withheld); provided that any Person that is a Secured Hedging
Provider solely by virtue of clause (a)(i) above shall only be secured with
respect to, and to the extent of, the obligations owed to it under the existing
Hedging Agreement to which it is a partyor an Affiliate of the Administrative
Agent or (b) at the time it (or its Affiliate) becomes a Lender or the
Administrative Agent (including on the Restatement Date), is a party to a
Hedging Agreement with a Loan Party, in each case in its capacity as a party to
such Hedging Agreement.

 

“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Collateral” means all Collateral constituting “Certificated
Securities” as defined in the Collateral Agreement.

 

“Security Documents” means the Collateral Agreement, the
ReaffirmationRestatement Agreement and the Mortgages executed by the Loan
Parties and each other security agreement, collateral agreement or other
instrument or document executed and delivered pursuant to Section 5.11, 5.12 or
5.16 to secure any of the Obligations.

 



 31 

 

“Senior Note Redemption” means the redemption in full by Holdings of the 9-3/4%
Senior Notes Due 2012 that occurred on April 1, 2008.

 

“Solvent” means, as to the Borrower and its Subsidiaries on a particular date,
that any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies), and (c) does
not believe that it will incur debts or liabilities beyond its ability to pay
such debts or liabilities as they mature.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal) the numerator
of which is the number one and the denominator of which is the number one minus
the aggregate (expressed as a decimal) of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by any Governmental Authority of the United States or
of the jurisdiction of such currency or any jurisdiction to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans. Such reserve percentages shall include those imposed
pursuant to such Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subfacility” means the Initial Term Loan, the Revolving Commitments, any
Extended Revolving Subfacility or any Extended Term Subfacility.

 

“Subject Payments” means, for any period, the aggregate amount of any (a)
Restricted Payment made pursuant to Section 6.07(iii) or (b) Investments
pursuant to Section 6.04(xiv) during such period.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; (b) any partnership of which more than 50% of
the outstanding partnership interests having the power to act as a general
partner of such partnership (irrespective of whether at the time any partnership
interests other than general partnership interests of such partnership shall or
might have voting power upon the occurrence of any contingency) are at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person; or (c) any other legal entity the accounts of which would or should be
consolidated with those of such Person on a consolidated balance sheet of such
Person prepared in accordance with GAAP. Unless otherwise indicated, when used
in this Agreement, the term “Subsidiary” shall refer to a Subsidiary of the
Borrower. Notwithstanding the foregoing (except as used in the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of Holdings, the Borrower or any of their
respective Subsidiaries for purposes of this Agreement or any other Loan
Document, and the financial statements and consolidation of accounts of Holdings
and its Subsidiaries shall not, for purposes of this Agreement, be consolidated
with any Unrestricted Subsidiary.

 

“Subsidiary Loan Party” means each of the Borrower’s Domestic Subsidiaries that
guarantee the Obligations pursuant to the Guaranty Agreement.

 



 32 

 

“SureWest Merger Agreement” the Agreement and Plan of Merger dated February 5,
2012, by and among SureWest Communications, Holdings, WH Acquisition Corp. and
WH Acquisition II Corp., as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Loans pursuant to Section 2.04.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Commitment Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.04(a).

 

“Swingline Sublimit” has the meaning assigned to such term as Section 2.04(a).

 

“Taking” means any taking of any Property of Holdings or any of its Subsidiaries
or any portion thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, general or special, or by reason of the
temporary requisition or use of any Property of Holdings or any Subsidiary or
any portion thereof, by any Governmental Authority.

 

“Taxes” has the meaning assigned to such term in Section 2.16(a).means all
present or future taxes, levies, imposts, duties, deductions, withholdings
(including back up withholding), assessments, fees or other charges imposed by
an Governmental Authority, including any interest, fines, addition to tax or
penalties applicable thereto.

 

“Term Lenders” means the collective reference to the Initial Term Lenders and,
without duplication, the Incremental Term Lenders.

 

“Term Loan Commitments Increase Effective Date” has the meaning assigned to such
term in Section 2.21(b).

 

“Term Loan Modification Agreement” means an agreement entered into, and in form
and substance satisfactory to, the Administrative Agent, the Borrower and the
Accepting Term Lenders.

 

“Term Loan Modification Offer” has the meaning assigned to such term in Section
2.22.

 

“Term Loans” means the collective reference to the Initial Term Loan and the
Incremental Term Loans.

 

“Terminated Lender” has the meaning assigned thereto in Section 2.20.

 

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

 



 33 

 

“Test Period” means the four consecutive complete Fiscal Quarters of Holdings
and its Subsidiaries then last ended as of each Fiscal Quarter end referred to
in Sections 6.11 and 6.12 or otherwise indicated. Compliance with such covenants
shall be tested, as of the end of each Test Period, on the date on which the
financial statements pursuant to Section 5.01(a) or (b) have been, or should
have been, delivered for the applicable fiscal period.

 

“30 -Day LIBO Rate” has the meaning assigned thereto in the definition of
“Alternate Base Rate”.

 

“Title Policy” means a title policy with respect to each Mortgaged Property that
insures the first priority Liens of the Secured Parties and shows no Liens prior
to the Liens of the Secured Parties other than for ad valorem taxes not yet due
and payable, issued by a title insurance company acceptable to the
Administrative Agent.

 

“Total Assets” means, at any date, total assets of Holdings and its Subsidiaries
calculated in accordance with GAAP on a consolidated basis as of such date.

 

“Total Net Debt” means, at any date, Consolidated Indebtedness as of such date,
net of the lesser of (a) the amount of cash and cash equivalents reflected on a
consolidated balance sheet of Holdings as of such date other than any such
amount that would be classified, in accordance with GAAP, as “restricted cash”
(and excluding the cash and cash equivalents of any Subsidiary that is not a
Loan Party to the extent such Subsidiary would be prohibited on such date from
distributing such cash to a Loan Party)Qualified Cash and Cash Equivalents, and
(b) $25.0 million.

 

“Total Net Leverage Ratio” means, at any date, the ratio of (a) Total Net Debt
as of such date to (b) Consolidated EBITDA for the Test Period most recently
ended.

 

“Total Revolving Commitment” means, at any time, the aggregate amount of the
Revolving Commitments, as in effect at such time.

 

“TPUC” means the Texas Public Utilities Commission and any successor
organization performing similar regulatory functions.

 

“Trade Date” has the meaning assigned thereto in the Assignment and Assumption.

 

“Transaction Fees” means, without duplication, all non-recurring transaction
fees, charges and other amounts related to (a) this Agreement (including the
Restatement Agreement, any amendment or other modification hereof or thereof),
(b) any Permitted Acquisition (including, without limitation, the cost of
obtaining a fairness opinion and prepaid premiums with respect to directors’ and
officers’ insurance, but excluding all amounts otherwise included in accordance
with GAAP in determining Consolidated EBITDA) and (c) the incurrence, prepayment
or repayment of Indebtedness permitted hereunder (including premiums, make whole
or penalty payments in connection therewith).

 

“Transferee” has the meaning assigned thereto in Section 2.16(a).

 



 34 

 

“Trigger Date” means the date on which a Compliance Certificate for the first
full Fiscal Quarter ending after the Restatement Date shall have been received
by the Administrative Agent pursuant to Section 5.01(b) or (c).

 

“2022 Senior Notes” means the Borrower’s 6.50% senior notes due 2022 issued
pursuant to that certain Indenture dated as of September 18, 2014 (as amended or
supplemented prior to the Restatement Date, the “Existing Indenture”) among the
Borrower (as successor by merger to Consolidated Communications Finance II Co.),
Holdings, the Subsidiary Loan Parties party thereto and Wells Fargo, as trustee
and any additional series or class of notes issued from time to time under the
Existing Indenture.

 

“Type,” when used in respect of any Loan or Borrowing, refers to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the Adjusted
LIBO Rate and the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the applicable state or
jurisdiction.

 

“United States” means the United States of America.

 

“Unrefunded Swingline Loans” has the meaning assigned thereto in Section
2.04(c).

 

“Unrestricted Subsidiary” means any wholly owned Subsidiary of Holdings, but
only to the extent that, and for so long as, such Subsidiary:

 

(a)                has been designated by the Borrower as an Unrestricted
Subsidiary and such designation has not been revoked or rescinded; and

 

(b)               (i) was created solely for the purpose of issuing Permitted
Escrow Debt and activities reasonably related or incidental thereto, (ii) has no
assets other than Permitted Escrow Debt Proceeds, (iii) has no Indebtedness or
liabilities other than Permitted Escrow Debt and liabilities reasonably related
or incidental thereto and (iv) does not engage in any activities other than
issuing Permitted Escrow Debt, holding Permitted Escrow Debt Proceeds and
activities reasonably related or incidental thereto (including the assignment of
Permitted Escrow Debt and Permitted Escrow Debt Proceeds to Holdings, the
Borrower or any Subsidiary Loan Party as permitted under Section 6.01 or the
return of such Permitted Escrow Debt Proceeds plus the payment of accrued
interest and fees to the holders of such Permitted Escrow Debt).

 

Any designation of a Subsidiary of Holdings as an Unrestricted Subsidiary shall
be evidenced to the Administrative Agent by a certificate of an Authorized
Officer of the Borrower certifying that such designation complied with the
preceding conditions. If, at any time, any Unrestricted Subsidiary fails to meet
any of the preceding requirements as an Unrestricted Subsidiary, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and the other Loan Documents, shall be subject to all of the provisions of this
Agreement and the other Loan Documents that are applicable to Subsidiaries and
any Indebtedness and Liens of such Subsidiary shall be deemed to be incurred by
a Subsidiary of Holdings as of such date and, if such Indebtedness or Lien is
not permitted to be incurred as of such date under Section 6.01 or Section 6.02,
as applicable, Holdings will be in default of such covenant.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
2.16(d).

 



 35 

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the original aggregate
principal amount of such Indebtedness into (b) the sum of the total of the
products obtained by multiplying (i) the amount of each scheduled installment,
sinking fund, serial maturity or other required payment of principal including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment.

 

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(1)
of ERISA, that is maintained or contributed to by a Loan Party or any Subsidiary
or with respect to which a Loan Party or any Subsidiary could incur liability.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

Section 1.03         Terms Generally. (a) The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (i) any reference in this Agreement to any Loan
Document means such document as amended, restated, supplemented or otherwise
modified from time to time and (ii) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that for purposes of determining compliance with the covenants
contained in Article VI, all accounting terms herein shall be interpreted and
all accounting determinations hereunder shall be made in accordance with GAAP as
in effect on the Restatement Date and applied on a basis consistent with the
application used in the financial statements referred to in Section 3.05.

 

(b)               If any payment under this Agreement or any other Loan Document
shall be due on any day that is not a Business Day, the date for payment shall
be extended to the next succeeding Business Day, and in the case of any payment
accruing interest, interest thereon shall be paid for the period of such
extension.

 

Section 1.04         UCC Terms. Terms defined in the UCC in effect on the
Restatement Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 



 36 

 

Section 1.05         Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

Section 1.06         References to Agreement and Laws. Unless otherwise
expressly provided herein, (a) references to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

 

Section 1.07         Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.08         Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit, whether
or not such maximum face amount is in effect at such time.

 

Section 1.09         Limited Conditionality Acquisitions. In the event that the
Borrower notifies the Administrative Agent in writing that any proposed
acquisition is a Limited Conditionality Acquisition and that the Borrower wishes
to test the conditions to such acquisition and the availability of the
Incremental Term Loans or incurrence of any other Indebtedness permitted
hereunder, as applicable, in any such case that is to be used to finance such
acquisition in accordance with this Section, then, so long as agreed to by the
Administrative Agent and the lenders providing such Indebtedness, the following
provisions shall apply:

 

(a)               any condition to such acquisition or such Indebtedness that
requires that no Default shall have occurred and be continuing at the time of
such acquisition or the incurrence of such Indebtedness, shall be satisfied if
(i) no Default shall have occurred and be continuing at the time of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such acquisition and (ii) no Event of Default
under any of Section 7.01(a) or Section 7.01(i) shall have occurred and be
continuing both before and after giving effect to such acquisition and any
Indebtedness incurred in connection therewith (including such additional
Indebtedness);

 

(b)               any condition to such acquisition or such Indebtedness that
the representations and warranties in this Agreement and the other Loan
Documents shall be true and correct at the time of such acquisition or the
incurrence of such Indebtedness shall be subject to customary “SunGard” or other
customary applicable “certain funds” conditionality provisions (including,
without limitation, a condition that the representations and warranties under
the relevant agreements relating to such Limited Conditionality Acquisition as
are material to the lenders providing such Indebtedness shall be true and
correct, but only to the extent that the Borrower or its applicable Subsidiary
has the right to terminate its obligations under such agreement as a result of a
breach of such representations and warranties or the failure of those
representations and warranties to be true and correct), so long as all
representations and warranties in this Agreement and the other Loan Documents
are true and correct at the time of execution of the definitive purchase
agreement, merger agreement or other acquisition agreement governing such
acquisition;

 



 37 

 

(c)                 any financial ratio test or condition, may upon the written
election of the Borrower delivered to the Administrative Agent prior to the
execution of the definitive agreement for such Limited Conditionality
Acquisition, be tested either (i) upon the execution of the definitive agreement
with respect to such Limited Conditionality Acquisition or (ii) upon the
consummation of the Limited Conditionality Acquisition and related incurrence of
Indebtedness, in each case, after giving effect to the relevant Limited
Conditionality Acquisition and related incurrence of Indebtedness, on a pro
forma basis; provided that the failure to deliver a notice under this Section
1.09(c) prior to the date of execution of the definitive agreement for such
Limited Conditionality Acquisition shall be deemed an election to test the
applicable financial ratio under subclause (ii) of this Section 1.09(c); and

 

(d)               if the Borrower has made an election with respect to any
Limited Conditionality Acquisition to test a financial ratio test or condition
at the time specified in clause (c)(i) of this Section, then in connection with
any subsequent calculation of any ratio or basket (excluding, for the avoidance
of doubt, the determination of the Applicable Rate and financial covenants in
Sections 6.11 and 6.12) on or following the relevant date of execution of the
definitive agreement with respect to such Limited Conditionality Acquisition and
prior to the earlier of (i) the date on which such Limited Conditionality
Acquisition is consummated or (ii) the date that the definitive agreement for
such Limited Conditionality Acquisition is terminated or expires without
consummation of such Limited Conditionality Acquisition, any such ratio or
basket shall be required to be satisfied (x) on a pro forma basis assuming such
Limited Conditionality Acquisition and other transactions in connection
therewith (including the incurrence or assumption of Indebtedness) have been
consummated and (y) assuming such Limited Conditionality Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have not been consummated.

 

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Conditionality Acquisitions such that each of the possible
scenarios is separately tested.

 

ARTICLE II

THE CREDITS

 

Section 2.01         Credit Commitments.

 

(a)                Subject to the terms and conditions hereof:

 

(i)                 Each Initial Term Lender severally agrees to make an Initial
Term Loan on the Restatement Date to the Borrower in the amount of the Initial
Term Commitment of such Initial Term Lender (net of any original issue discount
thereon).

 

(ii)               Each Revolving Lender severally agrees to make Revolving
Loans in Dollars to the Borrower from time to time during the Revolving
Commitment Period.

 

(b)               Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
Notwithstanding anything to the contrary contained in this Agreement, in no
event may Revolving Loans be borrowed under this Article II if, after giving
effect thereto (and to any concurrent repayment or prepayment of Loans), (i) the
Aggregate Revolving Exposure would exceed the Total Revolving Commitment then in
effect or (ii) the Revolving Exposure of any Revolving Lender would exceed such
Revolving Lender’s Revolving Commitment.

 



 38 

 

(c)                The Revolving Loans and the Term Loans may from time to time
be (i) Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.02 and 2.03.

 

(d)               Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans of the same Type made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments. The failure
of any Revolving Lender to make any Revolving Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Revolving Commitments of the Revolving Lenders are several and no Revolving
Lender shall be responsible for any other Lender’s failure to make Revolving
Loans as required.

 

Section 2.02         Procedure for Borrowing. (a) The Borrower may borrow under
the Revolving Commitments (subject, in each case, to the limitations in Section
2.01(b)) by giving the Administrative Agent notice substantially in the form of
Exhibit A (a “Borrowing Request”), which notice must be received by the
Administrative Agent prior to (i) 11:00 a.m., three Business Days prior to the
requested Borrowing Date, in the case of a Eurodollar Borrowing, or (ii) 11:00
a.m., on the Business Day prior to the requested Borrowing Date, in the case of
an ABR Borrowing. The Borrowing Request for each Borrowing shall specify (A) the
amount to be borrowed, (B) the requested Borrowing Date, (C) whether the
Borrowing is to be of Eurodollar Loans or ABR Loans, (D) if the Borrowing is to
be of Eurodollar Loans, the length of the initial Interest Period therefor, and
(E) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of this Agreement. If no election as to
the Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

 

(b)               Each Revolving Borrowing shall be in a minimum aggregate
principal amount $3.0 million or an integral multiple of $1.0 million in excess
thereof (or, if less, the aggregate amount of the then Available Revolving
Commitments).

 

(c)                Upon receipt of a Revolving Borrowing Request, the
Administrative Agent shall promptly notify each Revolving Lender of the
aggregate amount of such Revolving Borrowing such Revolving Lender’s Commitment
Percentage thereof, which shall be based on the respective Available Revolving
Commitments of all the Revolving Lenders. Each Revolving Lender will make such
Revolving Lender’s Commitment Percentage of each such Revolving Borrowing
available to the Administrative Agent for the account of the Borrower at the
Administrative Agent’s Office prior to 1:00 p.m. on the Borrowing Date requested
by the Borrower in funds immediately available to the Administrative Agent.
Amounts so received by the Administrative Agent will promptly be made available
to the Borrower by the Administrative Agent crediting the account of the
Borrower identified in the most recent notice substantially in the form of
Exhibit H (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent; provided that if on the Borrowing Date of any
Revolving Loans to be made to the Borrower, any Swingline Loans made to the
Borrower or LC Disbursements for the account of the Borrower shall be then
outstanding, the proceeds of such Revolving Loans shall first be applied to pay
in full such Swingline Loans or LC Disbursements, with any remaining proceeds to
be made available to the Borrower as provided above; and provided further that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

 



 39 

 

Section 2.03         Conversion and Continuation Options for Loans. (a) The
Borrower may elect from time to time to convert (i) Eurodollar Loans to ABR
Loans, by giving the Administrative Agent irrevocable prior written notice of
such election in the form attached as Exhibit I (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. on the Business Day prior to
a requested conversion or (ii) ABR Loans to Eurodollar Loans by giving the
Administrative Agent a Notice of Conversion/Continuation not later than 11:00
a.m. three Business Days prior to a requested conversion; provided that if any
such conversion of Eurodollar Loans is made other than on the last day of an
Interest Period with respect thereto, the Borrower shall pay any amounts due to
the Lenders pursuant to Section 2.17 as a result of such conversion. Any such
Notice of Conversion/Continuation with respect to the conversion to Eurodollar
Loans shall specify the length of the initial Interest Period or Interest
Periods therefor. Upon receipt of any Notice of Conversion/Continuation the
Administrative Agent shall promptly notify each relevant Lender thereof. All or
any part of the outstanding Eurodollar Loans or ABR Loans may be converted as
provided herein; provided that (i) no Loan may be converted into a Eurodollar
Loan when any Default has occurred and is continuing, (ii) no Revolving Loan may
be converted into a Eurodollar Loan after the date that is one month prior to
the Revolving Maturity Date, and (iii) no Initial Term Loan may be converted
into a Eurodollar Loan after the date that is one month prior to the Initial
Term Loan Maturity Date.

 

(b)               Any Eurodollar Loans may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
Borrower giving prior notice to the Administrative Agent pursuant to a Notice of
Conversion/Continuation, not later than 11:00 a.m. three Business Days prior to
a requested continuation setting forth the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such (i) when any Default has occurred and is continuing, (ii) with respect
to Revolving Loans, after the date that is one month prior to the Revolving
Maturity Date and (iii) with respect to the Initial Term Loan, after the date
that is one month prior to the Initial Term Loan Maturity Date; and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this Section 2.03 or if such continuation is not permitted
pursuant to the preceding proviso, then such Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period (in
which case the Administrative Agent shall notify the Borrower of such
conversion).

 

(c)                There shall be no more than ten (10) Interest Periods
outstanding at any time with respect to the Eurodollar Loans made to the
Borrower.

 

(d)               This Section shall not apply to Swingline Loans.

 

Section 2.04         Swingline Loans. (a) Subject to the terms and conditions
hereof, the Swingline Lender may (in its sole discretion) make swingline loans
(individually, a “Swingline Loan” and collectively, the “Swingline Loans”) to
the Borrower from time to time during the Revolving Commitment Period in
accordance with the procedures set forth in this Section 2.04, provided that (i)
the aggregate principal amount of all Swingline Loans shall not exceed $5.010.0
million (the “Swingline Sublimit”) at any one time outstanding, (ii) the
principal amount of any borrowing of Swingline Loans may not exceed the
aggregate amount of the Available Revolving Commitments of all Revolving Lenders
immediately prior to such borrowing or result in the Aggregate Revolving
Exposure then outstanding exceeding the Total Revolving Commitments then in
effect, and (iii) in no event may Swingline Loans be borrowed hereunder if a
Default shall have occurred and be continuing which shall not have been
subsequently cured or waived. Amounts borrowed under this Section 2.04 may be
repaid and, up to but excluding the Revolving Maturity Date, reborrowed. All
Swingline Loans shall at all times be ABR Loans. The Borrower shall give the
Administrative Agent notice of any Swingline Loan requested hereunder (which
notice must be received by the Administrative Agent prior to 11:00 a.m. on the
requested Borrowing Date) specifying (A) the amount to be borrowed, and (B) the
requested Borrowing Date. Upon receipt of such notice, the Administrative Agent
shall promptly notify the Swingline Lender of the aggregate amount of such
borrowing. Not later than 2:00 p.m. on the Borrowing Date specified in such
notice the Swingline Lender shall make such Swingline Loan available to the
Administrative Agent for the account of the Borrower at the Administrative
Agent’s Office in funds immediately available to the Administrative Agent.
Amounts so received by the Administrative Agent will promptly be made available
to the Borrower by the Administrative Agent crediting the account of the
Borrower identified in the most recent Notice of Account Designation with the
amount made available to the Administrative Agent by the Swingline Lender (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
and in like funds as received by the Administrative Agent. Each Borrowing
pursuant to this Section 2.04 shall be in a minimum principal amount of $500,000
or an integral multiple of $100,000 in excess thereof.

 



 40 

 

(b)               Notwithstanding the occurrence of any Default or noncompliance
with the conditions precedent set forth in Article IV or the minimum borrowing
amounts specified in Section 2.02, if any Swingline Loan shall remain
outstanding at 10:00 a.m. on the seventh Business Day following the Borrowing
Date thereof and if by such time on such seventh Business Day the Administrative
Agent shall have received neither (i) a Borrowing Request delivered by the
Borrower pursuant to Section 2.02 requesting that Revolving Loans be made
pursuant to Section 2.01 on the immediately succeeding Business Day in an amount
at least equal to the aggregate principal amount of such Swingline Loan, nor
(ii) any other notice satisfactory to the Administrative Agent indicating the
Borrower’s intent to repay such Swingline Loan on the immediately succeeding
Business Day with funds obtained from other sources, the Administrative Agent
shall be deemed to have received a notice from the Borrower pursuant to Section
2.02 requesting that ABR Revolving Loans be made pursuant to Section 2.01 on
such immediately succeeding Business Day in an amount equal to the amount of
such Swingline Loan, and the procedures set forth in Section 2.02 shall be
followed in making such ABR Revolving Loans. The proceeds of such ABR Revolving
Loans shall be applied to repay such Swingline Loan.

 

(c)                If, for any reason, ABR Revolving Loans may not be, or are
not, made pursuant to paragraph (b) of this Section 2.04 to repay any Swingline
Loan as required by such paragraph, effective on the date such ABR Revolving
Loans would otherwise have been made, each Revolving Lender severally,
unconditionally and irrevocably agrees that it shall, without regard to the
occurrence of any Default, purchase a participating interest in such Swingline
Loan (“Unrefunded Swingline Loan”) in an amount equal to the amount of the ABR
Revolving Loan which would otherwise have been made pursuant to paragraph (b) of
this Section 2.04. Each Revolving Lender will immediately transfer to the
Administrative Agent, in immediately available funds, the amount of its
participation, and the proceeds of such participations shall be distributed by
the Administrative Agent to the Swingline Lender. All payments by the Revolving
Lenders in respect of Unrefunded Swingline Loans and participations therein
shall be made in accordance with Section 2.13.

 

(d)               Notwithstanding the foregoing, a Revolving Lender shall not
have any obligation to acquire a participation in a Swingline Loan pursuant to
the foregoing paragraphs if a Default shall have occurred and be continuing at
the time such Swingline Loan was made and such Revolving Lender shall have
notified the Swingline Lender in writing prior to the time such Swingline Loan
was made, that such Default has occurred and that such Revolving Lender will not
acquire participations in Swingline Loans made while such Default is continuing.

 



 41 

 

(e)                Notwithstanding anything to the contrary contained in this
Section 2.04, the Swingline Lender shall not be obligated to make any Swingline
Loan at a time when any other Lender is a Defaulting Lender, unless the
Swingline Lender has entered into arrangements (which may include the delivery
of cash collateralCash Collateral) with the Borrower or such Defaulting Lender
which are satisfactory to the Swingline Lender to eliminate the Swingline
Lender’s Fronting Exposure (after giving effect to Section 2.23(c)) with respect
to any such Defaulting Lender.

 

Section 2.05         Optional and Mandatory Prepayments of Loans. (a) The
Borrower may at any time and from time to time prepay the Loans (subject to
compliance with the terms of Section 2.05(g) and Section 2.17), in whole or in
part, upon irrevocable prior written notice to the Administrative Agent
substantially in the form of Exhibit G (a “Notice of Prepayment”) not later than
12:00 noon two Business Days prior to the date of such prepayment, specifying
(i) the date and amount of prepayment, and (ii) the Class of Loans to be prepaid
and whether the prepayment is of Eurodollar Loans, ABR Loans or a combination
thereof (including, in the case of Eurodollar Loans, the Borrowing to which such
prepayment is to be applied and, if of a combination thereof, the amount
allocable to each). A Notice of Prepayment received after 12:00 noon shall be
deemed received on the next Business Day. Upon receipt of any Notice of
Prepayment the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Notice of Prepayment is given, the amount specified in such
Notice of Prepayment shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid. Partial
prepayments of Loans (other than Swingline Loans) shall be in a minimum
principal amount of $3.0 million or a whole multiple of $1.0 million in excess
thereof (or, if less, the remaining outstanding principal amount thereof).
Partial prepayments of Swingline Loans shall be in a minimum principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
remaining outstanding principal amount thereof). Each prepayment of the Initial
Term Loan under this Section 2.05(a) shall be applied as directed by the
Borrower to the remaining scheduled installments of the Initial Term Loan.

 

(b)               In the event and on such occasion that the Aggregate Revolving
Exposure exceeds the Total Revolving Commitment, the Borrower shall be obligated
to immediately prepay Revolving Borrowings or Swingline Borrowings (or, if no
such Borrowings are outstanding, deposit cash collateral in the account
established with the Administrative Agent pursuant to Section 2.06(i)) to the
extent of such excess.

 

(c)                (i) If Holdings or any Subsidiary shall incur or permit the
incurrence of any Indebtedness (including pursuant to debt securities which are
convertible into, or exchangeable or exercisable for, any Equity Interest or
Equity Rights) (other than Excluded Debt Issuances) (each, a “Debt Incurrence”),
100% of the Net Proceeds thereof shall be applied immediately after receipt
thereof toward the prepayment of Loans in accordance with Section 2.05(d) below.

 

(ii)               If Holdings or any of its Subsidiaries shall receive Net
Proceeds from any Asset Sale, an amount equal to 100% of such Net Proceeds shall
be applied immediately after receipt thereof toward the prepayment of Loans in
accordance with Section 2.05(d) below; provided that (x) the Net Proceeds from
Asset Sales permitted by Section 6.05 shall not be required to be applied as
provided herein on such date if and to the extent that (1) no Default exists on
the date of such Asset Sale or would arise as a result of such Asset Sale and
(2) the Borrower delivers an officers’ certificate to the Administrative Agent
on or prior to the date of such Asset Sale stating that such Net Proceeds shall
be reinvested in capital assets of the Borrower or any of its Subsidiaries in
each case within 270 days following the date of such Asset Sale (which
certificate shall set forth the estimates of the proceeds to be so expended),
(y) all such Net Proceeds shall be held in the Collateral Account and released
therefrom only in accordance with the terms of this Agreement and the other
applicable Loan Documents, and (z) if all or any portion of such Net Proceeds
not so applied as provided herein is not allocated to reinvestment in respect of
a project that shall have been commenced, and for which binding contractual
commitments have been entered into, prior to the end of such 270-day period,
such remaining portion shall be applied on the last day of such period (or if
any Net Proceeds allocated to such an investment on such 270th day shall cease
to be so allocated or any such contractual commitment shall cease to be in
effect and contractually committed, such remaining portion shall be applied on
the date it ceases to be so allocated and contractually committed) to prepay the
Loans pursuant to Section 2.05(d); provided, further, if the Property subject to
such Asset Sale constituted Collateral under the Security Documents, then any
capital assets purchased with the Net Proceeds thereof pursuant to this
subsection shall be mortgaged or pledged, as the case may be, to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Section 5.11.

 



 42 

 

(iii)             If Holdings or any of its Subsidiaries shall receive proceeds
from insurance or condemnation recoveries in respect of any Destruction or any
proceeds or awards in respect of any Taking, an amount equal to 100% of the Net
Proceeds thereof shall be applied immediately after receipt thereof toward the
prepayment of Loans in accordance with Section 2.05(d) below; provided that, if
such Net Proceeds are from a Taking or Destruction of Property of ICTC, such
prepayments may be deferred until such time as ICTC would be permitted at such
time to make a distribution of such amount; provided, further, that (x) so long
as no Default then exists or would arise therefrom, such Net Proceeds shall not
be required to be so applied to the extent that the Borrower delivers an
officers’ certificate to the Administrative Agent promptly following the receipt
of such Net Proceeds stating that such proceeds shall be used to (1) repair,
replace or restore any Property in respect of which such Net Proceeds were paid
or (2) fund the substitution of other Property used or usable in the business of
the Borrower or its Subsidiaries, in each case within 270 days following the
date of the receipt of such Net Proceeds, and (y) all such Net Proceeds shall be
held in the Collateral Account and released therefrom only in accordance with
the terms of this Agreement and the other applicable Loan Documents, and (z) if
all or any portion of such Net Proceeds has not been allocated to reinvestment
in respect of a project that shall have been commenced, and for which binding
contractual commitments have been entered into, prior to the end of such 270-day
period, such remaining portion shall be applied on the last day of such period
(or if any Net Proceeds allocated and contractually committed to such an
investment on such 270th day shall cease to be so allocated and contractually
committed, such remaining portion shall be applied on the date it ceases to be
so allocated and contractually committed) to prepay Loans pursuant to Section
2.05(d); provided, further, if the Property subject to such Destruction or
Taking constituted Collateral under the Security Documents, then any replacement
or substitution Property purchased with the Net Proceeds thereof pursuant to
this subsection shall be mortgaged or pledged, as the case may be, to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties in accordance with Section 5.11.

 

(iv)             Within 10 days of the delivery of financial statements and the
related Compliance Certificate referred to in Sections 5.01(a), (b) and (c) that
evidence a positive Excess Subject Payment Amount, the Borrower shall apply an
amount equal to 50% of such Excess Subject Payment Amount towards prepayment of
Loans pursuant to Section 2.05(d); provided that no such prepayment shall be
required if as of the date of delivery of the most recent financial statements
pursuant to Section 5.01(a) or (b) the Total Net Leverage Ratio was less than
3.0:1.0.

 

(v)               Within 60 days after the end of each Fiscal Quarter of
Holdings ending during any Dividend Suspension Period, the Borrower shall prepay
Loans pursuant to Section 2.05(d) in an aggregate amount equal to 50% of any
increase in Available Cash during such Fiscal Quarter.

 

The Borrower shall give the Administrative Agent at least five (5) Business
Days’ notice of any prepayment pursuant to this Section 2.05(c).

 



 43 

 

(d)               Any prepayment of Loans pursuant to this Section 2.05 shall be
applied first, to reduce the remaining scheduled principal installments of the
Term Loans as directed by the Borrower (pro rata on the basis of the original
aggregate funded amount thereof among the Initial Term Loan and, if applicable,
any Incremental Term Loans) and second, to the extent of any excess, to reduce
the Revolving Commitments pursuant to Section 2.11(c). Each such prepayment
shall be applied first, to any ABR Loans then outstanding within the applicable
Class and second, to the extent of any excess, to the Eurodollar Loans then
outstanding within the applicable Class.

 

(e)                If on any day on which Loans would otherwise be required to
be prepaid pursuant to this Section 2.05, but for the operation of this Section
2.05(e) (each, a “Prepayment Date”), the amount of such required prepayment
exceeds the then outstanding aggregate principal amount of ABR Loans required to
be prepaid, and no Default exists or is continuing, then on such Prepayment
Date, (i) the Borrower shall deposit funds into the Collateral Account in an
amount equal to such excess, and only the outstanding ABR Loans required to be
prepaid shall be required to be prepaid on such Prepayment Date, and (ii) on the
last day of each Interest Period after such Prepayment Date in effect with
respect to a Eurodollar Loan which is of the Type required to be prepaid, the
Administrative Agent is irrevocably authorized and directed by the Borrower to
apply funds from the Collateral Account (and liquidate investments held in the
Collateral Account as necessary) to prepay such Eurodollar Loans for which the
Interest Period is then ending to the extent funds are available in the
Collateral Account.

 

(f)                Notwithstanding the forgoing, if any Indebtedness is issued
pursuant to Section 6.01(a)(ii) and is secured on a pari passu basis with the
Obligations, then the Borrower may, to the extent required pursuant to the
governing documents for such Indebtedness, prepay Term Loans and reduce
Revolving Commitments and purchase such Indebtedness (at a purchase price no
greater than par plus accrued and unpaid interest) on a pro rata basis in
accordance with the respective principal amounts thereof.

 

(g)                If, on or prior to the six (6) month anniversary of the
Restatement Date, (i) the Borrower enters into any amendment to this Agreement
the effect of which is to reduce the “effective yield” (taking into account, for
example, upfront fees, interest rate spreads, interest rate benchmark floors and
original issue discount)All-in Yield applicable to, all or a portion of the
Initial Term Loan or (ii) incurs any Indebtedness (A) the proceeds of which are
used to prepay the Initial Term Loan, in whole or in part, and (B) which has a
lower “effective yield”All-in Yield than the “effective yield”All-in Yield
applicable to all or a portion of the Initial Term Loan so prepaid (as such
effective yields are reasonably determined by the Administrative Agent), then,
in each case, the Borrower shall pay to the Administrative Agent, for the
ratable account of the applicable Initial Term Lenders, a premium in an amount
equal to 1.00% of the principal amount of the Initial Term Loan so prepaid or
refinancing made on or prior to the six (6) month anniversary of the Restatement
Date. For the purpose hereof, any amendment described in clause (i) of the
preceding sentence shall be deemed a refinancing of the Initial Term Loan whose
“effective yield”All-in Yield is reduced (it being understood that the premium
with respect to such amendment shall be paid to any Non-Consenting Lender that
is required to assign its Initial Term Loan pursuant to Section 2.20).

 

Section 2.06         Letters of Credit.

 

(a)                General. Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of Letters of Credit for the
account of Holdings or any of its Subsidiaries, in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the Revolving Commitment Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 



 44 

 

(b)               Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, the name of the Person (which must be Holdings or a Subsidiary of
Holdings) for whose account such Letter of Credit is to be issued, and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed $10.015.0 million and
(ii) the Aggregate Revolving Exposure shall not exceed the Total Revolving
Commitment. No Issuing Bank shall at any time be obligated to issue any Letter
of Credit hereunder if the beneficiary of such Letter of Credit is a Sanctioned
Person. With respect to any Letter of Credit which contains any “evergreen”
automatic renewal provision, the Issuing Bank shall be deemed to have consented
to any such extension or renewal provided that all of the requirements of this
Section 2.06 are met and no Default exists. As of the Restatement Date, each of
the Existing Letters of Credit shall constitute, for all purposes of this
Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder.

 

(c)                Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date.

 

(d)               Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Commitment Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 



 45 

 

(e)                Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m. on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 noon on (i)
the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m. on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on such date; provided that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.02 that such payment be financed with an ABR
Revolving Loan or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligations to make such payment shall be discharged
and replaced by the resulting ABR Revolving Loan or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due in respect thereof and such Revolving Lender’s Commitment Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Commitment Percentage of the payment then
due, in the same manner as provided in Section 2.02 with respect to Loans made
by such Revolving Lender (and Section 2.02 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligations to
reimburse such LC Disbursement.

 

(f)                Obligations Absolute. The Borrower’s obligations to reimburse
LC Disbursements as provided in paragraph (e) of this Section 2.06 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Holdings or any of its Subsidiaries to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by Applicable
Law) suffered by such Person that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or acting with gross
negligence or willful misconduct. The parties hereto expressly agree that, in
the absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 



 46 

 

(g)                Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligations to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.

 

(h)               Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.06, then Section 2.08(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section 2.06 to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

 

(i)                 Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Administrative Agent or the Requisite Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in the
Collateral Account an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid fees thereon; provided that the Borrower’s
obligations to deposit such cash collateralCash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (a) of Section
7.01 or any Event of Default described in clause (i) of Section 7.01. Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Obligations under this Agreement and the Borrower hereby
grants the Administrative Agent a security interest in respect of each such
deposit and the Collateral Account in which such deposits are held. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral Account.
Moneys deposited in the Collateral Account pursuant to this Section 2.06(i)
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Defaults have been cured or
waived.

 

(j)                 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Section 2.06, the Issuing Bank shall not be obligated to issue
any Letter of Credit at a time when any other Lender is a Defaulting Lender,
unless the Issuing Bank has entered into arrangements (which may include the
delivery of cash collateralCash Collateral) with the Borrower or such Defaulting
Lender which are satisfactory to the Issuing Bank to eliminate the Issuing
Bank’s Fronting Exposure (after giving effect to Section 2.23(c)) with respect
to any such Defaulting Lender.

 



 47 

 

(k)               Reporting of Letter of Credit Information. At any time that
there is an Issuing Bank that is not also the financial institution acting as
Administrative Agent, then (i) on the last Business Day of each calendar month,
(ii) on each date that a Letter of Credit is amended, terminated or otherwise
expires, (iii) on each date that a Letter of Credit is issued or the expiry date
of a Letter of Credit is extended, and (iv) upon the request of the
Administrative Agent, each Issuing Bank (or, in the case of clauses (ii), (iii)
or (iv) of this Section, the applicable Issuing Bank) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such Issuing Bank) with respect to each Letter of
Credit issued by such Issuing Bank that is outstanding hereunder. No failure on
the part of any Issuing Bank to provide such information pursuant to this
Section 2.06(k) shall limit the obligations of the Borrower or any Revolving
Lender hereunder with respect to its reimbursement and participation obligations
hereunder.

 

Section 2.07         Repayment of Loans; Evidence of Debt.

 

(a)                The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the relevant Lenders (i) in respect of
Revolving Loans, on the Revolving Maturity Date (or such earlier date as, and to
the extent that, such Revolving Loan becomes due and payable pursuant to Section
2.05 or Article VII), the unpaid principal amount of each Revolving Loan and
each Swingline Loan made by each such Lender; and (ii) in respect of the Initial
Term Loan, unless the Initial Term Loan becomes due and payable earlier pursuant
to Section 2.05 or Article VII, the unpaid principal amount of the Initial Term
Loan in consecutive quarterly installments on the last Business Day of each of
March, June, September and December commencing March 31, 2014 in an aggregate
amount for each installment equal to 0.25% of the aggregate principal amount of
the Initial Term Loan as of the Restatement Date with the remainder due and
payable in full on the Initial Term Loan Maturity Date (as the amounts of
individual installments may be adjusted pursuant to Section 2.05 hereof). The
Borrower hereby further agrees to pay interest in immediately available funds at
the applicable office of the Administrative Agent (as specified in Section 2.13
(a)) on the unpaid principal amount of the Revolving Loans, Swingline Loans and
Term Loans made from time to time until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.08. All payments required
hereunder shall be made in Dollars.

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
the appropriate lending office of such Lender resulting from each Loan made by
such lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender on
behalf of the Borrower from time to time under this Agreement.

 

(c)                The Administrative Agent shall maintain the Register pursuant
to Section 9.10, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Class and Type of each such Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of each such
Loan, (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower in respect of each such Loan and each Lender’s share thereof
and (iv) the amount of Loans of each Class owed to each Lender.

 



 48 

 

(d)               The entries made in the Register and accounts maintained
pursuant to paragraphs (b) and (c) of this Section 2.07 and the Notes maintained
pursuant to paragraph (e) of this Section 2.07 shall, to the extent permitted by
Applicable Law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made by such Lender in accordance with the terms of this
Agreement.

 

(e)                The Loans of each Class made by each Lender shall, if
requested by the applicable Lender (which request shall be made to the
Administrative Agent), be evidenced by a single Note duly executed on behalf of
the Borrower, in substantially the form attached as Exhibit D-1 or D-2, as
applicable, with the blanks appropriately filled, payable to the order of such
Lender.

 

Section 2.08         Interest Rates and Payment Dates. (a) Each Eurodollar Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) for each day during each Interest Period with respect
thereto at a rate per annum equal to (i) the Adjusted LIBO Rate determined for
such Interest Period, plus (ii) the Applicable Rate.

 

(b)               Each ABR Loan (including each Swingline Loan) shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as the case may be, or over a year of 360 days when the
Alternate Base Rate is determined by reference to clause (b) or (c) of the
definition of “Alternate Base Rate”) at a rate per annum equal to the Alternate
Base Rate plus the Applicable Rate.

 

(c)                If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon, (iii) any Commitment Fee or (iv) any other
amount payable hereunder shall not be paid when due (whether at the stated
maturity thereof or by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum which is (x) in the case of overdue principal
(except as otherwise provided in clause (y) below), the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.08 plus 2.00% per annum or (y) in the case of any overdue interest,
Commitment Fee, or other amount, the rate described in Section 2.08(b)
applicable to an ABR Revolving Loan plus 2.00% per annum, in each case from the
date of such nonpayment to (but excluding) the date on which such amount is paid
in full (after as well as before judgment).

 

(d)               Interest on the Loans shall be payable in arrears on each
Interest Payment Date and on the Revolving Maturity Date, and the Initial Term
Loan Maturity Date, as applicable; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion. Interest in
respect of each Loan shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.

 

Section 2.09         Computation of Interest. Each determination of an interest
rate by the Administrative Agent pursuant to any provision of this Agreement
shall be conclusive and binding on the Borrower and the Lenders in the absence
of manifest error.

 

Section 2.10         Fees. (a) The Borrower agrees to pay a commitment fee (a
“Commitment Fee”) to each Revolving Lender (other than Defaulting Lenders, if
any), which Commitment Fee shall be payable in arrears through the
Administrative Agent on the last day of March, June, September and December
beginning on MarchDecember 31, 2014,2016, and on the Commitment Fee Termination
Date (as defined below). The Commitment Fee due to each Revolving Lender shall
commence to accrue for a period commencing on the Restatement Date and shall
cease to accrue on the date (the “Commitment Fee Termination Date”) that is the
earlier of (i) the date on which the Revolving Commitment of such Revolving
Lender shall be terminated as provided herein and (ii) the first date after the
end of the Revolving Commitment Period. The Commitment Fee accrued to each
Revolving Lender shall equal the Applicable Rate multiplied by such Lender’s
Commitment Fee Average Daily Amount (as defined below) for the applicable
quarter (or shorter period commencing on the date of this Agreement and ending
with such Lender’s Commitment Fee Termination Date). A Revolving Lender’s
“Commitment Fee Average Daily Amount” with respect to a calculation period shall
equal the average daily amount during such period calculated using the daily
amount of such Revolving Lender’s Revolving Commitment less such Revolving
Lender’s Revolving Exposure (excluding clause (c) of the definition thereof for
purposes of determining the Commitment Fee Average Daily Amount only) for any
applicable days during such Revolving Lender’s Revolving Commitment Period. All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 



 49 

 

(b)               The Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender, subject to Section 2.23(f), a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at a rate equal to the Applicable Rate for Eurodollar Revolving
Loans on the average daily amount of such Revolving Lender’s LC Exposure
represented by Letters of Credit issued hereunder (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Date to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Revolving Lender ceases to have any LC Exposure, and (ii) to the applicable
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure represented by Letters of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, for its own account, a fronting fee
with respect to each Letter of Credit issued by such Issuing Bank as set forth
in the fee letter executed by such Issuing Bank, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees (collectively, “LC Fees”) accrued through and including the
last day of March, June, September and December of each calendar year during the
Revolving Commitment Period shall be payable on the third Business Day following
such last day, commencing on the first such date to occur after the Restatement
Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand therefor. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)                The Borrower agrees to pay to the Administrative Agent the
administrative fee set forth in the Administrative Agent Letter (the
“Administrative Agent Fees”).

 

(d)               All Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution. Once paid, none
of the Fees shall be refundable.

 

Section 2.11         Termination, Reduction or Adjustment of Commitments. (a)
Unless previously terminated, (i) the Revolving Commitments shall terminate on
the Revolving Maturity Date.

 

(b)               The Borrower shall have the right, upon one Business Day’s
notice to the Administrative Agent, to terminate or, from time to time, reduce
the amount of the Revolving Commitments (provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any repayments of the Revolving Loans made on the effective date
thereof, the Aggregate Revolving Exposure then outstanding would exceed the
Total Revolving Commitment then in effect).

 



 50 

 

(c)                If any prepayment of Term Loans would otherwise be required
pursuant to Section 2.05 but cannot be made because there are no Term Loans
outstanding, or because the amount of the required prepayment exceeds the
outstanding amount of Term Loans, then, on the date that such prepayment is
required, the amount not required to prepay the Term Loans shall be applied to
the permanent reduction of the Revolving Commitments.

 

Section 2.12         Inability to Determine Interest Rate; Inadequacy of
Interest Rate. If prior to 11:00 a.m., London time, two Business Days before the
first day of any Interest Period, including an initial Interest Period, for a
requested Eurodollar Borrowing:

 

(i)                 the Administrative Agent shall have determined in good faith
(which determination shall be conclusive and binding upon the Borrower) that, by
reason of circumstances affecting the relevant market generally, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Eurodollar Borrowing, or

 

(ii)               the Administrative Agent shall have received notice from a
majority in interest of the Lenders of the applicable Class that the Adjusted
LIBO Rate determined or to be determined for such Interest Period for such
Eurodollar Borrowing will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

 

then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the Lenders by 12:00 noon on the same day. The
Administrative Agent shall give telecopy or telephonic notice to the Borrower
and the Lenders as soon as practicable after the circumstances giving rise to
such notice no longer exist, and until such notice has been given, any affected
Eurodollar Loans shall not be (x) converted or continued pursuant to Section
2.03 or (y) made pursuant to a Borrowing Request, and shall be continued or made
as an ABR Loan, as the case may be.

 

Section 2.13         Pro Rata Treatment and Payments. (a) Each reduction of the
Revolving Commitments of the Revolving Lenders shall be made pro rata according
to the amounts of such Revolving Lenders’ Commitment Percentages. Each payment
(including each prepayment) by the Borrower on account of principal of and
interest on Loans which are ABR Loans shall be made pro rata according to the
respective outstanding principal amounts of such ABR Loans then held by the
Lenders of the applicable Class. Each payment (including each prepayment) by the
Borrower on account of principal of and interest on Loans which are Eurodollar
Loans designated by the Borrower to be applied to a particular Eurodollar
Borrowing shall be made pro rata according to the respective outstanding
principal amounts of such Loans then held by the Lenders of the applicable
Class. Each payment (including each prepayment) by the Borrower on account of
principal of and interest on Swingline Loans shall be made pro rata according to
the respective outstanding principal amounts of the Swingline Loans or
participating interests therein, as the case may be, then held by the relevant
Lenders. All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 p.m. on
the due date thereof to the Administrative Agent, for the account of the Lenders
of the applicable Class, at the Administrative Agent’s Office specified in
Section 9.01 in Dollars and in immediately available funds. Any payment received
after such time but before 2:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 7.01, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes. The Administrative Agent shall
distribute such payments to the Lenders entitled thereto in the same currency as
received and promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on Eurodollar Loans) becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day (and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension) unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day.

 



 51 

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections
2.15, 2.16, 2.17 or 9.03) greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (i) notify the
Administrative Agent of such fact, and (ii) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

 

(A)              if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

 

(B)              the provisions of this paragraph shall not be construed to
apply to (1) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (2) the application of Cash
Collateral provided for in Section 2.24 or (3) any payment obtained by a Lender
as consideration for the assignment of, or sale of, a participation in any of
its Loans or participations in Swingline Loans and Letters of Credit to any
assignee or participant, other than to Holdings or any of its Subsidiaries or
Affiliates (as to which the provisions of this paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

(b)               Subject to Section 2.12, unless the Administrative Agent shall
have been notified in writing by any Lender prior to a Borrowing that such
Lender will not make the amount that would constitute its share of such
Borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender is making such amount available to the Administrative
Agent, and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Section 2.13(b) shall be
conclusive in the absence of manifest error. If such Lender’s share of such
Borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Revolving Loans hereunder, on demand, from the
Borrower, but without prejudice to any right or claim that the Borrower may have
against such Lender.

 



 52 

 

(c)                Subject to Section 7.05, if at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(d)               Notwithstanding the foregoing clauses, if there exists a
Defaulting Lender each payment by the Borrower to such Defaulting Lender
hereunder shall be applied in accordance with Section 2.23(b).

 

Section 2.14         Illegality. Notwithstanding any other provision herein, if
the adoption of or any change in any Applicable Law, or in the interpretation or
application thereof, shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be suspended until such
time as the making or maintaining of Eurodollar Loans shall no longer be
unlawful, and (b) such Lender’s Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law.

 

Section 2.15         Requirements of Law. If at any time any Lender or the
Issuing Bank determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order, in
each case, after the date of this Agreement (other than (i) any change by way of
imposition or increase of reserve requirements included in determining the
Adjusted LIBO Rate or (ii) the rate of tax imposed on the overall net income of
such Lender or the Issuing Bank) or the compliance by such Lender or the Issuing
Bank with any guideline, request or directive from any central bank or other
Governmental Authority (whether or not having the force of law), to the extent
such guideline, request or directive is changed or issued after the Restatement
Date, shall have the effect of increasing the cost to such Lender or the Issuing
Bank for agreeing to make or making, funding or maintaining any Eurodollar Loans
for the Borrower or participating in, issuing or maintaining any Letter of
Credit for the Borrower, then the Borrower shall from time to time, within five
days of written demand therefor by such Lender or the Issuing Bank (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender or the Issuing Bank additional amounts sufficient to
compensate such Lender or the Issuing Bank for such increased cost; provided
that any such payment shall be without duplication of amounts to which such
Lender or Issuing Bank is entitled under Section 2.16. A certificate as to the
amount of such increased cost, submitted to the Borrower and the Administrative
Agent by such Lender or the Issuing Bank, shall be conclusive and binding for
all purposes, absent manifest error. Such Lender or the Issuing Bank, as
applicable, shall promptly notify the Administrative Agent and the Borrower in
writing of the occurrence of any such event, such notice to state, in reasonable
detail, the reasons therefor and the additional amount required fully to
compensate such Lender or the Issuing Bank, as applicable, for such increased
cost or reduced amount. Such additional amounts shall be payable directly to
such Lender or the Issuing Bank, as applicable, within five days of the
Borrower’s receipt of such notice, and such notice shall, in the absence of
manifest error, be conclusive and binding on the Borrower. No Lender shall be
entitled to claim any amounts under this clause (a) in respect of any increased
costs that were incurred more than 180 days prior to the date of delivery of
such certificate to the Borrower.Increased Costs.

 



 53 

 

(a)               Increased Costs Generally. If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or advances, loans or other credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBO Rate) or any Issuing Bank;

 

(ii)               subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)             impose on any Lender or any Issuing Bank or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Bank or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Bank or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Bank or other Recipient, the Borrower shall promptly pay to
any such Lender, such Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)               If any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any court, central bank, regulator or other Governmental
Authority after the Restatement Date affects or would affect the amount of
capital required or expected to be maintained by any Lender or the Issuing Bank
(or a holding company controlling such Lender or the Issuing Bank) and such
Lender or theCapital Requirements. If any Lender or any Issuing Bank determines
in good faith (in its sole and absolute discretion) that the rate of return on
its capital (or the capital of its holding company, as the case may be) as a
consequence of itsthat any Change in Law affecting such Lender or such Issuing
Bank or any lending office of such Lender or such Lender’s or such Issuing
Bank’s holding company, if any, regarding capital or liquidity requirements, has
or would have the effect of reducing the rate of return on such Lender’s or such
Issuing Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Revolving
Commitment of such Lender or the Loans made by it, or its participations in
Letters of Credit or Swingline Loans or any issuance, participation or
maintenance ofheld by, such Lender, or the Letters of Credit is reducedissued by
such Issuing Bank, to a level below that which such Lender or the Issuing Bank
(or its holding company)such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for the occurrence of any such
circumstance, then, in any such case upon noticesuch Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time by such Lender or the Issuing
Bank toupon written request of such Lender or such Issuing Bank the Borrower,
the Borrower shall immediatelypromptly pay directly to such Lender or thesuch
Issuing Bank, as the case may be, on demandsuch additional amount or amounts
sufficient toas will compensate such Lender or the Issuing Bank (or itssuch
Issuing Bank or such Lender’s or such Issuing Bank’s holding company) for any
such reduction in rate of return. A statement of such Lender or the Issuing Bank
as to any such additional amount or amounts (including calculations thereof in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Borrower. In determining such amount, such Lender or the Issuing
Bank may use any good faith method of averaging and attribution that it (in its
sole and absolute discretion) shall deem applicable. No Lender shall be entitled
to claim any amounts under this clause (b) in respect of any reduction in the
rate of return occurring more than 180 days prior to the date of delivery of
such certificate to the Borrower.suffered.

 



 54 

 

(c)                In the event that the Issuing Bank or any Lender determines
that any event or circumstance that will lead to a claim under this Section 2.15
has occurred or will occur, the Issuing Bank or such Lender will use its best
efforts to so notify the Borrower; provided that, except as provided above, any
failure to provide such notice shall in no way impair the rights of the Issuing
Bank or such Lender to demand and receive compensation under this Section 2.15,
but without prejudice to any claims of the Borrower for compensation for actual
damages sustained as a result of any failure to observe this
undertaking.Certificates for Reimbursement. A certificate of a Lender, or an
Issuing Bank or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Bank, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

(d)               Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in Applicable Law, regardless of the date
enacted, adopted or issued.Delay in Requests. Failure or delay on the part of
any Lender or any Issuing Bank or such other Recipient to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or such
Issuing Bank’s or such other Recipient’s right to demand such compensation;
provided that the Borrower shall not be required to compensate any Lender or an
Issuing Bank or any other Recipient pursuant to this Section for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender or such Issuing Bank or such other Recipient, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or such Issuing Bank’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

Section 2.16         Taxes. All payments by the Borrower of principal of, and
interest on, the Loans and all other amounts payable hereunder shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other taxes, fees, duties, withholdings or
other charges of any nature whatsoever imposed by any taxing authority on the
Administrative Agent, the Issuing Bank or any Lender (or any assignee of such
Lender or the Issuing Bank, as the case may be, or a Participant or a change in
designation of the lending office of a Lender or the Issuing Bank, as the case
may be (a “Transferee”)), but excluding franchise taxes and taxes imposed on or
measured by the recipient’s net income (such non-excluded items being called
“Taxes”) unless required by Applicable Law, rule or regulation. In the event
that any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any Applicable Law,
rule or regulation, then the Borrower will:Taxes.

 



 55 

 

(i)       pay directly to the relevant authority the full amount required to be
so withheld or deducted;

 

(ii)       promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and

 

(iii)       pay to the Administrative Agent for the account of the Lenders or
the Issuing Bank, as the case may be, such additional amount or amounts as are
necessary to ensure that the net amount actually received by each Lender or the
Issuing Bank, as the case may be, will equal the full amount such Lender or the
Issuing Bank, as the case may be, would have received had no such withholding or
deduction been required.

 

(a)               Defined Terms. For purposes of this Section 2.16, the term
“Lender” includes any Issuing Bank and the term “Applicable Law” includes FATCA.

 

(b)               If any Taxes are directly asserted against the Administrative
Agent, the Issuing Bank or any Lender or Transferee with respect to any payment
received by the Administrative Agent, the Issuing Bank or such Lender or
Transferee hereunder, the Administrative Agent, the Issuing Bank or such Lender
or Transferee may pay such Taxes and, within 30 days of a written request by the
Administrative Agent, the Issuing Bank or such Lender or Transferee, the
Borrower will pay such additional amounts (including any penalties, interest or
expenses, except to the extent attributable to the gross negligence or willful
misconduct of the Administrative Agent, the Issuing Bank or any Lender or
Transferee) as shall be necessary in order that the net amount received by such
Person after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount such Person would have received had such Taxes
not been asserted.Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section), the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(c)                If the Borrower fails to pay any Taxes when due to the
appropriate taxing authority or fail to remit to the Administrative Agent, for
the account of the Issuing Bank, the respective Lenders or Transferees, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Issuing Bank, Lenders and Transferees for any incremental Taxes,
interest, penalties or other costs (including reasonable attorneys’ fees and
expenses) paid by the Issuing Bank, any Lender or Transferee as a result of any
such failure, except in the case of gross negligence or willful misconduct of
the Administrative Agent, the Issuing Bank or any Lender or Transferee. For
purposes of this Section 2.16, a distribution hereunder by the Administrative
Agent to or for the account of the Issuing Bank, any Lender or Transferee shall
be deemed a payment by the Borrower. Such indemnification shall be paid within
30 days from the date on which the Issuing Bank or such Lender or Transferee
makes written demand therefor specifying in reasonable detail the basis and
calculation of such amount.Payment of Other Taxes by the Loan Parties. The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 



 56 

 

(d)               Each Lender or Transferee that is organized under the laws of
a jurisdiction other than the United States or any state or political
subdivision thereof (each, a “Foreign Lender”) shall, on or prior to the
Restatement Date (in the case of each Lender that is a party hereto on the
Restatement Date) or prior to the date that any Person that was not previously a
Lender becomes an Incremental Term Lender in accordance with Section 2.21 or on
or prior to the date of any assignment, participation or change in the
designated lending office hereunder (in the case of a Transferee) and thereafter
as reasonably requested from time to time by the Borrower or the Administrative
Agent, execute and deliver, if legally able to do so, to the Borrower and the
Administrative Agent one or more (as the Borrower or the Administrative Agent
may reasonably request) of whichever of the following is
applicable:Indemnification by the Loan Parties. The Loam Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

 

(e)                Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.10(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lenders from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                 Evidence of Payments. As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.16, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)               Status of Lenders.

 



 57 

 

(i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)               Without limiting the generality of the foregoing:

 

(A)              Any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)               (i) in the case of a Foreign Lender claiming the benefits of
an income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originalscopies of IRS
Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding TaxesTax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding TaxesTax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)               (ii) executed originalscopies of IRS Form W-8ECI;

 

(3)               (iii) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originalscopies of IRS Form W-8BEN-E; or

 



 58 

 

(4)               (iv) to the extent a Foreign Lender is not the beneficial
owner, executed originalscopies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner.;

 

In addition, the Administrative Agent, the Issuing Bank and any Lender (or
Transferee) claiming any additional amounts payable pursuant to this Section
2.16 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested in writing by the
Borrower, if the making of such a filing would avoid the need for or reduce the
amount of any such additional amounts which would be payable or may thereafter
accrue and would not, in the sole good faith judgment of the Administrative
Agent, the Issuing Bank or such Lender (or Transferee), be otherwise
disadvantageous to such Person.

 

(e)       With respect to obligations under this Agreement other than those
specified in Section 2.16(f), the Borrower shall not be required to indemnify or
to pay any additional amounts to the Issuing Bank, any Lender or Transferee with
respect to any Taxes pursuant to this Section 2.16 to the extent that (i) any
obligation to withhold, deduct or pay amounts with respect to such Taxes existed
on the date the Issuing Bank, such Lender or Transferee became a party to this
Agreement or otherwise becomes a Transferee and, in the case of a Transferee,
exceeded the obligation to the Person making the assignment, selling the
participation or effecting such transfer to such Transferee that existed before
the action by which such Transferee becomes a Transferee (and, in such case, the
Borrower may deduct and withhold such Taxes from payments to the Issuing Bank,
such Lender or Transferee), (ii) any Lender or Transferee fails to comply in
full with the provisions of the immediately preceding paragraph (and, in such
case, the Borrower may deduct and withhold all Taxes required by law as a result
of such noncompliance from payments to the Issuing Bank, such Lender or
Transferee), or (iii) such Taxes are imposed under FATCA (or any amended or
successor version of FATCA that is substantively comparable and not materially
more onerous to comply with).

 

(f)       Notwithstanding anything to the contrary in this Section 2.16, if the
IRS determines that a Lender (or Transferee) is a conduit entity participating
in a conduit financing arrangement as defined in Section 7701(l) of the Code and
the regulations thereunder and the Borrower was not a participant to such
arrangement (other than as the Borrower under this Agreement) (a “Conduit
Financing Arrangement”), then (i) the Borrower shall not have any obligation to
pay additional amounts or indemnify the Lender or Transferee for any Taxes with
respect to any payments hereunder to the extent the amount of such Taxes exceeds
the amount that would have otherwise been withheld or deducted had the IRS not
made such a determination and (ii) such Lender or Transferee shall indemnify the
Borrower in full for any and all taxes for which the Borrower is held directly
liable under Section 1461 of the Code by virtue of such Conduit Financing
Arrangement; provided that the Borrower (i) shall promptly forward to the
indemnitor an official receipt or other documentation satisfactorily evidencing
such payment, (ii) shall contest such tax upon the reasonable request of the
indemnitor and at such indemnitor’s cost and (iii) shall pay to such indemnitor
within 30 days any refund of such taxes (including interest thereon). Each
Lender or Transferee represents that it is not participating in a Conduit
Financing Arrangement.

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 



 59 

 

(D)              (g) Ifif a payment made to a Lender under any Loan Document
would be subject to U.S.United States federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable lawApplicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (gD), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)       Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.10(d) relating to the
maintenance of a Participant Register.Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

 

(i)       In the event that the Issuing Bank or any Lender determines that any
event or circumstance that will lead to a claim by it under this Section 2.16
has occurred or will occur, the Issuing Bank or such Lender will use its best
efforts to so notify the Borrower; provided that any failure to provide such
notice shall in no way impair the rights of the Issuing Bank or any Lender to
demand and receive compensation under this Section 2.16, but without prejudice
to any claims of the Borrower for failure to observe this undertaking.

 

(j)       Notwithstanding anything herein to the contrary, no Transferee shall
be entitled to receive any greater amount pursuant to this Section 2.16 than the
Person making the assignment, selling the participation or effecting the
transfer to such Transferee, or any Lender (or Transferee) which changes its
applicable lending office by designating a different lending office, would have
been entitled to receive in the absence of such assignment, participation,
transfer or designation.

 

(h)               Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 



 60 

 

(i)                 (k) For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of the First Amendment, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as
“grandfathered obligations” within the meaning of Section 1.1471-2(b)(2)(i) of
the United States Treasury RegulationsSurvival. Each party’s obligations under
this Section 2.16 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 2.17         Indemnity. In the event any Lender shall incur any loss or
expense (including any loss (other than lost profit) or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to make, continue or maintain any portion of the principal amount of
any Loan as, or to convert any portion of the principal amount of any Loan into,
a Eurodollar Loan) as a result of any conversion of a Eurodollar Loan to an ABR
Loan or repayment or prepayment of the principal amount of any Eurodollar Loan
on a date other than the scheduled last day of the Interest Period applicable
thereto, whether pursuant to Section 2.03, 2.05, 2.07, 2.14, 2.15 or 2.20 or
otherwise, or any failure to borrow or convert any Eurodollar Loan after notice
thereof shall have been given hereunder, whether by reason of any failure to
satisfy a condition to such Borrowing or otherwise, or as a consequence of any
failure by the Borrower to make any payment when due of any amount due hereunder
in connection with a Eurodollar Loan then, upon the written notice of such
Lender to the Borrower (with a copy to the Administrative Agent), the Borrower
shall, within five days of receipt thereof, pay directly to such Lender such
amount as will (in the reasonable determination of such Lender) reimburse such
Lender for such loss or expense. Such written notice (which shall include
calculations in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on the Borrower.

 

Section 2.18         Change of Lending Office. Each Lender (or Transferee)
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.14, 2.15 or 2.16 with respect to such Lender (or Transferee), it will,
if requested by the Borrower, use commercially reasonable efforts (subject to
overall policy considerations of such Lender (or Transferee)) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole good faith judgment of such Lender, cause such Lender
and its respective lending offices to suffer no material economic, legal or
regulatory disadvantage; and provided, further, that nothing in this Section
2.18 shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender (or Transferee) pursuant to Sections 2.14, 2.15 and 2.16.

 

Section 2.19         Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
any Loan Party, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loans or participations in
LC Disbursements which at the time shall be payable as a result of which the
unpaid principal portion of its Loans and participations in LC Disbursements
which at the time shall be payable shall be proportionately less than the unpaid
principal portion of such Loans and participations in LC Disbursements of any
other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in such Loans and participations in LC
Disbursements of such other Lender, so that the aggregate unpaid principal
amount of such Loans and participations in LC Disbursements held by each Lender
shall be in the same proportion to the aggregate unpaid principal amount of all
such Loans and participations in LC Disbursements as prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustments restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Loan or an LC Disbursement
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrower to such Lender by reason thereof as fully as if such Lender were a
direct creditor directly to the Borrower in the amount of such
participation.[Reserved].

 



 61 

 

Section 2.20         Assignment of Commitments Under Certain Circumstances. In
the event that any Lender shall have delivered a notice or certificate pursuant
to Section 2.14 or 2.15, or the Borrower shall be required to make additional
payments to any Lender under Section 2.16 (each, an “Increased Cost Lender”) or
in the event any Lender (a “Non-Consenting Lender”) does not consent to any
proposed amendment to this Agreement pursuant to Section 9.02 for which the
consent of each Lender or each Lender of any Class is required and to which the
Requisite Lenders or Requisite Lenders of such Class, as applicable, have
consented, then, the Borrower shall have the right, but not the obligation, at
the expense of the Borrower, upon notice to such Increased Cost Lender or
Non-Consenting Lender (the “Terminated Lender”) and the Administrative Agent, to
replace such Terminated Lender with an assignee (in accordance with and subject
to the restrictions contained in Section 9.10) approved by the Administrative
Agent, the Issuing Bank and the Swingline Lender (which approval shall not be
unreasonably withheld), and such Terminated Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in Section 9.10) all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.15 and 2.16) and obligations under
this Agreement and the related Loan Documents to such assignee; provided,
however, that no Terminated Lender shall be obligated to make any such
assignment unless (a) such assignment shall not conflict with any law or any
rule, regulation or order of any Governmental Authority and (b) such assignee or
the Borrower shall pay to the affected Terminated Lender in immediately
available funds on the date of such assignment the principal of and interest
accrued to the date of payment on the Loans made by such Terminated Lender and
participations in LC Disbursements and Swingline Loans held by such Terminated
Lender and all commitment fees and other fees owed to such Terminated Lender
hereunder and all other amounts accrued for such Terminated Lender’s account or
owed to it hereunder (including, without limitation, any Commitment Fees) and,
(c) in the case of any Non-Consenting Lender, each Non-Consenting Lender whose
consent is required in connection with the proposed amendment is removed
pursuant to this Section 2.20.the applicable assignee shall have consented to
the applicable amendment, waiver or consent, (d) the Borrower shall have paid to
the Administrative Agent the assignment fee (if any) specified in Section 9.10
and (e) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter.

 



 62 

 

Section 2.21         Increase in Term Commitments.

 

(a)                Provided (x) immediately prior to and immediately after
giving effect to the making ofany Incremental Term LoansFacility referred to
below there exists no Default; provided that in the case of an Incremental Term
Loan that is used to finance a substantially concurrent Limited Conditionality
Acquisition this clause (x) will be subject to Section 1.09 and (y) after giving
effect to the making ofany Incremental Term LoansFacility referred to below and
the use of proceeds therefrom, the Borrower would be in pro forma compliance
with each of the Financial Covenants as of the most recent date for which
financial statements have been delivered pursuant to Section 5.01, upon notice
to the Administrative Agent by the Borrower, the Borrower may on up to three (3)
occasions, request additional term loans ((i) additional term loans, including
without limitation, a borrowing of an additional term loan the principal amount
of which will be added to the outstanding principal amount of the existing
tranche of Term Loans with the latest Maturity Date (collectively, the
“Incremental Term Loans” and the related commitments, the “Incremental Term
Commitments”) or (ii) one or more increases in the Total Revolving Commitment
(any such increase an “Incremental Revolving Commitment” and collectively with
the Incremental Term Loans, the “Incremental Facilities”) in an aggregate amount
of not less than $25.0 million for any such request. The sum of the aggregate
amount of all Incremental Term LoansFacilities and the aggregate principal
amount of all Indebtedness issued pursuant to Section 6.01(a)(ii) shall not
exceed the greater of (A) $300.0 million (in each case exclusive of any proceeds
thereof that are applied to the refinancing or repayment of the Term Loans or a
Permitted Refinancing of Indebtedness incurred under Section 6.01(a)(ii)) and
(B) the amount which would cause the Consolidated Senior Secured Leverage Ratio,
calculated on a pro forma basis as of the most recent date for which financial
statements have been delivered pursuant to Section 5.01 and after giving effect
to the incurrence of such Indebtedness and the use of proceeds thereof, to
exceed 2.75 and assuming (1) in the case of any Incremental Revolving Commitment
that such Incremental Revolving Commitment is fully drawn and (2) that all
Indebtedness incurred pursuant to Section 6.01(a)(ii)(y) is secured Indebtedness
(whether or not such Indebtedness is in fact so secured), to exceed 3.00 to 1.00
(it being understood and agreed that any Indebtedness incurred under this clause
(B) or clause (y) of Section 6.01(a)(ii) shall not reduce the $300.0 million
limit in clause (A) above or in clause (x) of Section 6.01(a)(ii)). The
aggregate amount of all Incremental Revolving Commitments shall not exceed
$100.0 million.

 

(b)               Each Incremental Term Loan shall be subject to the following
requirements: (i) other than pricing, maturity and amortization, the Incremental
Term Loans shall have the same terms as the Initial Term Loan existing
immediately prior to the effectiveness of the amendment creating such
Incremental Term Loans, (ii) such Incremental Term Loan will mature and amortize
in a manner reasonably acceptable to the Administrative Agent, the Incremental
Term Lenders making such Incremental Term Loan and the Borrower, but will not in
any event have a shorter Weighted Average Life to Maturity than the remaining
Weighted Average Life to Maturity of the Initial Term Loan or a maturity date
earlier than the Initial Term Loan Maturity Date; and (iii) in the event that
the applicable marginAll-in Yield for any tranche of the Incremental Term Loans
as determined by the Administrative Agent (inclusive of any LIBO Rate floor,
upfront fees and original issue discount (based on an assumed four-year life to
maturity) payable to the applicable Incremental Term Lenders, but excluding
customary arrangement or commitment fees not shared with the Incremental Term
Lenders) is more than 50 basis points greater than the applicable marginAll-in
Yield for the Initial Term Loan as determined by the Administrative Agent
(inclusive of any LIBO Rate floor, upfront fees and original issue discount
(based on an assumed four-year life to maturity) paid to the Initial Term
Lenders, but excluding customary arrangement or commitment fees not shared with
the Initial Term Lenders), then the Applicable Rate for the Initial Term Loanfor
the Initial Term Loan shall be increased to the extent necessary such that the
Applicable Rate (inclusive of such LIBO Rate floor, fees and discounts, but
excluding customary arrangement or commitment fees not shared with the Initial
Term Lenders) for the Initial Term Loan All-in Yield for the Initial Term Loan
is not more than 50 basis points less than the applicable margin (inclusive of
such LIBO Rate floor, fees and discounts, but excluding customary arrangement or
commitment fees not shared with the Incremental Term Lenders)All-in Yield for
such tranche of Incremental Term Loans.

 



 63 

 

(c)                Each Incremental Revolving Commitment shall be part of the
Total Revolving Commitment and all such Commitments and any Revolving Loans
thereunder shall have terms and conditions that are identical to those
applicable Revolving Commitments and Revolving Loans hereunder. In connection
with any Incremental Revolving Commitment, the outstanding Revolving Loans and
Commitment Percentages of Swingline Loans and LC Exposure will be reallocated by
the Administrative Agent on the applicable Increase Effective Date among the
Revolving Lenders (including the Incremental Lenders providing such Incremental
Revolving Commitment) in accordance with their revised Commitment Percentages
(and the Revolving Lenders (including the Incremental Lenders providing such
Incremental Revolving Commitments) agree to make all payments and adjustments
necessary to effect such reallocation and the Borrower shall pay any and all
costs required pursuant to Section 2.17 in connection with such reallocation as
if such reallocation were a repayment).

 

(d)               Each Incremental Facility and the Loans made thereunder shall
be deemed to be an Obligation and shall be secured on a pari passu basis with
all other Obligations.

 

(e)                At the time of the sending of such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the date on which the
Borrower proposes that any Incremental Term CommitmentFacility shall be
effective (which shall be a date no less than ten (10) Business Days from the
date of delivery of such notice to the Administrative Agent or such later date
as agreed to by the Administrative Agent). The Borrower may invite any Lender,
any Affiliate or Approved Fund of any Lender and/or any other Person reasonably
satisfactory to the Administrative Agent to provide an Incremental Term
CommitmentFacility. Any Person offered or approached to provide all or a portion
of any Incremental Term CommitmentFacility may elect or decline, in its sole
discretion, to provide such Incremental Term CommitmentFacility (provided that
any Person not responding prior to the proposed effective date of the applicable
Incremental Term CommitmentsFacility shall be deemed to have declined to provide
anany portion of such Incremental Term CommitmentFacility). Each Incremental
Term Lender shall become a Lender or make its Incremental Term Commitment to the
applicable Incremental Facility available, as the case may be, under this
Agreement, pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement giving effect to the modifications permitted by this Section 2.21
and, as appropriate, the other Loan Documents, executed by the Loan Parties,
each Incremental Term Lender (to the extent applicable) and the Administrative
Agent (provided that, with the consent of each Incremental Term Lender, the
Administrative Agent may execute such Incremental Facility Amendment on behalf
of the applicable Incremental Facility Lenders). An Incremental Facility
Amendment may, without the consent of any other Lender and notwithstanding
anything in Section 9.02 to the contrary, effect such amendments to this
Agreement and the other Loan Documents as may be reasonably necessary in the
opinion of the Administrative Agent, to effect the provisions of this Section
2.21 (including, without limitation, appropriate amendments to the definitions
of “Requisite Lenders,” “Requisite Revolving Lenders,” and to Section 2.05 in
order to provide the same treatment for such Incremental Term Loans made, and
Commitments established, pursuant to such Incremental Facility as is applicable
to the Initial Term Loan or the Revolving Loans, as the case may be).

 

(f)                 (b) If any Incremental Term Commitments are provided in
accordance with this Section 2.21, the Administrative Agent and the Borrower
shall determine the effective date (the “Term Loan Commitments Increase
Effective Date”) and the final allocation of such Incremental Term Commitments.
The Administrative Agent shall promptly notify the Borrower and each applicable
Lender of such Lender’s final allocation of such Incremental Term Commitments
and the Term Loan Commitments Increase Effective Date. As a condition precedent
to such Incremental Term Commitments and the related Incremental Term Loans, the
Borrower shall deliver to the Administrative Agent such documents and opinions
as the Administrative Agent may reasonably request together with, flood hazard
certifications with respect to each real property location that is subject to a
Mortgage, and for any such real property location that is in a flood zone,
evidence of flood insurance (with appropriate endorsements naming the
Administrative Agent as the mortgagee and lender loss payee) and a certificate
of the Borrower dated as of the Term Loan Commitments Increase Effective Date
signed by a Financial Officer of the Borrower (i) certifying and attaching (A)
the resolutions adopted by the board of directors (or equivalent governing body)
of the Borrower approving or consenting to such Incremental Term Commitments and
the related Incremental Term Loans and (B) a certificate demonstrating that,
after giving pro forma effect to such Incremental Term Loans and the use of
proceeds therefrom, the Borrower would be in pro forma compliance with the
Financial Covenants as of the end of the most recently ended Fiscal Quarter for
which appropriate financial information is available, and (ii) subject, in the
case of an Incremental Term Loan that is used to finance a substantially
concurrent Limited Conditionality Acquisition, to Section 1.09, certifying that,
before and after giving effect to such Incremental Term Loans, (A) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects on and as of the Term
Loan Commitments Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
and (B) no Default exists.

 



 64 

 

Section 2.22         Extension Offers.

 

(a)                The Borrower may, by written notice to the Administrative
Agent from time to time, make one or more offers (each, a “Revolving Extension
Offer”) to all the Revolving Lenders to make one or more Permitted Amendments
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower. Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendments and (ii) the date on which
such Permitted Amendments are requested to become effective (which shall not be
less than 10 Business Days after the date of such notice). Any extension of a
maturity date or change in the pricing pursuant to a Permitted Amendment shall
become effective only with respect to the Revolving Loans and Revolving
Commitments of the Revolving Lenders that accept the applicable Revolving
Extension Offer (the “Accepting Revolving Lenders”).

 

(b)               The Borrower and each Accepting Revolving Lender shall execute
and deliver to the Administrative Agent a Revolving Extension Agreement (which
may take the form of an amendment and restatement of this Agreement so long as
no modifications are made that would otherwise be prohibited by Section 9.02
without obtaining the vote of any other Class, Subfacility or other group of
Lenders) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Revolving Extension Agreement. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
technical amendments to this Agreement and the other Loan Documents as may be
necessary or advisable to effectuate the transactions contemplated by the
Permitted Amendments (including amendments to Section 2.13 hereof if deemed
advisable by the Administrative Agent, and any other amendments necessary to
treat the Revolving Loans and Revolving Commitments of the Accepting Revolving
Lenders as Extended Revolving Loans and/or Extended Revolving Commitments,
including, without limitation, to include appropriately the Accepting Revolving
Lenders in any determination of Requisite Lenders and Requisite Revolving
Lenders, and to incorporate appropriately any Extended Revolving Loans into the
definition of Subfacility, the provisions of Article II or other similar
provisions). Notwithstanding the foregoing, no Permitted Amendment shall become
effective under this Section 2.22 unless the Administrative Agent shall have
received flood hazard certifications with respect to each real property location
that is subject to a Mortgage and, for any such real property location that is
in a flood zone, evidence of (i) flood insurance (with appropriate endorsements
naming the Administrative Agent as mortgagee and lender loss payee), (ii) legal
opinions, a certificate of an Authorized Officer, board resolutions and (iii)
such other corporate documents as the Administrative Agent may request, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

 



 65 

 

(c)                The Borrower may, by written notice to the Administrative
Agent from time to time, make one or more offers (each, a “Term Loan
Modification Offer”) to all the Initial Term Lenders and/or one or more
Subfacilities of Incremental Term Loans to make one or more Permitted Amendments
pursuant to procedures specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendments and (ii) the date on which such
Permitted Amendments are requested to become effective (which shall not be less
than 10 Business Days after the date of such notice). Permitted Amendments shall
become effective only with respect to the Term Loans of the Lenders that accept
the applicable Term Loan Modification Offer (such Lenders, the “Accepting Term
Lenders”).

 

(d)               The Borrower and each Accepting Term Lender shall execute and
deliver to the Administrative Agent a Term Loan Modification Agreement (which
may take the form of an amendment and restatement of this agreement so long as
no modifications are made that would otherwise be prohibited by Section 9.02
without obtaining the vote of any other class, Subfacility or other group of
Lenders) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Term Loan Modification Agreement.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
technical amendments to this Agreement and the other Loan Documents as may be
necessary or advisable to effectuate the transactions contemplated by the
Permitted Amendments (including amendments to Section 2.13 hereof if deemed
advisable by the Administrative Agent, and any other amendments necessary to
treat the Term Loans and of the Accepting Term Lenders as Extended Term Loans,
including, without limitation, to include appropriately the Accepting Term
Lenders in any determination of Requisite Lenders, and to incorporate
appropriately any Extended Term Loans into the definition of Subfacility, the
provisions of Article II or other similar provisions). Notwithstanding the
foregoing, no Permitted Amendment shall become effective under this Section 2.22
unless the Administrative Agent shall have received flood hazard certifications
with respect to each real property location that is subject to a Mortgage and,
for any such real property location that is in a flood zone, evidence of (i)
flood insurance (with appropriate endorsements naming the Administrative Agent
as mortgagee and lender loss payee), (ii) legal opinions, a certificate of an
Authorized Officer, board resolutions and (iii) such other corporate documents
as the Administrative Agent may request, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

 

(e)                Notwithstanding the foregoing, the Administrative Agent shall
have the right (but not the obligation) to seek the advice or concurrence of the
Requisite Lenders, with respect to any matter contemplated by this Section 2.22
and, if the Administrative Agent seeks such advice or concurrence, the
Administrative Agent shall be permitted to enter into such amendments with the
Borrower in accordance with any instructions actually received from such
Requisite Lenders and shall also be entitled to refrain from entering into such
amendments with the Borrower unless and until it shall have received such advice
or concurrence; provided that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrower by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders. Without limiting the foregoing, in
connection with any extension of a maturity date pursuant to this Section, the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) each Security Document that has a maturity
date prior to the then latest maturity date so that such maturity date is
extended to the then latest maturity date after giving effect to any Permitted
Amendment (or such later date as may be advised by counsel to the Administrative
Agent).

 



 66 

 

Section 2.23         Defaulting Lenders. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(a)                Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definitions of Requisite
Lenders, Requisite Revolving Lenders and Section 9.02.

 

(b)               Reallocation of PaymentsDefaulting Lender Waterfall. Any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to), or received by the Administrative
Agent for the account of suchfrom a Defaulting Lender pursuant to Section
9.04),9.04, shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
theany Issuing Bank and/or the Swingline Lender hereunder; third, if so
determined by the Administrative Agent or requested by to Cash Collateralize the
Fronting Exposure of the Issuing BankBanks and/or the Swingline Lender, to be
held as cash collateral for future funding obligations of with respect to such
Defaulting Lender of any participation in any Swingline Loan or Letter of
Creditin accordance with Section 2.24; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to (A) satisfy
obligations of such Defaulting Lender to fundsuch Defaulting Lender’s potential
future funding obligations with respect to Loans and funded participations under
this Agreement and (B) Cash Collateralize the Issuing Bank’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit and Swingline Loans issued under this Agreement, in accordance with
Section 2.24; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders, theany Issuing Bank or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by the Administrative
Agent, any Lender, theany Issuing Bank or Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (i)
such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swingline Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and (ii)
such Revolving Loans or funded participations in Swingline Loans or Letters of
Credit were madeLoans were made or related Swingline Loans or Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of, and funded participations in Swingline Loans or Letters of Credit owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or funded participations in Swingline Loans
or Letters of Credit owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Exposure and Swingline Loans
are held by the Lenders pro rata in accordance with the Revolving Commitments
under the applicable revolving credit facility without giving effect to Section
2.23(c). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.23(b) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 



 67 

 

(c)                Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Section 2.04 and Letters of Credit pursuant to Section 2.06,
the “Commitment Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Revolving Commitment of such Defaulting Lender;
provided that (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (A) the Revolving
Commitment of that non-Defaulting Lender minus (B) the aggregate outstanding
principal amount of the Revolving Loans of that LenderAll or any part of such
Defaulting Lender’s participation in LC Exposure and Swingline Loans shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolving Commitment. Subject to Section 9.23, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

 

(d)               Cash Collateral for Letters of Credit. Promptly on demand by
the Issuing Bank or the Administrative Agent from time to time, the Borrower
shall deliver to the Administrative Agent cash collateral in an amount
sufficient to cover all Fronting Exposure with respect to the Issuing Bank
(after giving effect to Section 2.23(c)) on terms reasonably satisfactory to the
Administrative Agent and the Issuing Bank (and such cash collateral shall be in
Dollars). Any such cash collateral shall be deposited in a separate account with
the Administrative Agent, subject to the exclusive dominion and control of the
Administrative Agent, as collateral (solely for the benefit of the Issuing Bank)
for the payment and performance of each Defaulting Lender’s L/C Exposure. Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank immediately for each Defaulting Lender’s Commitment Percentage of
any drawing under any Letter of Credit which has not otherwise been reimbursed
by the Borrower or such Defaulting Lender.If the reallocation described in
clause (c) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, repay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in Section 2.24.

 

(e)                Prepayment of Swingline Loans. Promptly on demand by the
Swingline Lender or the Administrative Agent from time to time, the Borrower
shall prepay Swingline Loans in an amount of all Fronting Exposure with respect
to the Swingline Lender (after giving effect to Section 2.23(c)).

 

(i)                 (f) Certain Fees. ForNo Defaulting Lender shall be entitled
to receive any Commitment Fee for any period during which suchthat Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.10 (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to suchthat Defaulting Lender) and (ii).

 

(ii)               Each Defaulting Lender shall not be entitled to receive any
letter of credit commissionsparticipation fees pursuant to Section 2.10
otherwise payable to the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender(b) for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its
Commitment Percentage of the stated amount of Letters of Credit for which it has
not provided cash collateral or other credit support arrangements satisfactory
to the Issuing Bank, but instead, the Borrower shall pay to the non-Defaulting
Lenders the amount of such letter of credit commissions in accordance with the
upward adjustments in their respective Commitment Percentages allocable to such
Letter of Credit pursuant to Section 2.23(c), with the balance of such fee, if
any, payable to the Issuing Bank for its own account on the amount of any
Fronting Exposure (unless such Fronting Exposure has been cash collateralized
pursuant to Section 2.23(d)) or if no Fronting Exposure exists, retained by the
Borrower.provided Cash Collateral pursuant to Section 2.24.

 



 68 

 

(iii)             With respect to any Commitment Fee or letter of credit
participation fees not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (1) pay to each non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LC Exposure or
Swingline Loans that has been reallocated to such non-Defaulting Lender pursuant
to clause (c) above, (2) pay to each applicable Issuing Bank and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

 

(f)                 (g) Defaulting Lender Cure. If the Borrower, the
Administrative Agent, the Swingline Lender and the Issuing BankBanks agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein (which may include arrangements with respect to
any cash collateralCash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Loans of the other Lenders
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Commitment Percentages (without giving effect
to Section 2.23(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

Section 2.24         Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Bank (with a copy to the Administrative Agent)
or the Swingline Lender (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the Fronting Exposure of such Issuing Bank and/or the
Swingline Lender, as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 2.23(c) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(a)               Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Bank and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of LC Exposure and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Bank and the Swingline Lender
as herein provided or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 



 69 

 

(b)               Application. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, Cash Collateral provided
under this Section 2.24 or Section 2.23 in respect of Letters of Credit and
Swingline Loans shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Exposure and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(c)                Termination of Requirement. Cash Collateral (or the
appropriate portion thereof) provided to reduce the Fronting Exposure of any
Issuing Bank and/or the Swingline Lender, as applicable, shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.24 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent, the Issuing Banks and the Swingline
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.23, the Person providing Cash Collateral, the Issuing Banks and the
Swingline Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to extend credit hereunder and under the other Loan Documents,
each Loan Party makes the representations and warranties set forth in this
Article III and upon the occurrence of each Credit Event thereafter:

 

Section 3.01         Organization, etc. Each Loan Party (a) is a corporation or
other form of legal entity, and each of its Subsidiaries is a corporation,
partnership or other form of legal entity, validly organized and existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, as the case may be, (b) has all requisite corporate or other power
and authority to carry on its business as now conducted, (c) is duly qualified
to do business and is in good standing as a foreign corporation or foreign
partnership (or comparable foreign qualification, if applicable, in the case of
any other form of legal entity), as the case may be, in each jurisdiction where
the nature of its business requires such qualification, except where the failure
to so qualify will not have a Material Adverse Effect, and (d) has full power
and authority and holds all requisite material governmental licenses, permits
and other approvals necessary to enter into and perform its obligations under
this Agreement and each other Loan Document to which it is a party and to own or
hold under lease its Property and to conduct its business substantially as
currently conducted by it. No Loan Party nor any Subsidiary thereof is an EEA
Financial Institution.

 

Section 3.02         Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by each Loan Party that is a party hereto of this
Agreement and each other Loan Document to which it is a party, the borrowing of
the Loans, the use of the proceeds thereof and the issuance of the Letters of
Credit hereunder are within each Loan Party’s corporate, partnership or
comparable powers, as the case may be, have been duly authorized by all
necessary corporate, partnership or comparable and, if required, stockholder
action, as the case may be, and do not:

 



 70 

 

(a)                contravene the Organic Documents of any Loan Party or any of
its respective Subsidiaries;

 

(b)               contravene any material law, statute, rule or regulation
binding on or affecting any Loan Party or any of its respective Subsidiaries;

 

(c)                except as set forth on Schedule 3.02(c), violate or result in
a default or event of default or an acceleration of any rights or benefits under
any material indenture, agreement or other instrument binding upon any Loan
Party or any of its respective Subsidiaries; or

 

(d)               result in, or require the creation or imposition of, any Lien
on any material asset of any Loan Party or any of its respective Subsidiaries,
except Liens created under the Loan Documents.

 

Section 3.03         Government Approval, Regulation, etc. Except as set forth
on Schedule 3.03, no consent, authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body or
other Person is required for the due execution, delivery or performance by the
Borrower or any other Loan Party of this Agreement or any other Loan Document
which has been entered into, the borrowing of the Loans, or the use of the
proceeds thereof and the issuance of Letters of Credit hereunder, except such as
have been obtained or made and are in full force and effect and except filings
necessary to perfect Liens under the Security Documents. No Loan Party or any of
its respective Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

Section 3.04         Validity, etc. This Agreement has been duly executed and
delivered by each Loan Party that is a party hereto and constitutes, and each
other Loan Document to which any Loan Party is to be a party will, on the due
execution and delivery thereof and assuming the due execution and delivery of
this Agreement by each of the other parties hereto, constitute, the legal, valid
and binding obligation of such Loan Party enforceable in accordance with its
respective terms, subject to the effect of bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

 

Section 3.05         Financial Information. (a) The consolidated balance sheets
of Holdings and its Subsidiaries as of December 31, 2010, 2011 and 2012 and the
related consolidated statements of earnings and cash flows of such Person and
its Subsidiaries for the three years ended December 31, 2012, copies of which
have been furnished to the Administrative Agent and each Lender, have been
prepared in accordance with GAAP consistently applied, and present fairly in all
material respects the consolidated financial condition of Holdings and its
Subsidiaries as of the dates thereof and the results of their operations and
cash flows for the periods then ended.

 

(b)               On the Restatement Date, except for the Obligations, as
disclosed in the financial statements referred to above or the notes thereto or
on Schedule 3.05(b) hereto, neither the Loan Parties nor any of their
Subsidiaries has any Indebtedness, material contingent liabilities, long-term
commitments or unrealized losses.

 

Section 3.06         No Material Adverse Effect. Since December 31, 2012, no
event or circumstance has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect.

 

Section 3.07         Litigation. Except as set forth on Schedule 3.07, there is
no pending or, to the knowledge of any Loan Party, threatened litigation, action
or proceeding affecting any Loan Party or any of their respective Subsidiaries’
operations, properties, businesses, assets or prospects, or the ability of the
parties to consummate the transactions contemplated hereby, which would have a
Material Adverse Effect or which purports to affect the legality, validity or
enforceability of this Agreement, any other Loan Document or the other
transactions contemplated hereby.

 



 71 

 

Section 3.08         Compliance with Laws and Agreements. Except as set forth on
Schedule 3.08, none of the Loan Parties has violated, is in violation of or has
been given written notice of any violation of any Applicable Law (other than
Environmental Laws, which are the subject of Section 3.13), regulation or order
of any Governmental Authority applicable to it or its property or any indenture,
agreement or other instrument binding upon it or its property, except for any
violations which do not have a Material Adverse Effect. No Default has occurred
and is continuing.

 

Section 3.09         Subsidiaries. Schedule 3.09 sets forth the name of, type of
entity, and the direct or indirect ownership interest or other investment of
Holdings and its Subsidiaries (including the legal structure) and identifies
each Subsidiary of Holdings that is a Loan Party, in each case as of the date of
this Agreement.

 

Section 3.10         Ownership of Properties. (a) Each Loan Party and its
Subsidiaries has good and marketable title to (or other similar title in
jurisdictions outside the United States), or valid leasehold interests in, or
easements or other limited property interests in, or is licensed to use, all its
material properties and assets (including all Mortgaged Properties), except
where the failure to have such title in the aggregate could not reasonably be
expected to have a Material Adverse Effect. All Mortgaged Properties are free
and clear of Liens, except for Prior Liens and all of such other properties are
free and clear of Liens, other than Permitted Liens.

 

(b)               As of the date of this Agreement, Schedule 3.10(b) contains
and will contain a true and complete list of each parcel of Real Property (i)
owned by any Loan Party as of the date of this Agreement and describes the type
of interest therein held by such Loan Party and (ii) leased, subleased or
otherwise occupied or utilized by any Loan Party, as lessee, as of the date of
this Agreement and describes the type of interest therein held by such Loan
Party and whether such lease, sublease or other instrument requires the consent
of the landlord thereunder or other parties thereto to the transactions
contemplated hereby.

 

(c)                Each of Holdings and its Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not have a Material Adverse Effect, and all such leases are in full
force and effect, except leases in respect of which the failure to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect. Each of Holdings and its Subsidiaries enjoys peaceful and undisturbed
possession under all such leases, other than leases in respect of which the
failure to enjoy peaceful and undisturbed possession could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

 

(d)               Each of Holdings and each of its Subsidiaries owns, possesses,
is licensed or otherwise has the right to use, or could obtain ownership or
possession of, on terms not materially adverse to it, all patents, trademarks,
service marks, trade names, copyrights, licenses and rights with respect thereto
necessary for the present conduct of its business, without any known conflict
with the rights of others, except where such conflicts could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(e)                As of the date of this Agreement, neither Holdings nor any of
its Subsidiaries has received any written notice of, or has any knowledge of,
any pending or contemplated condemnation proceeding affecting any of the
Mortgaged Properties or any sale or disposition thereof in lieu of condemnation
that remains unresolved as of the Restatement Date.

 



 72 

 

(f)                Neither Holdings nor any of its Subsidiaries is obligated on
the Restatement Date under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.

 

(g)                As of the date of this Agreement, no Loan Party or any of its
Subsidiaries has received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Taking or Destruction affecting
all or any portion of its property. No Mortgage encumbers improved Real Property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards within the meaning
of the National Flood Insurance Act of 1968 unless flood insurance available
under such Act has been obtained in accordance with Section 5.04.

 

Section 3.11         Taxes. As of the date of this Agreement, each Loan Party
and each Subsidiary has filed all federal, foreign and all other material income
tax returns and reports required by Applicable Law to have been filed by it and
has paid all material taxes and governmental charges due, except any such taxes
or charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books; provided that, in the case of any taxes that are
being contested, any such contest of taxes or charges with respect to Collateral
shall satisfy the Contested Collateral Lien Conditions.

 

Section 3.12         Pension and Welfare Plans. No ERISA Event has occurred or
is reasonably expected to occur which could reasonably be expected to have a
Material Adverse Effect or give rise to a Lien (other than a Permitted Lien) on
the assets of Holdings or any of its Subsidiaries. Each Loan Party and each of
their ERISA Affiliates are in compliance in all respects with the presently
applicable provisions of ERISA and the Code with respect to each Plan except for
failures to so comply which could not reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 3.12, no condition exists or
event or transaction has occurred with respect to any Plan which reasonably
might result in the incurrence by any Loan Party or any ERISA Affiliate of any
liability, fine or penalty which could reasonably be expected to have a Material
Adverse Effect. No Loan Party or Subsidiary has any contingent liability with
respect to post-retirement benefits provided under a Welfare Plan, other than
(i) liability for continuation coverage described in Part 6 of Subtitle B of
Title I of ERISA and (ii) liabilities that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
(a) each Foreign Plan has been maintained in compliance with its terms and with
the requirements of any and all Applicable Laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities, and (b) no Loan Party or Subsidiary has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan.

 

Section 3.13         Environmental Warranties. (a) Except as set forth on
Schedule 3.13(a), all facilities and property owned, leased or operated by
Holdings or any of its Subsidiaries, and all operations conducted thereon, are
in compliance with all Environmental Laws, except for such noncompliance that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

(b)               Except as set forth on Schedule 3.13(b), there are no pending
or threatened (in writing):

 

(i)                 Environmental Claims received by Holdings or any of its
Subsidiaries, or

 

(ii)               written claims, complaints, notices or inquiries received by
Holdings or any of its Subsidiaries regarding Environmental Liability,

 



 73 

 

in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(c)                Except as set forth on Schedule 3.13(c), there have been no
Releases of Hazardous Materials at, on, under or from any property now or, to
any Loan Party’s knowledge, previously owned, leased or operated by Holdings or
any of its Subsidiaries that, individually or in the aggregate, have had or
could reasonably be expected to have a Material Adverse Effect.

 

(d)               Holdings and its Subsidiaries have been issued and are in
compliance with all Environmental Permits necessary for their operations,
facilities and businesses and each is in full force and effect, except for such
Environmental Permits which, if not so obtained or as to which Holdings and its
Subsidiaries are not in compliance, or are not in effect, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(e)                Except as set forth on Schedule 3.13(e), as of the date of
this Agreement, no property now or, to any Loan Party’s knowledge, previously
owned, leased or operated by Holdings or any of its Subsidiaries is listed or
proposed (with respect to owned property only) for listing on the CERCLIS or on
any similar state list of sites requiring investigation or clean-up, or on the
National Priorities List pursuant to CERCLA.

 

(f)                There are no underground storage tanks, active or abandoned,
including petroleum storage tanks, surface impoundments or disposal areas, on or
under any property now or, to any Loan Party’s knowledge, previously owned or
leased by Holdings or any of its Subsidiaries which, singly or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(g)                As of the date of this Agreement, neither Holdings nor any of
its Subsidiaries has transported or arranged for the transportation of any
Hazardous Material to any location which is listed or proposed for listing on
the National Priorities List pursuant to CERCLA, on the CERCLIS or on any
similar state list or which is the subject of federal, state or local
enforcement actions or other investigations which would reasonably be expected
to lead to any Environmental Claim against Holdings or any of its Subsidiaries.

 

(h)               As of the date of this Agreement, no Liens have been recorded
pursuant to any Environmental Law with respect to any property or other assets
currently owned or leased by Holdings or any of its Subsidiaries.

 

(i)                 Neither Holdings nor any of its Subsidiaries is currently
conducting any Remedial Action pursuant to any Environmental Law, nor has
Holdings or any of its Subsidiaries assumed by contract, agreement or operation
of law any obligation under Environmental Law, the cost of which, singly or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(j)                 There are no polychlorinated biphenyls or friable asbestos
present at any property owned, leased or operated by Holdings or any of its
Subsidiaries, which, singly or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

Section 3.14         Regulations U and X. The Loans, the use of the proceeds
thereof, this Agreement and the transactions contemplated hereby will not result
in a violation of or be inconsistent with any provision of Regulation U or
Regulation X.

 

Section 3.15         Disclosure; Accuracy of Information; Pro Forma Balance
Sheets and Projected Financial Statements. (a) The Loan Parties have disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which they and their Subsidiaries are subject, and all other matters known to
any of them that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. Neither this Agreement nor any other
document, certificate or statement furnished to the Administrative Agent or any
Lender by or on behalf of any Loan Party in connection herewith contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements contained herein and therein not
misleading, in light of the circumstances under which they were made; provided
that to the extent this or any such document, certificate or statement was based
upon or constitutes a forecast, estimate or projection, the Loan Parties
represent only that such forecast, estimate or projection was made in good faith
by the Loan Parties and was prepared using reasonable assumptions and estimates.

 



 74 

 

(b)               The pro forma consolidated income statement projections for
Holdings and its Subsidiaries on a combined basis, pro forma consolidated
balance sheet projections for Holdings and its Subsidiaries on a combined basis
and pro forma consolidated cash flow projections for Holdings and its
Subsidiaries on a combined basis for the Fiscal Years ending 2013 through 2018,
inclusive, which have been prepared on an annual basis (the “Projected Financial
Statements”), give appropriate effect to the all Indebtedness and Liens incurred
or created in connection with the transactions contemplated hereby. The
assumptions made in preparing the Projected Financial Statements are believed by
each Loan Party to be reasonable as of the date of such projections and as of
the Restatement Date and all material assumptions with respect to the Projected
Financial Statements are set forth therein. The Projected Financial Statements
present a good faith estimate of the consolidated financial information
contained therein at the date thereof based upon estimates or assumptions
believed by each Loan Party to be reasonable, it being recognized by the
Administrative Agent and the Lenders, however, that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by the projections probably will differ from the
projected results and that the difference may be material.

 

Section 3.16         Insurance. As of the date of this Agreement, set forth on
Schedule 3.16 is a summary of all insurance policies maintained by Holdings and
its Subsidiaries (a) with respect to properties material to the businesses of
Holdings and its Subsidiaries against such casualties and contingencies and of
such types and in such amounts as are customary in the case of similar
businesses operating in the same or similar locations, and (b) required to be
maintained pursuant to the Security Documents. All such insurance policies are
maintained with financially sound and responsible insurance companies.

 

Section 3.17         Labor Matters. Except as could not reasonably be expected
to have a Material Adverse Effect, (a) there are no strikes, lockouts or
slowdowns against Holdings or any of its Subsidiaries pending or, to the
knowledge of any Loan Party, threatened; (b) the hours worked by and payments
made to employees of Holdings or any of its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters; and (c) all payments due
from Holdings or any of its Subsidiaries, or for which any claim may be made
against Holdings or any of its Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of Holdings or such Subsidiary.

 

Section 3.18         Solvency. As of the Restatement Date and immediately after
giving effect to each Credit Event, the Loan Parties and their respective
Subsidiaries will be Solvent, on a consolidated basis.

 

Section 3.19         Securities. The Equity Interests of Holdings and each of
its Subsidiaries have been duly authorized, issued and delivered and are fully
paid, nonassessable and were not issued in violation of any preemptive rights.
Except as set forth in Schedule 3.19, the Equity Interests of each Subsidiary
held, directly or indirectly, by any Loan Party are owned, directly or
indirectly, by such Loan Party free and clear of all Liens (other than Permitted
Liens). Except as set forth in Schedule 3.19, there are not, as of the date of
this Agreement, any options, warrants, calls, subscriptions, convertible or
exchangeable securities, rights, agreements, commitments or arrangements for any
Person to acquire any Equity Interests of Holdings and each of its Subsidiaries
or any other securities convertible into, exchangeable for or evidencing the
right to subscribe for any such Equity Interests.

 



 75 

 

Section 3.20         Security Documents. (a) The Collateral Agreement is
effective to create in favor of the Administrative Agent for its benefit and the
benefit of the Secured Parties, legal, valid and enforceable security interests
in the Securities Collateral and, when such Securities Collateral is delivered
to the Administrative Agent together with stock powers or endorsements in blank,
the Administrative Agent shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the pledgor thereunder in such
Securities Collateral.

 

(b)               The Collateral Agreement is effective to create in favor of
the Administrative Agent, for its benefit and the benefit of the Secured
Parties, legal, valid and enforceable security interests in the Collateral
described therein to the extent such Collateral is not excluded from the
coverage of Article 9 of the UCC and (ii) when (x) financing statements in
appropriate form are filed in the applicable filing offices to perfect such
security interests (to the extent such security interests can be perfected by
filing) and (y) upon the taking of possession or control by the Administrative
Agent of any such Collateral in which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Administrative Agent to the extent possession or control by the Administrative
Agent is required by the Collateral Agreement), the Administrative Agent shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the grantors thereunder in such Collateral (other than the
Intellectual Property (as defined in the Collateral Agreement)) to the extent
such Lien and security interest can be perfected by the filing of a financing
statement pursuant to the UCC or by possession or control by the Administrative
Agent, in each case prior and superior in right to any other Person, other than
with respect to Permitted Liens.

 

(c)                The Administrative Agent has a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the Restatement Date), in each
case prior and superior in right to any other Person other than with respect to
Permitted Liens.

 

(d)               Each Mortgage executed and delivered on or prior to the
Restatement Date is, or, to the extent any Mortgage is duly executed and
delivered thereafter by Holdings or any of its Subsidiaries, will be, effective
to create in favor of the Administrative Agent, for its benefit and the benefit
of the Secured Parties, a legal, valid and enforceable Lien on and security
interest in all of the Loan Parties’ right, title and interest in and to the
Mortgaged Properties thereunder and the proceeds thereof, and the Mortgages
filed in the offices specified on Schedule 3.20(d) on or prior to the
Restatement Date constitute a Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Mortgaged Properties and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to the rights of Persons pursuant to Prior Liens.

 

Section 3.21         Anti -Terrorism Laws. No Loan Party nor any of their
respective Subsidiaries or, to the knowledge of any of the Loan Parties, any of
their Affiliates is in violation of any Applicable Laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Act.Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

 



 76 

 

(a)               None of (i) Holdings, the Borrower, any of their respective
Subsidiaries, any of their respective directors, officers, or, to the knowledge
of Holdings, the Borrower or such Subsidiary, any of their respective employees
or Affiliates, or (ii) to the knowledge of the Borrower, any agent or
representative of Holdings, the Borrower or any of their respective Subsidiaries
that will act in any capacity in connection with or benefit from the credit
facilities established hereunder, (A) is a Sanctioned Person or currently the
subject or target of any Sanctions, (B) is controlled by or is acting on behalf
of a Sanctioned Person, (C) has its assets located in a Sanctioned Country, (D)
is under administrative, civil or criminal investigation for an alleged
violation of, or received notice from or made a voluntary disclosure to any
governmental entity regarding a possible violation of, Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions by a governmental authority that
enforces Sanctions or any Anti-Corruption Laws or Anti-Money Laundering Laws, or
(E) directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons.

 

(b)               No Loan Party or Subsidiary of any Loan Party or, to the
knowledge of any of the Loan Parties, any of their Affiliates or their
respective brokers or other agents acting or benefiting in any capacity in
connection with the Loans is any of the following:Each of Holdings, the Borrower
and their respective Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by Holdings, the Borrower
and their respective Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.

 

(i)       a Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(ii)       a Person or entity owned or controlled by, or acting for or on behalf
of, any Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(iii)       a Person or entity with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)       a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(v)       a Person or entity that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.

 

(c)                No Loan Party or Subsidiary of any Loan Party or, to the
knowledge of any Loan Party, any of their Affiliates or their respective brokers
or other agents acting in any capacity in connection with the Loans (i) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Person described in clause (b) above,
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or (iii)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.Each of Holdings, the Borrower
and their respective Subsidiaries, each director, officer, and to the knowledge
of the Borrower, employee, agent and Affiliate of Holdings, the Borrower and
each such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions.

 



 77 

 

(d)               No proceeds of any Loans or Letters of Credit have been used,
directly or indirectly, by the Borrower, any of its Subsidiaries or any of its
or their respective directors, officers, employees and agents in violation of
Section 5.13(c).

 

ARTICLE IV

CONDITIONS

 

Section 4.01         Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

 

(a)                Executed Loan Documents. This Agreement, a Note in favor of
each Lender requesting a Note, the Security Documents and the Guaranty
Agreements, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto and shall be in full force and effect, and no Default or Event
of Default shall exist hereunder or thereunder.

 

(b)               Closing Certificates; Etc. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)                 Officer’s Certificate. A certificate from an Authorized
Officer of Holdings and the Borrower to the effect that (A) all representations
and warranties of the Loan Parties contained in this Agreement and the other
Loan Documents are true, correct and complete in all material respects (except
to the extent any such representation and warranty is qualified by materiality
or reference to Material Adverse Effect, in which case, such representation and
warranty shall be true, correct and complete in all respects); (B) after giving
effect to the transactions contemplated hereby to occur on the Restatement Date,
no Default or Event of Default has occurred and is continuing; (C) since
December 31, 2012, no event has occurred or condition arisen, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect; and (D) each of the Loan Parties, as
applicable, has satisfied each of the conditions to be performed by it set forth
in Section 4.01 and Section 4.02.

 

(ii)               Certificate of Secretary of each Loan Party. A certificate of
an Authorized Officer of each Loan Party certifying as to the incumbency and
genuineness of the signature of each officer of such Loan Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Loan Party and all amendments
thereto, certified by the appropriate Governmental Authority in its jurisdiction
of incorporation, organization or formation (or equivalent), as applicable, (B)
the bylaws or other governing document of such Loan Party as in effect on the
Restatement Date, (C) resolutions duly adopted by the board of directors (or
other governing body) of such Loan Party authorizing and approving the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and (D)
each certificate required to be delivered pursuant to Section 4.01(b)(iii).

 

(iii)             Certificates of Good Standing. Certificates as of a recent
date of the good standing of each Loan Party under the laws of its jurisdiction
of incorporation, organization or formation (or equivalent), as applicable, and,
to the extent requested by the Administrative Agent, each other jurisdiction
where such Loan Party is qualified to do business.

 



 78 

 

(iv)             Opinions of Counsel. Opinions of counsel to the Loan Parties
addressed to the Administrative Agent and the Lenders with respect to the Loan
Parties, the Loan Documents and such other matters as the Administrative Agent
shall reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders).

 

(c)                Personal Property Collateral.

 

(i)                 Filings and Recordings. The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

 

(ii)               Pledged Collateral. The Administrative Agent shall have
received (A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

 

(iii)             Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, bankruptcy, tax
and intellectual property matters), in form and substance reasonably
satisfactory thereto, made against the Loan Parties under the Uniform Commercial
Code (or applicable judicial docket) as in effect in each jurisdiction in which
filings or recordations under the Uniform Commercial Code should be made to
evidence or perfect security interests in all assets of such Loan Party,
indicating among other things that the assets of each such Loan Party are free
and clear of any Lien (except for Permitted Liens).

 

(iv)             Property and Liability Insurance. The Administrative Agent
shall have received, in each case in form and substance reasonably satisfactory
to the Administrative Agent, evidence of property, business interruption and
liability insurance covering each Loan Party, evidence of payment of all
insurance premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies.

 

(d)               Consents; Defaults.

 

(i)                 Governmental and Third Party Approvals. The Loan Parties
shall have received all material governmental, shareholder and third party
consents and approvals necessary (or any other material consents as determined
in the reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and all
applicable waiting periods shall have expired without any action being taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Loan Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.

 



 79 

 

(ii)               No Injunction, Etc. No action, proceeding or investigation
shall have been instituted, threatened or proposed before any Governmental
Authority to enjoin, restrain, or prohibit, or to obtain substantial damages in
respect of, or which is related to or arises out of this Agreement or the other
Loan Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.

 

(e)                Financial Matters.

 

(i)                 Financial Projections. The Administrative Agent shall have
received projections prepared by management of Holdings of balance sheets,
income statements and cash flow statements on an annual basis for each year
during the Revolving Commitment Period, which shall not be inconsistent in any
material respect with any financial information or projections previously
delivered to the Administrative Agent.

 

(ii)               Financial Condition/Solvency Certificate. The Borrower shall
have delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by the chief financial officer of the Borrower, that (A) after giving effect to
the transactions contemplated hereby to occur on the Restatement Date, each Loan
Party and each Subsidiary thereof is each Solvent, (B) attached thereto are
calculations evidencing compliance on a pro forma basis after giving effect to
the Transactions with the Financial Covenants, and (C) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of Holdings and its Subsidiaries.

 

(iii)             Payment at Closing. The Borrower shall have paid or made
arrangements to pay contemporaneously with closing (A) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in Section
2.10 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, all fees payable on the Restatement Date in
accordance with the Engagement Letter and the Administrative Agent Fee Letter),
(B) all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Restatement Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and (C)
to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

 

(f)                Miscellaneous.

 

(i)                 Notice of Account Designation. The Administrative Agent
shall have received a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Restatement
Date are to be disbursed.

 

(ii)               Rating of the Initial Term Loan and Borrower. The Borrower
shall have received a recent confirmatory corporate family rating from Moody’s
and a confirmatory corporate rating from S&P and a rating with respect to the
Initial Term Loan from each of Moody’s and S&P.

 



 80 

 

(iii)             PATRIOT Act, etc. Holdings, the Borrower and each of the other
Loan Parties shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations.

 

(iv)             Other Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, the Administrative Agent and each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Restatement Date specifying its objection thereto.
Each Existing Lender party hereto waives any loss or expense incurred by such
Existing Lender under Section 2.17 of the Existing Credit Agreement arising from
the refinancing of any Eurodollar Loans outstanding under the Existing Credit
Agreement prior to the end of the applicable Interest Period for such Eurodollar
Loans.

 

Section 4.02         Conditions to Each Credit Event. TheSubjection to Section
1.09, the agreement of each Lender (including any Person with an Incremental
Term Commitment) to make any Loan and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit (such event being called a “Credit Event”)
(excluding, except for purposes of subsection (b) below only) continuations and
conversions of Loans) requested to be made by it on any date is subject to the
satisfaction of the following conditions:

 

(a)                The Administrative Agent shall have received a notice of such
Credit Event as required by Section 2.02, 2.04 or 2.06, as applicable.

 

(b)               The representations and warranties made by each Loan Party set
forth in Article III hereof and in the other Loan Documents shall be true and
correct in all material respects (or if qualified by materiality or reference to
Material Adverse Effect, in all respects) with the same effect as if then made
(unless expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).

 

(c)                At the time of and immediately after such Credit Event, no
Default shall have occurred and be continuing or would result therefrom.

 

(d)               The Administrative Agent shall have received a Borrowing
Request or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.02 or Section 2.03, as applicable.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event, as to the matters specified in
paragraphs (b) and (c) of this Section 4.02.

 



 81 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Each Loan Party hereby covenants and agrees with the Lenders that on or after
the Restatement Date and until the Commitments have expired or terminated and
the principal of and interest on each Loan and all fees and other amounts
payable hereunder or under any other Loan Document have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed:

 

Section 5.01         Financial Information, Reports, Notices, etc. The Borrower
will furnish, or will cause to be furnished, to each Lender and the
Administrative Agent copies of the following financial statements, reports,
notices and information:

 

(a)                as soon as available and in any event within 45 days (or such
shorter period for the filing of Holdings’ Form 10-Q as may be required by the
SEC) after the end of each of the first three Fiscal Quarters of each Fiscal
Year of Holdings, commencing with the Fiscal Quarter ending March 31, 2014,2017,
a consolidated balance sheet of Holdings as of the end of such Fiscal Quarter
and consolidated statements of earnings and cash flow of Holdings for such
Fiscal Quarter and for the same period in the prior Fiscal Year and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, certified by a Financial Officer of the Borrower;

 

(b)               as soon as available and in any event within 90 days (or such
shorter period as may be required for the filing of Holdings’ Form 10-K by the
SEC) after the end of each Fiscal Year of Holdings, commencing with the Fiscal
Year ending December 31, 2013,2016, a copy of the annual audit report for such
Fiscal Year for Holdings on a consolidated basis, including therein a
consolidated balance sheet of Holdings as of the end of such Fiscal Year and
consolidated statements of earnings and cash flow of Holdings for such Fiscal
Year, in each case certified (without any Impermissible Qualification) by Ernst
& Young LLP or other independent public accountants reasonably acceptable to the
Administrative Agent, together with a certificate from a Financial Officer of
the Borrower (a “Compliance Certificate”) containing a computation in reasonable
detail of, and showing compliance with, each of the financial ratios and
restrictions contained in the Financial Covenants and a computation of Available
Cash, Cumulative Available Cash and the amount of Subject Payments made and to
the effect that, in making the examination necessary for the signing of such
certificate, such Financial Officers have not become aware of any Default that
has occurred and is continuing, or, if such Financial Officers have become aware
of such Default, describing such Default and the steps, if any, being taken to
cure it, and concurrently with the delivery of the foregoing financial
statements, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines); and
additionally consolidating financial information corresponding to the audited
financial statements required above shall concurrently be provided;

 

(c)                as soon as available and in any event within 45 days (or such
shorter period as may be required for the filing of Holdings’ Form 10-Q by the
SEC) after the end of each Fiscal Quarter referred to in clause (a) of this
Section, a Compliance Certificate containing a computation in reasonable detail
of, and showing compliance with, each of the financial ratios and restrictions
contained in the Financial Covenants and a computation of Available Cash,
Cumulative Available Cash and the amount of Subject Payments made and to the
effect that, in making the examination necessary for the signing of such
certificate, such Financial Officers have not become aware of any Default that
has occurred and is continuing, or, if such Financial Officers have become aware
of such Default, describing such Default and the steps, if any, being taken to
cure it;

 



 82 

 

(d)               no later than 10 days prior to the commencement of each Fiscal
Year of Holdings beginning with the 20142017 Fiscal Year, a detailed
consolidated budget by Fiscal Quarter for such Fiscal Year (including a
projected combined balance sheet and related statements of projected operations
and cash flow as of the end of and for each Fiscal Quarter during such Fiscal
Year and a narrative description from a Financial Officer describing such
consolidated budget, in form satisfactory to the Administrative Agent) and the
succeeding Fiscal Years through the Fiscal Year ending on or immediately after
the Initial Term Loan Maturity Date (including a projected combined balance
sheet and related statements of projected operations and cash flow as of the end
of and for each Fiscal Quarter during such Fiscal Year) and, promptly when
available, any significant revisions of such budgets;

 

(e)                promptly upon receipt thereof, copies of all reports
submitted to Holdings or any of its Subsidiaries by independent certified public
accountants in connection with each annual, interim or special audit of the
books of Holdings or any of its Subsidiaries made by such accountants, including
any management letters submitted by such accountants to management in connection
with their annual audit, in each case, to the extent such accountants have
consented thereto;

 

(f)                as soon as possible and in any event within three Business
Days after becoming aware of the occurrence of any Default, a statement of a
Financial Officer of the Borrower setting forth details of such Default and the
action which the Borrower has taken and proposes to take with respect thereto;

 

(g)                as soon as possible and in any event within five Business
Days after (i) the occurrence of any adverse development with respect to any
litigation, action or proceeding that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (ii) the
commencement of any litigation, action or proceeding that could reasonably be
expected to have a Material Adverse Effect or that purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, notice thereof and
copies of all documentation relating thereto;

 

(h)               promptly after the sending or filing thereof, copies of all
reports which Holdings sends to any of its security holders, and all reports,
registration statements (other than on Form S-8 or any successor form) or other
materials (including affidavits with respect to reports) which Holdings or any
of its Subsidiaries or any of its officers files with the SEC or any national
securities exchange;

 

(i)                 promptly upon becoming aware of the taking of any specific
actions by the Loan Parties, their Subsidiaries or any other Person to terminate
any Pension Plan (other than a termination pursuant to Section 4041(b) of ERISA
which can be completed without the Loan Parties, their Subsidiaries or any ERISA
Affiliate having to provide more than $1.0 million in addition to the normal
contribution required for the plan year in which termination occurs to make such
Pension Plan sufficient), or the occurrence of an ERISA Event which could result
in a Lien on the assets of any Loan Party or any of their respective
Subsidiaries or in the incurrence by any Loan Party or any of their respective
Subsidiaries of any liability, fine or penalty which could reasonably be
expected to have a Material Adverse Effect, or any increase in the contingent
liability of any Loan Party or any of their respective Subsidiaries with respect
to any post-retirement Welfare Plan benefit if the increase in such contingent
liability which could reasonably be expected to have a Material Adverse Effect,
notice thereof and copies of all documentation relating thereto;

 

(j)                 upon request by the Administrative Agent, copies of: (i)
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
filed by any Loan Party or any of their respective Subsidiaries or ERISA
Affiliates with the IRS with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan; (iii) all notices received by
any Loan Party or any of their respective Subsidiaries or ERISA Affiliates from
a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Plan as the Administrative Agent shall reasonably request;

 



 83 

 

(k)               as soon as possible, notice of any other development that
could reasonably be expected to have a Material Adverse Effect;

 

(l)                 simultaneously with the delivery of financial statements
pursuant to Sections 5.01(a) and (b), certifications by the chief executive
officer and the chief financial officer or others under the Exchange Act, the
Sarbanes-Oxley Act of 2002, as amended, and/or the rules and regulations of the
SEC, without any exceptions or qualifications; and

 

(m)             such other information respecting the condition or operations,
financial or otherwise, of any Loan Party or any of their respective
Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request (including, without limitation any information and
documentation required by bank regulatory authorities under applicable “Know
Your Customer” rules and regulations and the Act).

 

Documents required to be delivered pursuant to Section 5.01(a) or (b) or Section
5.01(h) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 9.01; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
in writing that the Borrower deliver such paper copies until such time as a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Borrower shall notify the Administrative Agent
and each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Sections 5.01(b) and 5.01(c) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Banks and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.11); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 



 84 

 

Section 5.02         Compliance with Laws, etc. The Loan Parties will, and will
cause each of their Subsidiaries to, comply in all respects with all Applicable
Laws, rules, regulations and orders, except where such noncompliance,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, such compliance to include, subject to the foregoing
(without limitation):

 

(a)                the maintenance and preservation of their existence and their
qualification as a foreign corporation, limited liability company or partnership
(or comparable foreign qualification, if applicable, in the case of any other
form of legal entity), and

 

(b)               the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon them or upon their property
except as provided in Section 5.14.

 

Section 5.03         Maintenance of Properties. Holdings and each of its
Subsidiaries will maintain, preserve, protect and keep its material properties
and material assets in good repair, working order and condition, and make
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times;
provided that nothing in this Section 5.03 shall prevent Holdings or any such
Subsidiary from discontinuing the operation and maintenance of any of its
properties if such discontinuance is, in the reasonable commercial judgment of
such Person, desirable in the conduct of its business and does not in the
aggregate have a Material Adverse Effect.

 

Section 5.04         Insurance. Holdings and each of its Subsidiaries will
maintain or cause to be maintained with financially sound and responsible
insurance companies (a) insurance with respect to their properties material to
the business of Holdings and its Subsidiaries against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations (including, without limitation, (i) physical hazard insurance on an
“all risk” basis, (ii) commercial general liability against claims for bodily
injury, death or property damage covering any and all claims, (iii) explosion
insurance in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance, (v) worker’s compensation
insurance as may be required by any Applicable Law, (vi) with respect to each
Mortgaged Property, flood insurance in such amount as the Administrative Agent
may from time to time require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency) and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time and (vii) such other insurance against risks as the
Administrative Agent may from time to time require) and (b) all insurance
required to be maintained pursuant to the Security Documents, and will, upon
request of the Administrative Agent, furnish to each Lender at reasonable
intervals a certificate of an Authorized Officer of the Borrower setting forth
the nature and extent of all insurance maintained by Holdings and its
Subsidiaries in accordance with this Section. Each such insurance policy shall
provide that (i) it may not be cancelled or otherwise terminated without at
least thirty (30) days’ (or, in the case of non-payment of premium, ten (10)
days’) prior written notice to the Administrative Agent (and to the extent any
such policy is cancelled, modified or renewed, the Borrower shall deliver a copy
of the renewal or replacement policy (or other evidence thereof) to the
Administrative Agent, or insurance certificate with respect thereto, together
with evidence satisfactory to the Administrative Agent of the payment of the
premium therefor); (ii) the Administrative Agent is permitted to pay any premium
therefor within ten (10) days after receipt of any notice stating that such
premium has not been paid when due; (iii) all losses thereunder shall be payable
notwithstanding any act or negligence of Holdings or any of its Subsidiaries or
its agents or employees which otherwise might have resulted in a forfeiture of
all or a part of such insurance payments; (iv) to the extent such insurance
policy constitutes property insurance, all losses payable thereunder in an
amount in excess of $1.0 million shall be payable to the Administrative Agent,
as an additional insured and as lender loss payee, pursuant to a standard
non-contributory New York mortgagee endorsement and shall be in an amount at
least sufficient to prevent coinsurance liability; provided that the
Administrative Agent, as lender loss payee pursuant to the foregoing, shall not
agree to the adjustment of any claim without the consent of the Borrower (such
consent not to be unreasonably withheld or delayed); and (v) with respect to
liability insurance, the Administrative Agent shall be named as an additional
insured. Notwithstanding the inclusion in each insurance policy of the provision
described in clause (ii) of the immediately preceding sentence, in the event
Holdings or any of its Subsidiaries gives the Administrative Agent written
notice that it does not intend to pay any premium relating to any insurance
policy when due, the Administrative Agent shall not exercise its right to pay
such premium so long as such Person delivers to the Administrative Agent a
replacement insurance policy or insurance certificate evidencing that such
replacement policy or certificate provides the same insurance coverage required
under this Section 5.04 as the policy being replaced by such Person with no
lapse in such coverage.

 



 85 

 

Section 5.05         Books and Records; Visitation Rights. Holdings and each of
its Subsidiaries will keep books and records which accurately reflect its
business affairs in all material respects and material transactions and permit
the Administrative Agent or its representatives, at reasonable times and
intervals and upon reasonable notice, to visit all of its offices, to discuss
its financial matters with its officers and independent public accountants and,
upon the reasonable request of the Administrative Agent or a Lender, to examine
(and, at the expense of the Borrower, photocopy extracts from) any of its books
or other corporate or partnership records.

 

Section 5.06         Environmental Covenant. Each of the Loan Parties will and
will cause each of its Subsidiaries to:

 

(a)                use and operate all of its facilities and properties in
compliance with all Environmental Laws except for such noncompliance which,
singly or in the aggregate, would not reasonably be expected to have a Material
Adverse Effect, keep all Environmental Permits in effect and remain in
compliance therewith and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except for any non-effectiveness or noncompliance
that would not reasonably be expected to have a Material Adverse Effect;

 

(b)               promptly notify the Administrative Agent and provide copies of
all written inquiries, claims, complaints or notices from any Person relating to
the environmental condition of its facilities and properties or compliance with
or liability under any Environmental Law which could reasonably be expected to
have a Material Adverse Effect, and promptly cure and have dismissed with
prejudice or contest in good faith any actions and proceedings relating thereto;

 

(c)                in the event of the presence of any Hazardous Material on any
Mortgaged Property which is in violation of any Environmental Law or which could
reasonably be expected to have Environmental Liability which violation or
Environmental Liability could reasonably be expected to have a Material Adverse
Effect, the applicable Loan Parties, upon discovery thereof, shall take all
necessary steps to initiate and expeditiously complete all response, corrective
and other action to mitigate and eliminate any such adverse effect in accordance
with and to the extent required by applicable Environmental Laws, and shall keep
the Administrative Agent informed of their actions;

 



 86 

 

(d)               at the written request of the Administrative Agent or the
Requisite Lenders, which request shall specify in reasonable detail the basis
therefor, the Loan Parties will provide, at such Loan Parties’ sole cost and
expense, an environmental site assessment report concerning any Mortgaged
Property now or hereafter owned or, to the extent such assessment can be
obtained without violating the applicable lease, leased by such Person, prepared
by an environmental consulting firm reasonably acceptable to the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
potential cost of any Remedial Action in connection with such Hazardous
Materials on, at, under or emanating from such Mortgaged Property pursuant to
any applicable Environmental Law; provided that such request may be made only if
(i) there has occurred and is continuing an Event of Default or (ii) the
Administrative Agent or the Requisite Lenders reasonably believe that a Loan
Party or any such Mortgaged Property is not in compliance with Environmental Law
and such noncompliance could reasonably be expected to have a Material Adverse
Effect, or that circumstances exist that could reasonably be expected to form
the basis of an Environmental Claim against such Person or to result in
Environmental Liability, in each case that could reasonably be expected to have
a Material Adverse Effect (in such events as are listed in this subparagraph,
the environmental site assessment shall be focused upon the noncompliance or
other circumstances as applicable). If any Loan Party fails to provide the same
within 90 days after such request was made, the Administrative Agent may order
the same, and each Loan Party shall grant and hereby grants to the
Administrative Agent and the Requisite Lenders and their agents access to such
Mortgaged Property (to the extent, in the case of any leased property, such
access can be granted without violating the applicable lease) and specifically
grants the Administrative Agent and the Requisite Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to perform such an
assessment, all at such Person’s sole cost and expense; and

 

(e)                provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 5.06.

 

Section 5.07         Information Regarding Collateral. (a) Each Loan Party will
furnish to the Administrative Agent prompt written notice of any change (i) in
such Loan Party’s corporate name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) unless such
Loan Party is a “registered organization” within the meaning of the UCC, in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party’s identity or corporate structure, (iv) in any Loan
Party’s Federal Taxpayer Identification Number or its organizational
identification number or (v) in any Loan Party’s jurisdiction of organization.
Each Loan Party agrees not to effect or permit any change referred to in the
preceding sentence unless (i) it shall have given the Administrative Agent
thirty (30) days’ prior written notice (or such shorter notice as may be agreed
to by the Administrative Agent) and (ii) all filings have been made under the
UCC or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. Each Loan Party also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

 

(b)               Each year, at the time of delivery of annual financial
statements with respect to the preceding Fiscal Year pursuant to clause (b) of
Section 5.01, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer and the chief legal officer (or individual
having the analogous title) of the Borrower (i) setting forth the information
required pursuant to the Schedules to the Collateral Agreement or confirming
that there has been no change in such information since the Restatement Date or
the date of the most recent Schedule updates delivered pursuant to this Section
and (ii) certifying that all UCC financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).

 



 87 

 

Section 5.08         Existence; Conduct of Business. Each Loan Party will, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its and its Subsidiaries’ legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

 

Section 5.09         Performance of Obligations. Each Loan Party will and will
cause its Subsidiaries to perform all of their respective obligations under the
terms of each mortgage, indenture, security agreement, other debt instrument and
material contract by which they are bound or to which they are a party except
for such noncompliance as in the aggregate would not have a Material Adverse
Effect.

 

Section 5.10         Casualty and Condemnation. Each Loan Party (a) will furnish
to the Administrative Agent prompt written notice of any casualty or other
insured damage to any Collateral in an amount in excess of $2.0 million or the
commencement of any action or proceeding for the Taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

 

Section 5.11         Pledge of Additional Collateral. Within 30 days (as such
date may be extended by the Administrative Agent in its sole discretion) after
the acquisition of assets of the type that would have constituted Collateral on
the Restatement Date pursuant to the Security Documents (the “Additional
Collateral”), each appropriate Loan Party will take all necessary action,
including the filing of appropriate financing statements under the provisions of
the UCC, applicable domestic or local laws, rules or regulations in each of the
offices where such filing is necessary or appropriate, or amending or confirming
the Guaranty Agreement and the Security Documents, or in the case of the Equity
Interests of a “first tier” Non-U.S. Subsidiary, entering into a pledge
agreement under the laws of the jurisdiction of such Non-U.S. Subsidiary
providing for the relevant Loan Party to have an enforceable and perfected
security interest in 65% of the Equity Interests in such Subsidiary, to grant to
the Administrative Agent for its benefit and the benefit of the Secured Parties
a perfected Lien, subject to Permitted Liens in such Collateral pursuant to and
to the full extent required by the Security Documents and this Agreement. In the
event that any Loan Party acquires an interest in additional Real Property
having a fair market value in excess of $1.01.5 million as determined in good
faith by the Borrower, or renews any lease with respect to a Mortgaged Property
the appropriate Loan Party, using its commercially reasonable efforts in the
case of any such leases (but without any requirement to provide any lessor any
compensation), will take such actions and execute such documents (including,
without limitation, flood hazard certifications with respect to each Mortgaged
Property, and for any such Mortgaged Property that is in a flood zone, evidence
of flood insurance (with appropriate endorsements naming the Administrative
Agent as the mortgagee and lender loss payee)) as the Administrative Agent shall
require to confirm the Lien of a Mortgage, if applicable, or to create a new
Mortgage encumbering any such Real Property for the benefit of the Secured
Parties. All actions taken by the parties in connection with the pledge of
Additional Collateral, including, without limitation, the reasonable and
documented costs of the Administrative Agent and counsel for the Administrative
Agent, shall be for the account of the Borrower, which shall pay all sums due
promptly following written demand therefor.

 



 88 

 

Section 5.12         Further Assurances. The Loan Parties will execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
the delivery of appropriate opinions of counsel), which may be required under
any Applicable Law, or which the Administrative Agent or the Requisite Lenders
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

Section 5.13         Use of Proceeds. The Borrower covenants and agrees that (a)
the proceeds of the Revolving Commitments will be used for working capital and
general corporate purposes of Holdings and its Subsidiaries, including the
payment of certain fees and expenses incurred in connection with transactions
contemplated hereby and, (b) the proceeds of the Initial Term Loan will be used
on the Restatement Date to refinance the Existing Credit Agreement and to
finance the payment of fees and expenses in connection with such refinancing and
the credit facilities established by this Agreement and (c) it will not request
any Loan or Letter of Credit, and shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit, directly or
indirectly, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

Section 5.14         Payment of Taxes. Each Loan Party and its respective
Subsidiaries will pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any Properties belonging to it, prior to the date on which material
penalties attach thereto, and all lawful claims which, if unpaid, might become a
Lien or charge upon any Properties of such Loan Party or any of its respective
Subsidiaries or cause a failure or forfeiture of title thereto; provided that
neither such Loan Party nor any of its respective Subsidiaries shall be required
to pay any such tax, assessment, charge, levy or claim that is being contested
in good faith and by proper proceedings diligently conducted, which proceedings
have the effect of preventing the forfeiture or sale of the Property or asset
that may become subject to such Lien, if it has maintained adequate reserves
with respect thereto in accordance with and to the extent required under GAAP;
provided, further, that, with respect to any taxes that are being contested, any
such contest of any tax, assessment, charge, levy or claim with respect to
Collateral shall satisfy the Contested Collateral Lien Conditions.

 

Section 5.15         Equal Security for Loans and Notes. If any Loan Party shall
create or assume any Lien upon any of its property or assets, whether now owned
or hereafter acquired, other than Permitted Liens (unless prior written consent
to the creation or assumption thereof shall have been obtained from the
Administrative Agent and the Requisite Lenders), it shall make or cause to be
made effective provisions whereby the Obligations will be secured by such Lien
equally and ratably with any and all other assets or Property thereby secured as
long as any such assets or Property shall be secured; provided that this
covenant shall not be construed as consent by the Administrative Agent and the
Requisite Lenders to any violation by any Loan Party of the provisions of
Section 6.02.

 

Section 5.16         Guarantees. In the event that any Person becomes a 90%
Owned Subsidiary after the Restatement Date, the Borrower will promptly notify
the Administrative Agent of that fact and within thirty (30) days (as such time
may be extended by the Administrative Agent in its sole discretion) cause such
90% Owned Subsidiary to execute and deliver to the Administrative Agent a
counterpart of the Guaranty Agreement and deliver to the Administrative Agent a
counterpart of the Collateral Agreement and to take all such further actions and
execute all such further documents and instruments as may be necessary or, in
the reasonable opinion of the Administrative Agent, desirable to create in favor
of the Administrative Agent, for the benefit itself and of the Secured Parties,
a valid and perfected Lien on all of the Property and assets of such 90% Owned
Subsidiary described in the applicable forms of the Security Documents subject
to Permitted Liens.

 



 89 

 

Section 5.17         Subordination of Intercompany Loans. Each Loan Party
covenants and agrees that any existing and future debt obligation of any Loan
Party to any Subsidiary that is not a Loan Party shall, pursuant to a
subordination agreement reasonably satisfactory to the Administrative Agent, be
expressly subordinated to the Loans following a Default.

 

Section 5.18         Interest Rate Contracts. The Borrower will cause to be in
effect, at all times during the term of this Agreement, Interest Rate Contracts
hedging interest rate exposure with respect to Indebtedness of the Borrower of
the types described in clauses (a) through (c) of the definition of
“Indebtedness” (including Indebtedness under this Agreement) in an aggregate
notional principal amount thereunder equal to at least fifty percent (50%) of
the aggregate outstanding amount of such Indebtedness (it being understood and
agreed that fixed rate Indebtedness shall be deemed to be subject to an Interest
Rate Contract) and with a Lender, a Secured Hedging Provider or other
counterparty reasonably satisfactory to the Administrative Agent and otherwise
in form and substance reasonably satisfactory to the Administrative Agent.

 

Section 5.19         Covenants Regarding Post-Closing Deliveries. Each
applicable Loan Party will execute and deliver the documents and complete the
tasks set forth on Schedule 5.19, in each case within the time limits specified
on such schedule.

 

Section 5.20         Compliance with Anti-Corruption Laws; Anti-Money Laundering
Laws and Sanctions. The Borrower will maintain in effect and enforce policies
and procedures designed to ensure compliance by Holdings, the Borrower and their
respective Subsidiaries and their respective directors, officers, employees and
agents with all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions.

 

Section 5.21         Bank Equity Interests.

 

(a)               So long as CoBank, ACB is a Lender hereunder, the Borrower
will acquire equity in CoBank, ACB in such amounts and at such times as CoBank,
ACB may require in accordance with CoBank, ACB’s bylaws and capital plan (as
each may be amended from time to time), except that the maximum amount of equity
that the Borrower may be required to purchase in CoBank, ACB in connection with
the Loans made by CoBank, ACB may not exceed the maximum amount permitted by the
bylaws and the capital plan at the time the Restatement Agreement is entered
into. The Borrower acknowledges receipt of a copy of (i) CoBank, ACB’s most
recent annual report, and if more recent, CoBank, ACB’s latest quarterly report,
(ii) CoBank, ACB’s Notice to Prospective Stockholders and (iii) CoBank, ACB’s
bylaws and capital plan, which describe the nature of all of the Bank Equities
acquired in connection with its patronage loan from CoBank, ACB as well as
capitalization requirements, and agrees to be bound by the terms thereof.

 

(b)               Each party hereto acknowledges that CoBank, ACB’s bylaws,
capital plan and similar documents (as each may be amended from time to time)
shall govern (x) the rights and obligations of the parties with respect to the
Bank Equities and any patronage refunds or other distributions made on account
thereof or on account of the Borrower’s patronage with CoBank, ACB (y) the
Borrower’s eligibility for patronage distributions from CoBank, ACB (in the form
of Bank Equities and cash) and (z) patronage distributions, if any, in the event
of a sale of a participation interest. CoBank, ACB reserves the right to assign
or sell participations in all or any part of its Commitments or outstanding
Loans hereunder on a non-patronage basis (and/or to a Lender that pays no
patronage or pays patronage that is lower than the patronage paid by CoBank,
ACB) in accordance with Section 9.10.

 



 90 

 

(c)                Each party hereto acknowledges that CoBank, ACB has a
statutory first lien pursuant to the Farm Credit Act of 1971 (as amended from
time to time) on all Bank Equities of CoBank, ACB that the Borrower may now own
or hereafter acquire, which statutory lien shall be for CoBank, ACB’s sole and
exclusive benefit. The Bank Equities shall not constitute security for the
Obligations due to any other Lender. To the extent that any of the Loan
Documents create a Lien on Bank Equities or on patronage accrued by CoBank, ACB
for the account of the Borrower (including, in each case, proceeds thereof),
such Lien shall be for CoBank, ACB’s sole and exclusive benefit and shall not be
subject to pro rata sharing hereunder. Neither Bank Equities nor any accrued
patronage shall be offset against the obligations hereunder except that, in the
event of an Event of Default, CoBank, ACB may elect, solely at its discretion,
to apply the cash portion of any patronage distribution or retirement of equity,
made with respect to CoBank, ACB’s equities, to amounts due under this
Agreement. The Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of the Borrower.
CoBank, ACB shall not have an obligation to retire the Bank Equities upon any
Default, either for application to the Obligations or otherwise.

 

ARTICLE VI

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all Fees and other amounts payable hereunder or under
any other Loan Document have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of the Loan Parties agrees with the Lenders that:

 

Section 6.01         Indebtedness; Certain Equity Securities. (a) The Loan
Parties will not, and will not permit any of their Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist (including by way of
Guarantee) any Indebtedness, except:

 

(i)                 Indebtedness incurred and outstanding under the Loan
Documents;

 

(ii)               Subject to Section 1.09, so long as no Default shall have
occurred and be continuing or would result therefrom, both immediately prior to
and immediately after giving effect thereto, Indebtedness of the Borrower or any
Subsidiary Loan Party; provided that the sum of the aggregate original principal
amount of all Incremental Term LoansFacilities and the aggregate original
principal amount of all Indebtedness issued pursuant to this Section 6.01(a)(ii)
shall not exceed the greater of (x) $300.0 million (in each case exclusive of
any proceeds thereof that are applied to the refinancing or repayment of the
Term Loans and a Permitted Refinancing of any Indebtedness issued pursuant to
this Section 6.01(a)(ii)) and (y) the amount which would cause the Consolidated
Senior Secured Leverage Ratio, calculated on a pro forma basis as of the most
recent date for which financial statements have been delivered pursuant to
Section 5.01 and after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, to exceed 2.75 and assuming (1) in the case of any
revolving commitment that is proposed to be incurred under this clause (ii) at
the time of such calculation, that such revolving commitment is fully drawn and
(2) that all Indebtedness incurred pursuant to this Section 6.01(a)(ii)(y) is
secured Indebtedness (whether or not such Indebtedness is in fact so secured),
to exceed 3.00 to 1.00 (it being understood and agreed that any Indebtedness
incurred under this clause (y) or clause (B) of Section 2.21(a) shall not reduce
the $300.0 million limit in clause (x) above or in clause (A) of Section
2.21(a)); provided further that such Indebtedness shall (A) have a greater
Weighted Average Life to Maturity than the Initial Term Loan at the time of
issuance thereof, (B) not mature or require any payment of principal thereof
prior to the Initial Term Loan Maturity Date (provided that a customary bridge
facility that matures inside such date, but is subject to a conversion to
extended term loans and exchange notes that mature beyond such date shall be
deemed to comply with this clause (B)), (C) have covenants that are not more
restrictive (taken as a whole) than those set forth herein, (D) if such
Indebtedness is secured, be subject to an intercreditor agreement to be entered
into by the Administrative Agent and the trustee or other applicable
representative for the holders of such debt securities, reasonably satisfactory
in form and substance to the Administrative Agent, (E) not be secured by any
assets that are not included in the Collateral and, (F) not be recourse to or
guaranteed by any Person that is not a Loan Party, (G) in the case of any such
Indebtedness in the form of a syndicated term loan facility that is secured on a
pari passu basis with the Initial Term Loans if the All-in Yield with respect to
such Indebtedness exceeds the All-in Yield with respect to the Initial Term
Loans by more than 0.50% then the Applicable Rate with respect to the Initial
Term Loans shall be increased to the extent necessary to cause such excess to be
only 0.50% and (H) after giving effect to any such Indebtedness the use of
proceeds therefrom, the Borrower would be in pro forma compliance with each of
the Financial Covenants as of the most recent date for which financial
statements have been delivered pursuant to Section 5.01;

 



 91 

 

(iii)             Indebtedness set forth on Schedule 6.01(a)(iii) and any
Permitted Refinancing thereof;

 

(iv)             Indebtedness of the Borrower or any Subsidiary Loan Party owed
to the Borrower or any Subsidiary Loan Party; provided that such Indebtedness is
represented by a note and is pledged to the Administrative Agent pursuant to the
Security Documents;

 

(v)               Guarantees by Holdings, the Borrower or any Subsidiary Loan
Party of Indebtedness of the Borrower or any Subsidiary Loan Party (other than a
Guarantee of the Enventis Inventory Financing), in each case, to the extent such
Indebtedness would have been permitted to be incurred hereunder directly by such
Loan Party, and if such Indebtedness is subordinated in right of payment to the
Obligations under the Loan Documents, such Guarantee is as subordinated in right
of payment to the Obligations on the same terms;

 

(vi)             Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is extinguished within two Business Days of such Loan Party or such
Subsidiary receiving notice thereof;

 

(vii)           Indebtedness of any Loan Party in an aggregate outstanding
principal amount outstanding at any time not in excess of the greater of (A)
$50.0 million and (B) 3.0% of Total Assets (determined at the time such
Indebtedness is incurred or issued); provided that, in each case, (x) no Default
shall have occurred or be continuing or would result therefrom, both immediately
prior to and immediately after giving effect thereto and (y) after giving effect
to the incurrence of such Indebtedness on a pro forma basis, the Loan Parties
would be in compliance with the Financial Covenants as of the most recent Test
Period for which financial statements have been delivered pursuant to Section
5.01 and any Permitted Refinancing in respect thereof;

 



 92 

 

(viii)         Indebtedness of ICTC to the Borrower or any Subsidiary Loan Party
in an aggregate principal amount outstanding at any time not in excess of $15.0
million; provided that if any such Indebtedness described in this Section
6.01(a)(viii) shall be evidenced by a promissory note, such note shall be
pledged pursuant to the Collateral Agreement;

 

(ix)             Indebtedness of the Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased Weighted Average Life to
Maturity thereof; provided that (A) such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate, (B) no Default shall have occurred or be
continuing or would result therefrom, both immediately prior to and immediately
after giving effect thereto, and (C) the aggregate outstanding principal amount
of Indebtedness permitted by this clause (ix) shall not exceed $25.0the greater
of (x) $40.0 million at any time outstandingand (y) 2.0% of Total Assets
(determined at the time such Indebtedness is incurred or issued);

 

(x)               Indebtedness under Hedging Agreements entered into in the
ordinary course of business and not for speculative purposes;

 

(xi)             Indebtedness owed to (including obligations in respect of
letters of credit for the benefit of) any Person providing worker’s
compensation, health, disability or other employee benefits or property,
casualty or liability insurance to the Borrower or any Subsidiary, pursuant to
reimbursement or indemnification obligations to such Person;

 

(xii)           Indebtedness of the Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, completion guarantees
and similar obligations and trade-related letters of credit, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

 

(xiii)         Indebtedness arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred or assumed in connection with the disposition of any business,
assets or a Subsidiary, other than Guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or a Subsidiary for
the purpose of financing such acquisition;

 

(xiv)         obligations arising from or representing deferred compensation to
employees of the Borrower or any Subsidiary that constitute or are deemed to be
Indebtedness under GAAP and that are incurred in the ordinary course of
business;

 

(xv)           Indebtedness of a Person existing at the time such Person becomes
a Subsidiary of the Borrower in compliance with this Agreement, but only if such
Indebtedness could otherwise be incurred pursuant to clauses (i) to (xiv) of
this Section 6.01(a); provided that no Default shall have occurred and be
continuing or would result therefrom, both immediately prior to and immediately
after giving effect thereto;

 

(xvi)         obligations, liabilities and Indebtedness arising in connection
with the Enventis Inventory Financing (including, without limitation, any
Guarantee thereof by Holdings); provided that (A) the Enventis Inventory
Financing and all obligations, liabilities and Indebtedness (including, without
limitation, the Guarantee by Holdings) with respect thereto shall at all times
be unsecured and shall not be recourse to any Loan Party or any Subsidiary or
their respective assets or properties (other than Enterprise Integration
Services, Inc. and, to the extent of its Guarantee, Holdings); (B) the aggregate
amount of the obligations, liabilities and Indebtedness of Enterprise Integrated
Services, Inc. and Holdings thereunder shall not at any time exceed $25.0
million and (C) the terms and conditions (including, without limitation, the
terms and conditions of the Guarantee by Holdings) shall be reasonably
satisfactory to the Administrative Agent;

 



 93 

 

(xvii)       Indebtedness of the Loan Parties assumed in one or more Permitted
Acquisitions and any Permitted Refinancing thereof in an aggregate principal
amount not to exceed $25.0 million outstanding at any time to the extent such
Indebtedness was not incurred in connection with or in contemplation of such
Permitted Acquisition; and

 

(xviii)     subject to Section 1.09, unsecured Indebtedness of any Loan Party
(including, without limitation, the assumption of Indebtedness pursuant to a
merger with or assignment by an Unrestricted Subsidiary), the Net Cash Proceeds
of which are used to permanently repay Loans or to finance Capital Expenditures
or Investments by the Borrower or any Subsidiary; provided that:

 

(A)              no Default or Event of Default has occurred and is continuing,
both immediately prior to and immediately after giving effect thereto,;

 

(B)              after giving effect to any such incurrence of Indebtedness and
the use of proceeds therefrom (and any other Indebtedness incurred or assumed
since the last day of the immediately preceding Test Period including any
Indebtedness to be assumed in accordance with Section 6.01(a)(xvii) or otherwise
incurred substantially concurrently with the transaction being financed), and if
applicable, the consummation of any acquisition financed with such Indebtedness,
either (1) the Total Net Leverage Ratio would be less than or equal to
4.75:1.00; or (2) solely in the case of Indebtedness incurred in connection with
a Permitted Acquisition, the Borrower shall have certified in writing to the
Administrative Agent that the Total Net Leverage Ratio shall be lower than the
Total Net Leverage Ratio calculated immediately prior to giving pro forma effect
to the incurrence and assumption (if any) of such Indebtedness and the
consummation of such Permitted Acquisition;

 

(C)              such Indebtedness shall not be recourse to or guaranteed by any
Person that is not a Loan Party; and

 

(D)              such Indebtedness matures at least 120 days after the Initial
Term Loan Maturity Date and does not have a Weighted Average Life to Maturity
that is shorter than the remaining Weighted Average Life to Maturity of the
Initial Term Loan (provided that a customary bridge facility that matures inside
the date provided above, but is subject to a conversion to extended term loans
and exchange notes that mature beyond the date provided above shall be deemed to
comply with this clause);

 

and any Permitted Refinancing thereof.

 

(b)               The Loan Parties will not, nor will they permit any of their
Subsidiaries to, directly or indirectly, issue any Preferred Stock or other
Equity Interest of such Person that by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable, in either
case at the option of the holder thereof) or otherwise (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable at the option of the holder
thereof, in whole or in part including upon the occurrence of any contingency
(unless the terms of such Equity Interests provide that, upon the happening of
such contingency, no such redemption, repurchase or similar payment with respect
to such Equity Interests shall be required until either all Obligations have
been paid in full and there are no outstanding Commitments or such redemption,
repurchase or similar requirement would be permitted by the terms of this
Agreement), or (iii) is convertible or exchangeable at the option of the holder
thereof for Indebtedness or Equity Interests not permitted by this Section
6.01(b), in each case, on or prior to the 91st day after the Initial Term Loan
Maturity Date.

 



 94 

 

Section 6.02         Liens. The Loan Parties will not, and will not permit any
of their Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Lien on any Property or asset now owned or hereafter
acquired by them, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except the following (herein
collectively referred to as “Permitted Liens”):

 

(i)                 Liens in favor of the Administrative Agent for the benefit
of itself and the other Secured Parties under the Security Documents and (b)
Liens on cash or deposits granted in favor of the Swingline Lender or the
Issuing Bank to cash collateralizeCash Collateralize any Defaulting Lender’s
participation in Letters of Credit or Swingline Loans;

 

(ii)               Liens on assets acquired after the Restatement Date existing
at the time of acquisition thereof by the Borrower or any Subsidiary; provided
that such Liens were not incurred in connection with, or in contemplation of,
such acquisition and do not extend to any assets of the Borrower or any
Subsidiary other than the specific assets so acquired;

 

(iii)             Liens to secure the performance of statutory obligations,
surety or appeal bonds or performance bonds, landlords’, carriers’,
warehousemen’s, mechanics’, suppliers’, materialmen’s, attorney’s or other like
liens, in any case incurred in the ordinary course of business and with respect
to amounts not overdue by more than 10 days or being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted; provided
that (A) a reserve or other appropriate provision, if any, as is required by
GAAP shall have been made therefor, (B) if such Lien is on Collateral and such
amounts are being contested, the Contested Collateral Lien Conditions shall at
all times be satisfied and (C) such Liens relating to statutory obligations,
surety or appeal bonds or performance bonds shall only extend to or cover cash
and cash equivalents not in the Collateral Account;

 

(iv)             Liens existing on the Restatement Date and identified on
Schedule 6.02(iv);

 

(v)               Liens for taxes, assessments or governmental charges or claims
or other like statutory Liens, in any case incurred in the ordinary course of
business, that do not secure Indebtedness for borrowed money and (A) that are
not yet delinquent or (B) that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that (1) any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor and (2) if such Lien is on Collateral and
such amounts are being contested, the Contested Collateral Lien Conditions shall
at all times be satisfied;

 

(vi)             Liens to secure Indebtedness (including Capital Lease
Obligations) of the type described in Section 6.01(a)(ix) covering only the
assets acquired, financed, refinanced or improved with such Indebtedness;

 



 95 

 

(vii)           Liens securing Indebtedness incurred to refinance Indebtedness
secured by the Liens of the type described in clause (ii) of this Section 6.02;
provided that any such Lien shall not extend to or cover any assets not securing
the Indebtedness so refinanced;

 

(viii)         Liens in the form of zoning restrictions, easements, licenses,
reservations, covenants, conditions or other restrictions on the use of real
property or other minor irregularities in title (including leasehold title) that
do not (1) secure Indebtedness or (2) individually or in the aggregate
materially impair the value or marketability of the real property affected
thereby or the occupation, use and enjoyment in the ordinary course of business
of the Borrower or any Subsidiary at such real property and (B) with respect to
leasehold interests in real property, mortgages, obligations, liens and other
encumbrances incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of such leased property encumbering the
landlord’s or owner’s interest in such leased property;

 

(ix)             Liens in the form of pledges or deposits securing bids,
tenders, contracts (other than contracts for the payment of money) or leases to
which the Borrower or any of its Subsidiaries is a party, in each case, made in
the ordinary course of business for amounts (A) not yet due and payable or (B)
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; provided that (1) a reserve or other appropriate
provision, if any, as is required by GAAP shall have been made therefor, (2) if
such Lien is on Collateral and such amounts are being contested, the Contested
Collateral Lien Conditions shall at all times be satisfied and (3) such Liens
shall in no event encumber any Collateral other than cash and cash equivalents
not in the Collateral Account;

 

(x)               Liens resulting from operation of law with respect to any
judgments, awards or orders to the extent that such judgments, awards or orders
do not cause or constitute a Default under this Agreement; provided that if any
such Liens are on Collateral and such amounts are being contested, the Contested
Collateral Lien Conditions shall at all times be satisfied;

 

(xi)             Liens in the form of licenses, leases or subleases granted or
created by the Borrower or any of its Subsidiaries, which licenses, leases or
subleases do not interfere, individually or in the aggregate, in any material
respect with the business of the Borrower or such Subsidiary or individually or
in the aggregate materially impair the use (for its intended purpose) or the
value of the property subject thereto; provided that any such Lien shall not
extend to or cover any assets of any Person that is not the subject of any such
license, lease or sublease;

 

(xii)           Liens on fixtures or personal property held by or granted to
landlords pursuant to leases to the extent that such Liens are not yet due and
payable; provided that with respect to any leases entered into after the
Restatement Date, the Borrower or the applicable Subsidiary shall use its
commercially reasonable efforts to (x) enter into a lease that does not grant a
Lien on fixtures or personal property in favor of the landlord thereunder or (y)
obtain a landlord lien waiver reasonably satisfactory to the Administrative
Agent;

 

(xiii)         Liens securing Indebtedness permitted by Section 6.01(a)(xv);
provided that such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific assets of
such Person that are being acquired;

 

(xiv)         CoBank, ACB’s statutory Lien on the Borrower’s Bank Equity
Interests; and

 

(xv)           Liens securing Indebtedness issued pursuant to Section
6.01(a)(ii) that are pari passu or junior to the Liens securing the Obligations
so long as such Liens are subject to the terms of an intercreditor agreement and
such other documentation setting forth the relative priorities to the
Collateral, which in each case shall be in form and substance reasonably
satisfactory to the Administrative Agent;

 



 96 

 

(xvi)         Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Commercial Code in effect in the relevant
jurisdiction and Liens of any depository bank in connection with statutory,
common law and contractual rights of setoff and recompense of any deposit
account of Holdings and its Subsidiaries;

 

(xvii)       Liens not otherwise permitted hereunder securing Indebtedness or
other obligations in an aggregate amount not to exceed $25.0 million at any time
outstanding;

 

provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral other than Liens pursuant to clauses
(i)(a), (xv) and (xvxvii) above.

 

Section 6.03         Fundamental Changes; Line of Business.

 

(a)                The Loan Parties will not, and will not permit any of their
Subsidiaries to, directly or indirectly, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with them,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
(i) any wholly owned Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (ii) any wholly owned
Subsidiary may merge with or into any wholly owned Subsidiary in a transaction
in which the surviving entity is a wholly owned Subsidiary (and if any party to
such merger is a Subsidiary Loan Party, the surviving entity is a Subsidiary
Loan Party), and (iii) any Subsidiary may merge with or into an entity in a
Permitted Acquisition in a transaction in which the surviving entity is (A) a
Loan Party or (B) a wholly owned Subsidiary of the Borrower which shall become a
Loan Party in accordance with Sections 5.11, 5.12 and 5.16; provided that in
connection with the foregoing, the appropriate Loan Parties shall take all
actions necessary or reasonably requested by the Administrative Agent to
expressly assume the obligations of each non-surviving entity under each of the
Loan Documents and to maintain the perfection of or perfect, as the case may be,
protect and preserve the Liens on the Collateral granted to the Administrative
Agent pursuant to the Security Documents and otherwise comply with the
provisions of Sections 5.11 and 5.12, in each case, on the terms set forth
therein and to the extent applicable.

 

(b)               Notwithstanding the foregoing, any Subsidiary of Holdings may
dispose of any or all of its assets (upon voluntary liquidation or dissolution
or otherwise) to the Borrower or Subsidiary Loan Party (provided that in
connection with the foregoing, the appropriate Loan Parties shall take all
actions necessary or reasonably requested by the Administrative Agent to
maintain the perfection of or perfect, as the case may be, protect and preserve
the Liens on the Collateral granted to the Administrative Agent pursuant to the
Security Documents and otherwise comply with the provisions of Sections 5.11 and
5.12, in each case, on the terms set forth therein and to the extent applicable
and provided further that such dispositions shall not be for more than the fair
market value of the assets being disposed of), and any Subsidiary which is not a
Subsidiary Loan Party may dispose of assets to any other Subsidiary which is not
a Subsidiary Loan Party.

 

(c)                The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, engage in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of this Agreement and businesses reasonably related thereto and other
businesses specified on Schedule 6.03(c).

 

(d)               Holdings will not engage in any business other than holding
Equity Interests of the Borrower, issuing its Equity Interests or other
Indebtedness which it is permitted to incur pursuant to Section 6.01,
maintaining its existence, performing its obligations under the federal
securities laws and performing activities reasonably related thereto.

 



 97 

 

Section 6.04         Investments, Loans, Advances, Guarantees and Acquisitions.
The Loan Parties will not and will permit any of their Subsidiaries to, directly
or indirectly, purchase, hold or acquire (including pursuant to any merger with
any Person that was not a wholly owned Subsidiary prior to such merger) any
Equity Interests in or evidences of Indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
make upfront payments or provide other credit support for any Person or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (each of the foregoing, an
“Investment” and collectively, “Investments”), except:

 

(i)                 Permitted Investments;

 

(ii)               Investments existing on the Restatement Date (or in respect
of which a binding commitment to make such investment existed on the Restatement
Date of this Agreement) and set forth on Schedule 6.04;

 

(iii)             Investments by Loan Parties and their Subsidiaries in
Subsidiary Loan Parties or the Borrower; provided that any such Investment held
by a Loan Party shall be pledged pursuant to the terms of the Collateral
Agreement;

 

(iv)             Investments constituting Indebtedness permitted by Sections
6.01(a)(iv), (viii) and (x);

 

(v)               Guarantees constituting Indebtedness permitted by Section
6.01(a)(v);

 

(vi)             Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(vii)           loans and advances to employees of Holdings and its Subsidiaries
in the ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) not to exceed $2.0 million in the
aggregate at any time outstanding;

 

(viii)         so long as no Default shall have occurred or be continuing or
would result therefrom, both immediately prior to and immediately after giving
effect thereto, other loans, advances and investments of the Borrower or any
Subsidiary Loan Party not in excess of $10.0 million outstanding at anyhaving an
aggregate fair market value (as determined in good faith by the Borrower), taken
together with all other loans, advances or investments made pursuant to this
clause (viii) that is not in excess of the greater of (A) $20.0 million and (B)
1% of Total Assets (determined at the time such loan, advance or investment is
made);

 

(ix)             Investments received in connection with Dispositions permitted
under Section 6.03(b) and Section 6.05;

 

(x)               accounts receivable of a Loan Party established in the
ordinary course of business;

 

(xi)             Investments out of Available Proceeds;

 



 98 

 

(xii)           Permitted Acquisitions;

 

(xiii)         Investments in Bank Equity Interests;

 

(xiv)         Investments in an amount not to exceed Cumulative Available Cash
at the time any such Investment is made;

 

(xv)           Investments resulting from Restricted Payments permitted by
Section 6.07; and

 

(xvi)         contributions to Unrestricted Subsidiaries solely of amounts to
fund the payment of fees, accrued interest and expenses on Permitted Escrow
Debt.

 

Section 6.05         Asset Sales. The Loan Parties will not, and will not permit
any of their Subsidiaries to, directly or indirectly, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by them, nor
will the Borrower permit any of its Subsidiaries to, directly or indirectly,
issue any additional Equity Interest in such Subsidiary, except:

 

(i)                 sales of inventory or used, surplus, obsolete, outdated,
inefficient or worn out equipment and other property in the ordinary course of
business;

 

(ii)               sales, transfers and dispositions to the Borrower or any
Subsidiary Loan Party; provided that in connection with the foregoing, the
appropriate Loan Parties shall take all actions necessary or reasonably
requested by the Administrative Agent to maintain the perfection of or perfect,
as the case may be, protect and preserve the Liens on the Collateral granted to
the Administrative Agent pursuant to the Security Documents and otherwise comply
with the provisions of Sections 5.11 and 5.12, in each case, on the terms set
forth therein and to the extent applicable;

 

(iii)             the lease or sublease of Real Property in the ordinary course
of business and not constituting a sale and leaseback transaction;

 

(iv)             sales of Permitted Investments on ordinary business terms;

 

(v)               Liens permitted by Section 6.02 and Investments permitted
under Section 6.04;

 

(vi)             sales of accounts receivable of a Loan Party that are past due
in the ordinary course of business;

 

(vii)           licensing and cross-licensing arrangements involving any
technology or other intellectual property of a Loan Party or a Subsidiary which
does not materially restrict the ability of such Loan Party or Subsidiary to use
the technology or other intellectual property so licensed;

 

(viii)         so long as no Default shall have occurred or be continuing or
would result therefrom, both immediately prior to and immediately after giving
effect thereto, sales, transfers and dispositions of assets (other than a sale,
transfer or disposition of Equity Interests of a Subsidiary Loan Party that
would result in such Subsidiary Loan Party being a Subsidiary that is not a 90%
Owned Subsidiary) not otherwise permitted under this Section; provided that (A)
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (viii) shall not, in the aggregate,
exceed $20.0 million during any Fiscal Year and $100.0 million in the aggregate
and the greater of $200.0 million and 10% of Total Assets (determined at the
time of such sale, transfer or disposition is made) and (B) the Net Proceeds
thereof are applied as required by Section 2.05(c)(ii);

 



 99 

 

(ix)             Permitted Asset Swaps; and

 

(x)               sales, transfers or dispositions by any Subsidiary (other than
ICTC) that is not a Loan Party to any other Subsidiary that is not a Loan Party.

 

provided that all sales, transfers, leases and other dispositions permitted by
clauses (viii) and (ix) shall be made for fair value and (x) for at least 80%
cash consideration in the case of sales, transfers, leases and other
dispositions permitted by clauses (i) and (viii) and (y) for 100% cash
consideration in the case of sales, transfers, leases and other dispositions
permitted by clauses (iv) and (vi).

 

Section 6.06         Sale and Leaseback Transactions. The Loan Parties will not,
and will not permit any of their Subsidiaries to, directly or indirectly, enter
into any arrangement, directly or indirectly, whereby they shall sell or
transfer any Property, real or personal, used or useful in their business,
whether now owned or hereafter acquired, and thereafter rent or lease such
Property or other Property that they intend to use for substantially the same
purpose or purposes as the Property sold or transferred unless (i) the sale of
such Property is permitted by Section 6.05 and (ii) any Lien arising in
connection with the use of such Property by any Loan Party or a Subsidiary is
permitted by Section 6.02.

 

Section 6.07         Restricted Payments. The Loan Parties will not, and will
not permit any of their Subsidiaries to, directly or indirectly, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:

 

(i)                 Subsidiaries of the Borrower may declare and pay dividends
to the Borrower or another Subsidiary ratably with respect to their Equity
Interests or additional shares of the same class of shares as the dividend being
paid to the extent such payment complies with Section 6.01(b);

 

(ii)               the Borrower may pay dividends consisting solely of shares of
its common stock or additional shares of the same class of shares as the
dividend being paid;

 

(iii)             the Borrower may make Restricted Payments to Holdings and,
without duplication, Holdings may make Restricted Payments in an amount not to
exceed Cumulative Available Cash at the time of the making of such Restricted
Payment, in each case so long as (x) no Dividend Suspension Period shall be in
effect and (y) no Event of Default shall have occurred and be continuing;

 

(iv)             so long as no Default shall have occurred and is continuing or
would result therefrom, any Loan Party may purchase or redeem Equity Interests
of Holdings (including related stock appreciation rights or similar securities)
held by then present or former directors, consultants, officers or employees;
provided that the aggregate amount of such purchases or redemptions under this
clause (iv) shall not exceed in any Fiscal Year $3.0 million;

 

(v)               noncash repurchases of Equity Interests (A) deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options or (B) for payment of withholding taxes upon
vesting of any such Equity Interests consisting of restricted shares or
performance shares;

 

(vi)             [Intentionally Omitted];

 



 100 

 

(vii)           unless a Default shall have occurred and is continuing or would
result therefrom, the Borrower may declare and pay a dividend to Holdings,
provided that an equal amount of cash equity is concurrently contributed by
Holdings to the capital of the Borrower;

 

(viii)         the Borrower may declare and pay dividends or make other
distributions in amounts sufficient to permit Holdings to pay the taxes of
Holdings and its Subsidiaries;

 

(ix)             the Borrower and Holdings may make Restricted Payments from
Available Proceeds so long as no Event of Default shall have occurred and be
continuing; and

 

(x)               the Borrower may make distributions to Holdings to pay fees
and expenses required to maintain its existence, and bonus and other benefits
payable to their officers and employees, expenses of members of the Board of
Directors and other general corporate administrative and overhead expenses
actually incurred in the ordinary course of business.

 

Section 6.08         Transactions with Affiliates. The Loan Parties will not,
and will not permit any of their Subsidiaries to, directly or indirectly, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of their Affiliates, unless such transactions are in the
ordinary course of such Loan Party’s business and are at prices and on terms and
conditions not less favorable to the Loan Party or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, except:

 

(i)                 transactions between or among the Borrower and/or one or
more of the Subsidiary Loan Parties not involving any other Affiliate and
transactions among Subsidiaries not involving any Loan Party;

 

(ii)               any Restricted Payment permitted by Section 6.07 and any
transaction permitted by Section 6.03;

 

(iii)             fees and compensation, benefits and incentive arrangements
paid or provided to, and any indemnity provided on behalf of, officers,
directors or employees of Holdings or any of its Subsidiaries as determined in
good faith by the board of directors of Holdings;

 

(iv)             loans and advances to employees of Holdings or any of its
Subsidiaries permitted by Section 6.04(vii);

 

(v)               transactions pursuant to the agreements set forth on Schedule
6.08(v) as such agreements are in effect on the Restatement Date and as amended
in accordance with Section 6.10; and

 

(vi)             in the case of any joint venture in which the Borrower or any
Subsidiary has an interest, so long as the other party or parties to the joint
venture which are not Affiliates of the Borrower or any Subsidiary own at least
50% of the equity of such joint venture, transactions between such joint venture
and the Borrower or any Subsidiary that are at prices and on terms and
conditions not less favorable to the Borrower or any Subsidiary than could be
obtained on an arm’s length basis from unrelated third parties.

 

Section 6.09         Restrictive Agreements. The Loan Parties will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of any Loan Party or any Subsidiary
to create, incur or permit to exist any Lien upon any of its Property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer property to the Borrower or
any of the Subsidiaries; provided that the foregoing shall not apply to:

 



 101 

 

(i)                 conditions imposed by law (including orders of the ICC, PPUC
or TPUC) or by any Loan Document;

 

(ii)               solely in the case of clause (a), assets encumbered by
Permitted Liens as long as such restriction applies only to the asset encumbered
by such Permitted Lien;

 

(iii)             restrictions and conditions existing on the Restatement Date
not otherwise excepted from this Section 6.09 identified on Schedule 6.09 (but
shall not apply to any amendment or modification expanding the scope of any such
restriction or condition);

 

(iv)             limitations in any indenture or similar agreement governing any
Indebtedness issued pursuant to Section 6.01(a)(ii) or Section 6.01(a)(xviii) or
the Existing Indenture (provided that, in each case, such limitations shall not
be more restrictive than the limitations set forth in the Loan Documents);

 

(v)               any agreement in effect at the time any Person becomes a
Subsidiary of the Borrower; provided that such agreement was not entered into in
contemplation of such Person becoming a Subsidiary;

 

(vi)             customary restrictions and conditions contained in agreements
relating to the sale of assets pending such sale; provided such restrictions and
conditions apply only to the assets to be sold and such sale is permitted
hereunder; and

 

(vii)           solely in the case of clause (a), customary provisions in leases
and contracts in the ordinary course of business between the Borrower and its
Subsidiaries and their customers and other contracts restricting the assignment
thereof.

 

Section 6.10         Amendments or Waivers of Certain Documents. The Loan
Parties will not, and will not permit any Subsidiary to, directly or indirectly,
amend or otherwise change (or waive) the terms of any Organic Document, any
document governing any Indebtedness outstanding as of the Restatement Date, any
document governing any Indebtedness issued pursuant to Section 6.01(a)(xviii),
the Existing Indenture or any other document governing the 20202022 Senior Notes
or any agreement set forth on Schedule 6.08(v), in each case, in a manner
materially adverse to the Lenders.

 

Section 6.11         Total Net Leverage Ratio. The Borrower will not permit the
Total Net Leverage Ratio at the end of any Fiscal Quarter of Holdings to exceed
5.25:1.0.

 

Section 6.12         Interest Coverage Ratio. The Borrower will not permit the
Interest Coverage Ratio as of the end of any Fiscal Quarter to be less than
2.25:1.0.

 

Section 6.13 Anti-Terrorism Law. The Loan Parties shall not (i) conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Person described in Section 3.21 above,
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.13).

 



 102 

 

Section 6.14 Embargoed Person. At all times throughout the term of the Loans,
(a) none of the funds or assets of the Loan Parties that are used to repay the
Loans shall constitute property of, or shall be beneficially owned directly or,
to the knowledge of any Loan Party, indirectly by, any Person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (1) the “List of Specially Designated
Nationals and Blocked Persons” (the “SDN List”) maintained by the Office of
Foreign Assets Control (“OFAC”) (available at or through
http://www.ustreas.gov/offices/enforcement/ofac/), U.S. Department of the
Treasury, and/or to the knowledge of any Loan Party, as of the date thereof,
based upon reasonable inquiry by such Loan Party, on any other similar list
(“Other List”) maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or regulation promulgated thereunder, with the result that
the investment in the Loan Parties (whether directly or indirectly) is
prohibited by law, or the Loans made by the Lenders would be in violation of law
or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders (collectively, “Executive Orders”), and (b) no
Embargoed Person shall have any direct interest, and to the knowledge of any
Loan Party, as of the Restatement Date, based upon reasonable inquiry by any
Loan Party, indirect interest, of any nature whatsoever in the Loan Parties,
with the result that the investment in the Loan Parties (whether directly or
indirectly) is prohibited by law or the Loans are in violation of law.

 

Section 6.15 Anti-Money Laundering. At all times throughout the term of the
Loans, to the knowledge of any Loan Party, as of the Restatement Date, based
upon reasonable inquiry by such Loan Party, none of the funds of such Loan Party
that are used to repay the Loans shall be derived from any unlawful activity
with the result that the investment in the Loan Parties (whether directly or
indirectly), is prohibited by law or the Loans would be in violation of law.

 

ARTICLE VII

EVENTS OF DEFAULT

 

Section 7.01         Listing of Events of Default. Each of the following events
or occurrences described in this Section 7.01 shall constitute (i) an “Event of
Default”, if any Loans, LC Disbursements or Letters of Credit are outstanding,
and (ii) an “Event of Termination”, if no Loans, LC Disbursements or Letters of
Credit are outstanding:

 

(a)                The Borrower shall default (i) in the payment when due of any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement, (ii) in the payment when due of any interest on any Loan (and such
default shall continue unremedied for a period of five Business Days), or (iii)
in the payment when due of any Fee described in Section 2.10 or of any other
previously invoiced amount (other than an amount described in clauses (i) and
(ii)) payable under this Agreement or any other Loan Document (and such default
shall continue unremedied for a period of five Business Days).

 

(b)               Any representation or warranty of any Loan Party made or
deemed to be made hereunder or in any other Loan Document or any other writing
or certificate furnished by or on behalf of any Loan Party to the Administrative
Agent, the Issuing Bank or any Lender for the purposes of or in connection with
this Agreement or any such other Loan Document is or shall be incorrect in any
material respect (or, if qualified by materiality or reference to Material
Adverse Effect, in all respects) when made or deemed made.

 



 103 

 

(c)                The Borrower shall default in the due performance and
observance of any of its obligations under clause (f), (g), (i) or (k) of
Section 5.01 or any Loan Party or any of their Subsidiaries shall fail to comply
with clause (a) of Section 5.02, Section 5.19 or Article VI.

 

(d)               Any Loan Party shall default in the due performance and
observance of any agreement (other than those specified in paragraphs (a)
through (c) above) contained herein or in any other Loan Document, and such
default shall continue unremedied for a period of 30 days after the date written
notice of such default is delivered by the Administrative Agent to the Borrower
or by any Loan Party to the Administrative Agent pursuant to Section 5.01(f).

 

(e)                A default shall occur (i) in the payment when due (subject to
any applicable grace period), whether by acceleration or otherwise, of any
Material Indebtedness or (ii) in the performance or observance of any obligation
or condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any
such Material Indebtedness or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity.

 

(f)                Any judgment or order (or combination of judgments and
orders) for the payment of money equal to or in excess of $7.515 million
individually or in the aggregate shall be rendered against Holdings or any of
its Subsidiaries (or any combination thereof) and

 

(i)                 enforcement proceedings shall have been commenced by any
creditor upon such judgment or order and not stayed;

 

(ii)               such judgment has not been stayed, vacated or discharged
within 60 days of entry; or

 

(iii)             there shall be any period (after any applicable statutory
grace period) of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect and such judgment is not fully insured against by a policy or policies of
insurance (with reasonable or standard deductible provisions) issued by an
insurer other than an Affiliate of the Borrower.

 

(g)                Any of the following events shall occur:

 

(i)                 the taking of any specific actions by a Loan Party, any
ERISA Affiliate or any other Person to terminate a Pension Plan if, as a result
of such termination, a Loan Party or any ERISA Affiliate could expect to incur a
liability or obligation to such Pension Plan which could reasonably be expected
to have a Material Adverse Effect; or

 

(ii)               an ERISA Event, or termination, withdrawal or noncompliance
with Applicable Law or plan terms with respect to Foreign Plans, shall have
occurred that gives rise to a Lien on the assets of any Loan Party or a
Subsidiary or, when taken together with all other ERISA Events and terminations,
withdrawals and noncompliance with respect to Foreign Plans that have occurred,
could reasonably be expected to have a Material Adverse Effect.

 

(h)               Any Change in Control shall occur.

 

(i)                 Any Loan Party or any of their Subsidiaries shall

 



 104 

 

(i)                 cease to be Solvent or generally fail to pay debts as they
become due;

 

(ii)               apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for any Loan Party or any of
such Subsidiaries or substantially all of the property of any thereof, or make a
general assignment for the benefit of creditors;

 

(iii)             in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for any Loan Party or any of such Subsidiaries or for a
substantial part of the property of any thereof, and such trustee, receiver,
sequestrator or other custodian shall not be discharged or stayed within 60
days, provided that each Loan Party and each such Subsidiary hereby expressly
authorizes the Administrative Agent and each Lender to appear in any court
conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;

 

(iv)             permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding (except to the extent permitted by Section 6.03(b)), in respect of
any Loan Party or any such Subsidiary and, if any such case or proceeding is not
commenced by such Loan Party or such Subsidiary, such case or proceeding shall
be consented to or acquiesced in by such Loan Party or such Subsidiary or shall
result in the entry of an order for relief or shall remain for 60 days
undismissed and unstayed; provided that each Loan Party and each such Subsidiary
hereby expressly authorizes the Administrative Agent and each Lender to appear
in any court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their rights under the Loan Documents; or

 

(v)               take any corporate or partnership action (or comparable
action, in the case of any other form of legal entity) authorizing, or in
furtherance of, any of the foregoing.

 

(j)                 The obligations of Holdings or any Subsidiary Loan Party
under the Guaranty Agreement, as applicable, shall cease to be in full force and
effect or any such Loan Party shall repudiate its obligations thereunder.

 

(k)               Any Lien on Collateral having a fair market value in excess of
$5.0 million purported to be created under any Security Document shall fail or
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien, with the priority required by the applicable Security Document.

 

Section 7.02         Action if Bankruptcy. If any Event of Default described in
clauses (i) through (v) of Section 7.01(i) shall occur, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations (other than
Hedging Obligations and Cash Management Obligations) shall automatically be and
become immediately due and payable, without notice or demand, all of which are
hereby waived by the Borrower.

 

Section 7.03         Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in clauses (i) through (v) of Section
7.01(i)) shall occur for any reason, whether voluntary or involuntary, and be
continuing, the Administrative Agent, upon the direction of the Requisite
Lenders, shall by written notice to the Borrower and each Lender declare all or
any portion of the outstanding principal amount of the Loans and other
Obligations (other than Hedging Obligations and Cash Management Obligations) to
be due and payable and/or the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of such Loans and other Obligations
(other than Hedging Obligations and Cash Management Obligations) which shall be
so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment and/or, as the case may be, the
Commitments shall terminate.

 



 105 

 

Section 7.04         Action if Event of Termination. Upon the occurrence and
continuation of any Event of Termination, the Requisite Lenders may, by notice
from the Administrative Agent to the Borrower and the Lenders (except if an
Event of Termination described in clauses (i) through (v) of Section 7.01(i)
shall have occurred, in which case the Commitments (if not theretofore
terminated) shall, without notice of any kind, automatically terminate) declare
their Commitments terminated, and upon such declaration the Lenders shall have
no further obligation to make any Loans hereunder. Upon such termination of the
Commitments, all accrued fees and expenses shall be immediately due and payable.

 

Section 7.05         Crediting of Payments and Proceeds. Subject to Section 5.4
of the Collateral Agreement and Article IV of each Mortgage, in the event that
the Borrower shall fail to pay any of the Obligations when due and the
Obligations (other than Hedging Obligations and Cash Management Obligations)
have been accelerated pursuant to this Article VII, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Bank in its
capacity as such (ratably among the Administrative Agent and the Issuing Bank in
proportion to the respective amounts described in this clause First payable to
them);

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/CLC Disbursements (ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them);

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/CLC Disbursements and any Hedging Obligations
(including any termination payments and any accrued and unpaid interest thereon)
and Cash Management Obligations (ratably among the Lenders or their
AffiliatesSecured Parties in proportion to the respective amounts described in
this clause Fourth held by them);

 

Fifth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize any L/CLC Exposure then outstanding; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Hedging Obligations and Cash Management
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Secured Hedging Provider, as the case may be.
Each Cash Management Bank or Secured Hedging Provider not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article VIII
for itself and its Affiliates as if a “Lender” party hereto.

 



 106 

 

Section 7.06         Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

 

Section 8.01         Appointment and Authority. Each of the Lenders and theeach
Issuing Bank hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing BankBanks, and neither the
BorrowerHoldings nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

 

It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as a potential
Secured Hedging Provider or Cash Management Bank) and the Issuing Banks hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto (including, without limitation, to enter into
additional Loan Documents or supplements to existing Loan Documents on behalf of
the Secured Parties). In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article VIII for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of Articles VII and IX (including Section 9.03,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

Section 8.02         Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 



 107 

 

Section 8.03         Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(b)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Requisite Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings, the Borrower or any
of itstheir respective Subsidiaries or Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Sections 7.02, 7.03 and 7.04) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable judgment.
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or thean Issuing Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Bank pursuant to Section
2.06(k)), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 



 108 

 

Section 8.04         Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
thean Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or thesuch Issuing Bank unless the Administrative
Agent shall have received notice to the contrary from such Lender or thesuch
Issuing Bank prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 8.05         Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

 

Section 8.06         Resignation of Administrative Agent.

 

(a)                The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing BankBanks and the Borrower. Upon receipt
of any such notice of resignation, the Requisite Lenders shall have the right,
in consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Requisite Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing BankBanks, appoint a successor Administrative Agent
meeting the qualifications set forth above provided that; provided that in no
event shall any such successor Administrative Agent be a Defaulting Lender.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)               If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Requisite Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Requisite Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 



 109 

 

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable), if the Administrative Agent shall notify
the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing BankBanks under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and theeach
Issuing Bank directly, until such time as the Requisite Lenders appoint a
successor Administrative Agent as provided for above in this paragraphsection.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraphsection). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its subagentssub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)               (b) Any resignation by, or removal of, Wells Fargo as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuing Bank and the Swingline Lender. Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, (ai) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank and Swingline Lender, (bii) the retiring
Issuing Bank and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (ciii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangementarrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.

 

Section 8.07         Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and theeach Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and theeach Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.08         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, Arrangers, or co-arranger listed on the
cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or thean
Issuing Bank hereunder.

 



 110 

 

Section 8.09         Collateral and Guaranty Matters. The LendersEach of the
Lenders (including in its or any Affiliates’ capacities as a Secured Hedging
Provider or Cash Management Bank) irrevocably authorize the Administrative
Agent, at its option and in its discretion (without notice to, or vote or
consent of, any Secured Hedging Provider or Cash Management Bank, in its
capacity as such):

 

(a)                to release any Lien on any Collateral granted to or held by
the Administrative Agent, for the ratable benefit of itself and the other
Secured Parties (whether or not on the date of such release there may be
outstanding Hedging Obligations or Cash Management Obligations), under any Loan
Document (i) upon repayment of the outstanding principal of and all accrued
interest on the Loans and Reimbursement Obligations, payment of all outstanding
fees and expenses hereunder, the termination of the Revolving Commitment and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold to a Person other than a Loan Party as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) subject to
Section 9.02, if approved, authorized or ratified in writing by the Requisite
Lenders;

 

(b)               to subordinate or release any Lien on any Collateral (whether
or not on the date of such subordination or release there may be outstanding
Hedging Obligations or Cash Management Obligations) granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

 

(c)                to release any guarantorSubsidiary Loan Party (whether or not
on the date of such release there may be outstanding Hedging Obligations or Cash
Management Obligations) from its obligations under the Guaranty Agreement, the
Security Documents and any other Loan Documents if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantorSubsidiary Loan Party from its obligations under the Guaranty
Agreement, the Security Documents and the other Loan Documents pursuant to this
Section.

 

Section 8.10         Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Secured Hedging Provider that obtains the
benefits of Section 7.05 or any Collateral by virtue of the provisions hereof or
of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as the Administrative
Agent or a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article VIII to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Cash Management Obligations or Hedging Obligations unless the Administrative
Agent has received written notice of such Cash Management Obligations and
Hedging Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Secured Hedging Provider, as the case may be.

 



 111 

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01         Notices.

 

(a)                Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

 

If to the Borrower:                121 South 17th Street
Mattoon, Illinois 61938
Attention: Steve Childers
Telecopy No.: (217) 234-9934
E-mail: steve.childers@consolidated.com

Attention: Matthew Smith
Telecopy No.: (217) 234-9934
E-mail: matthew.smith@consolidated.com

 

With copies to:                     Schiff Hardin LLP
6600 Sears Tower
233 South Wacker Drive
Chicago, Illinois 60606-6473
Attention of: Alexander Young
Telecopy No.: (312) 258-5600
E-mail: ayoung@schiffhardin.com

 

If to Wells Fargo as

Administrative Agent

or in its capacity as

Issuing Bank:                       Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Facsimile No.: (704) 715-0092

 

With copies to:                    Wells Fargo Bank, National Association
MAC E2616-290
230 W. Monroe St
29th Floor, Suite 1250
Chicago, IL 60606
Attention of: Siamak Saidi
Telephone No.: (312) 845-4523
Telecopy No.: (312) 553-4783McGuireWoods LLP
201 North Tryon Street, Suite 3000D5013-144
301 South College Street
14th Floor




 112 

 

Charlotte, North Carolina NC 28202
Attention of: Eric L. BurkKieran Mahon
Telephone No.: (704) 373-8969
Telecopy715-5575
Email: No.: (444-8826
E-mail: eburk@mcguirewoods.comKieran.Mahon@wellsfargo.com

 

If to any Lender: To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)               Electronic Communications. Notices and other communications to
the Lenders and the Issuing BankBanks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or theany Issuing Bank
pursuant to Article II or III if such Lender or thesuch Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor, provided that for both
clauses (i) and (ii) if such notice or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

 

(c)                Administrative Agent’s Office. The Administrative Agent
hereby designates its office located at the address set forth above, or any
subsequent office which shall have been specified for such purpose by written
notice to the Borrower and Lenders, as the office to which payments due are to
be made and at which Loans will be disbursed and Letters of Credit requested.

 

(d)               Change of Address, Etc. Any party hereto may change its
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

 

(e)                Platform.

 



 113 

 

(i)                 Each Loan Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Borrower Materials available to the
Issuing Banks and the other Lenders by posting the Borrower Materials on the
Platform.

 

(ii)               The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, any Issuing Bank or any other Person
for indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).

 

(f)                 Private Side Designation. Each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and Applicable Law, including United States Federal and state securities
Applicable Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

 

Section 9.02         Amendments, Waivers and Consents. Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Requisite Lenders
(or by the Administrative Agent with the consent of the Requisite Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

 

(a)                [Intentionally Omitted]

 

(b)               [Intentionally Omitted]

 

(c)                amend, modify or waive Section 4.02 or any other provision of
this Agreement if the effect of such amendment, modification or waiver is to
require the Revolving Lenders to make Revolving Loans when such Revolving
Lenders would not otherwise be required to do so without the prior written
consent of the Requisite Revolving Lenders;

 



 114 

 

(d)               extend or increase the Revolving Commitment of any Lender (or
reinstate any Revolving Commitment terminated pursuant to Sections 7.02, 7.03 or
7.04) or increase the amount of Loans of any Lender without the written consent
of such Lender;

 

(e)                postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Revolving Commitment hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

 

(f)                reduce the principal of, or the rate of interest specified
herein on, any Loan or reimbursement obligation (pursuant to Section 2.06(e)),
or (subject to clause (iv) of the second proviso to this Section) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided that only the
consent of the Requisite Lenders shall be necessary (i) to waive any obligation
of the Borrower to pay interest at the rate set forth in Section 2.08(c) during
the continuance of an Event of Default or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or reimbursement
obligation or to reduce any fee payable hereunder;

 

(g)                change Section 2.13 or 7.05 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

 

(h)               change Sections 2.05(d) or 2.13(c) in a manner that would
alter the order of application of amounts prepaid pursuant thereto without the
written consent of each Lender directly affected thereby;

 

(i)                 change any provision of this Section or the definition of
“Requisite Lenders” (except as otherwise provided in Section 2.21) or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;

 

(j)                 release all of the guarantors or release guarantors
comprising substantially all of the credit support for the Obligations, in
either case, from the Guaranty Agreement (other than as authorized in Section
8.09), without the written consent of each Lender; or

 

(k)               release all or a material portion of the Collateral or release
any Security Document (other than as authorized in Section 8.09 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by theeach affected Issuing Bank in addition to the Lenders
required above, affect the rights or duties of thesuch Issuing Bank under this
Agreement or any Letter of Credit Applicationletter of credit application
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement or any other Loan Document;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) each of the Engagement Letter and the Administrative
Agent Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, and (v) the Administrative Agent
and the Borrower shall be permitted to amend any provision of the Loan Documents
(and such amendment shall become effective without any further action or consent
of any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error, ambiguity,
defect or inconsistency or omission of a technical or immaterial nature in any
such provision. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (x) the Revolving Commitment of such Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

 



 115 

 

In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans of any
Class (the “Refinanced Term Loans”) with a replacement term loan tranche
hereunder (the “Replacement Term Loans”); provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the then
outstanding aggregate principal amount of the Refinanced Term Loans, (b) the
weighted average interest margin for such Replacement Term Loans shall not be
higher than the weighted average interest rate margin for such Refinanced Term
Loans (in each case as reasonably determined by the Administrative Agent in
accordance with customary financial practice), (c) the Weighted Average Life to
Maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Term Loans at the time of such
refinancing and (d) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term Loans
in effect immediately prior to such refinancing. Any refinancing of any Class of
Term Loans as described above shall be subject to the prepayment provisions of
Section 2.05.

 

Section 9.03         Expenses; Indemnity.

 

(a)                Costs and Expenses. The Borrower and each other Loan Party,
jointly and severally, shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by theany Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of pocket expenses incurred by
the Administrative Agent, any Lender or theany Issuing Bank (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)               Indemnification by the Borrower. The Borrower shall indemnify
the Administrative Agent (and any subagent thereof), each Lender and theeach
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims, penalties (including, without limitation, any Environmental Claims or
civil penalties or fines assessed by OFAC), damages, liabilities and related
reasonable expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental Claim
related in any way to the Borrower or any of its Subsidiaries, (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim,
penalties (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related reasonable expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) arise out
of a dispute that is solely between Lenders in their capacities as Lenders (and
not in any Lender’s capacity as Administrative Agent, Swingline Lender or
Issuing Bank) and not arising out of any act or omission of the Borrower or any
of its Subsidiaries or Affiliates or (z) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 



 116 

 

(c)                Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under clause (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any subagent
thereof), theany Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
subagent), thesuch Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such subagent) or thesuch Issuing Bank
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such subagent) or such Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
clause (c) are subject to the provisions of Section 2.13(b).

 

(d)               Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, the Borrower shall not assert, and hereby
waivewaives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Loan or
Letter of Credit or the use of the proceeds thereof. No Indemnitee referred to
in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 



 117 

 

(e)                Payments. All amounts due under this Section shall be payable
promptly after demand therefor.

 

(f)                 Survival. Each Party’s obligations under this Section shall
survive the termination of the Loan Documents and the payment of its obligations
hereunder.

 

Section 9.04         Right of Set Off. If an Event of Default shall have
occurred and be continuing, each Lender, theeach Issuing Bank, the Swingline
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, thesuch
Issuing Bank, the Swingline Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, the Issuing Bank or
the Swingline Lender, irrespective of whether or not such Lender, thesuch
Issuing Bank or thesuch Swingline Lender or any such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender, thesuch Issuing Bank or, the
Swingline Lender or any such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender or any Affiliate thereof shall exercise any
such right of setoff, (x) all amounts so setoff shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.23 and, pending such payment, shall be segregated by
such Defaulting Lender or Affiliate of a Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks, the Swingline Lender and the Lenders, and (y) the Defaulting
Lender or its Affiliate shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender or any of its Affiliates as to which such right of setoff was
exercised. The rights of each Lender, theeach Issuing Bank, the Swingline Lender
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, thesuch
Issuing Bank, the Swingline Lender or their respective Affiliates may have. Each
Lender, thesuch Issuing Bank and the Swingline Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 9.05         Governing Law; Jurisdiction, Etc.

 

(a)                Governing Law. This Agreement and the other Loan Documents,
unless expressly set forth therein, shall be governed by, and construed in
accordance with, the law of the State of New York.

 

(b)               Submission to Jurisdiction. The Borrower and each other Loan
Party irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
state court or, to the fullest extent permitted by Applicable Law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Lender or the Issuing Bank may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Loan Party or its properties in the
courts of any jurisdiction.

 



 118 

 

(c)                Waiver of Venue. The Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)               Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

 

Section 9.06         Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.07         Reversal of Payments. To the extent the Borrower makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent, and each Lender and each Issuing Bank severally agrees to pay to the
Administrative Agent upon demand its applicable ratable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent plus interest thereon at a per annum rate equal to the Federal Funds Rate
from the date of such demand to the date such payment is made to the
Administrative Agent.

 

Section 9.08         Injunctive Relief. The Borrower recognizes that, in the
event the Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

Section 9.09         Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
Requisite Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 



 119 

 

Section 9.10         Successors and Assigns; Participations.

 

(a)                Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)               Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(i)                 Minimum Amounts.

 

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and Loans at the time owing to it (in each
case with respect to any credit facility provided for hereunder) or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)              in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $1.0 million, in the case of any
assignment in respect of any Revolving Loans or Revolving Commitments, or $1.0
million, in the case of any assignment in respect of any Term Loans, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that, with respect to any assignment
of Term Loans, the Borrower shall be deemed to have given its consent seven (7)
Business Days after the date written notice thereof has been delivered by the
assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Borrower prior to such seventh (7th) Business Day.

 



 120 

 

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro rata basis.

 

(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

 

(A)              the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or; (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; or
(z) the assignment is made in connection with the primary syndication of the
credit facilities and during the period commencing on the Restatement Date and
ending on the date that is ninety (90) days following the Restatement Date;
provided that, with respect to any assignment of Term Loans, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within seven (7) Business
Days after having received notice thereof; and provided further that the
Borrower’s consent shall not be required during the primary syndication;

 

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) Revolving Loans or Revolving Commitments if such assignment is to a
Person that is not a Lender with a Revolving Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) Term Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)              the consents of the Issuing BankBanks and the Swingline Lender
(such consents not to be unreasonably withheld or delayed) shall be required for
any assignment of Revolving Loans or Revolving Commitments.

 

(iv)             Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recording fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)               No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of its Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

(vi)             No Assignment to Natural Persons. No such assignment shall be
made to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).

 



 121 

 

(vii)           Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing LendersBanks, the Swingline Lender and
each other Lender hereunder (and interest accrued thereon), and (B) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 2.15, 2.16, 2.17 and 9.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person or the Borrower or any of the Borrower’s Subsidiaries or Affiliates,
which shall be null and void).

 

(c)                Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in Charlotte, North Carolina, a copy of each Assignment and Assumption
and each Incremental Facility Amendment delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (but
only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)               Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person (or a holding company,
investment vehicle or trust for or owned and operated for the primary benefit
of, a natural Person) or the Borrower or any of its Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing BankBanks, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 9.03(c) with respect to payments
made by such Lender to its Participant(s).

 



 122 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 9.02 that directly affects such Participant. Subject to
paragraph (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.12, 2.14, 2.15, 2.16 and 2.17 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.20 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.15 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.20 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.04 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.19 and Section 7.05 as though
it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
ana non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Sections 2.15 and 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Lender organized under the laws of a jurisdiction
other than the United States or any state or political subdivision thereof if it
were a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(d) as though it were a Lender.[Reserved].

 



 123 

 

(f)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)               Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.

 

Section 9.11         Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Bank agreesBanks agree to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ Related Parties in
connection with the credit facility established hereunder, this Agreement, the
transactions contemplated hereby or in connection with marketing of services by
such Affiliate or Related Party to Holdings, the Borrower or any of their
respective Subsidiaries (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential on the same terms as provided herein), (b) to the
extent requested by or required to be disclosed to, any rating agency or any
regulatory or similar authority purporting to have jurisdiction over it or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) or in accordance with the Administrative
Agent’s, any Issuing Bank’s or any Lender’s regulatory compliance policy if the
Administrative Agent, such Issuing Bank or such Lender, as applicable, deems
such disclosure to be necessary for the mitigation of claims by those
authorities against the Administrative Agent, such Issuing Bank or such Lender,
as applicable, or any of its Related Parties (in which case, the Administrative
Agent, such Issuing Bank or such Lender, as applicable, shall use commercially
reasonable efforts to, except with respect to any audit or examination conducted
by bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority, promptly notify the Borrower, in advance,
to the extent practicable and otherwise permitted by Applicable Law), (c) to the
extent required by Applicable Laws or regulations or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document (or
any Hedging Agreement or Cash Management Agreement with a Lender or the
Administrative Agent)Secured Hedging Provider or Cash Management Bank) or any
action or proceeding relating to this Agreement, any other Loan Document or any
such Hedging Agreement or Cash Management Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, Participant or proposed Participant,
(ii) any actual or prospective counterparty (or its advisorsRelated Parties) to
any swap or derivative transaction relatingunder which payments are to be made
by reference to the Borrower and its obligationsObligations, this Agreement or
payments hereunder, (iii) to an investor or prospective investor in an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating agency that requires access to information regarding Holdings
and its Subsidiaries, the Loans and the Loan Documents in connection with
ratings issued with respect to an Approved Fund, (g) on a confidential basis to
(i) any rating agency in connection with rating Holdings or its Subsidiaries or
the credit facility established hereby or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facility established hereby, (h) with the consent of
the Borrower, (i) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publicationsreported to Thomson Reuters, other bank market data collectors
and similar service providers to the lending industry and service providers to
the Administrative Agent and the Lenders in connection with the administration
of the Loan Documents, (j) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, theany Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower or (k) to governmental regulatory authorities in connection with
any regulatory examination of the Administrative Agent or any Lender or in
accordance with the Administrative Agent’s or any Lender’s regulatory compliance
policy if the Administrative Agent or such Lender deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliatesthird party that is not, to
such Person’s knowledge, subject to confidential obligations to the Borrower or
(k) to the extent that such information is independently developed by such
Person, or (l) for purposes of establishing a “due diligence” defense. For
purposes of this Section, “Information” means all information received from the
Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or theany
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 



 124 

 

Section 9.12         Performance of Duties. Each of the Loan Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Loan Party at its sole cost and expense.

 

Section 9.13         All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Revolving Commitment
remains in effect.

 

Section 9.14         Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article IX and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

 

Section 9.15         Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

Section 9.16         Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Requisite Lenders).

 



 125 

 

Section 9.17         Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)                Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, any Issuing Banks, the Swingline Lender and/or an
Arranger constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor ofExcept as
provided in Section 3 of the Restatement Agreement, this Agreement shall become
effective when it shall have been executed by the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereofand when the
Administrative Agent shall have received counterparts of the Restatement
Agreement that, when taken together, bear the signatures of each of the other
parties to the Restatement Agreement. Delivery of an executed counterpart of a
signature page of this Agreement or the Restatement Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement or the Restatement Agreement, as
the case may be.

 

(b)               Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 9.18         Term of Agreement. This Agreement shall remain in effect
from the Restatement Date through and including the date upon which all
Obligations arising hereunder or under any other Loan Document shall have been
indefeasibly and irrevocably paid and satisfied in full and the Revolving
Commitment has been terminated. No termination of this Agreement shall affect
the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

 

Section 9.19         USA Patriot Act; Anti-Money Laundering Laws. The
Administrative Agent and each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) or any other Anti-Money Laundering Laws,
it is required to obtain, verify and record information that identifies the
Borrower and Subsidiarieseach Loan Party, which information includes the name
and address of the Borrower and each SubsidiaryLoan Party and other information
that will allow such Lender to identify the Borrower or such Subsidiaryeach Loan
Party in accordance with the Act or such other Anti-Money Laundering Laws.

 



 126 

 

Section 9.20         Independent Effect of CovenantsConflict with Other Loan
Documents. In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or its Subsidiaries or further restricts the
rights of the Borrower or its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.

 

Section 9.21         Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Restatement Date. The execution and delivery of
this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Restatement Date, the credit
facilities described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Restatement Date, reflect the respective Revolving Commitments of the
Lenders hereunder. In furtherance of the foregoing, each of the Lenders hereby
authorizes the Administrative Agent to enter into the Reaffirmation Agreement on
its behalf (such Lender’s signature to this Agreement being conclusive evidence
of such authorization).

 

[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., as Holdings

 

By:_________________________________
Name:______________________________
Title:________________________________

 

CONSOLIDATED COMMUNICATIONS, INC., as Holdings

 

By:_________________________________
Name:______________________________
Title:________________________________

 



 127 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Bank and Lender

 

By:_________________________________
Name_______________________________
Title:________________________________

 

 

 

 



 128 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Lender

 

By:_________________________________
Name_______________________________
Title:________________________________

 

 

 

 



 129 

 

MORGAN STANLEY BANK, N.A., as Lender

 

By:_________________________________

Name_______________________________

Title:________________________________

 

 

 

 



 130 

 

THE ROYAL BANK OF SCOTLAND PLC, as Lender

 

By:_________________________________
Name_______________________________
Title:________________________________

 

 

 

 



 131 

 

[LENDER], as Lender

 

By:_________________________________
Name_______________________________
Title:________________________________

 

Section 9.22         No Advisory or Fiduciary Responsibility.

 

(a)               In connection with all aspects of each transaction
contemplated hereby, each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that (i) the facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.

 

(b)               Each Loan Party acknowledges and agrees that each Lender, the
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of Holdings, the Borrower, any
Affiliate thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the credit facilities established
hereby) and without any duty to account therefor to any other Lender, the
Arrangers, Holdings, the Borrower or any Affiliate of the foregoing. Each
Lender, the Arrangers and any Affiliate thereof may accept fees and other
consideration from Holdings, the Borrower or any Affiliate thereof for services
in connection with this Agreement, the credit facilities established hereby or
otherwise without having to account for the same to any other Lender, the
Arrangers, the Borrower or any Affiliate of the foregoing.

 



 132 

 

Section 9.23         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[End of Document]

 

 

--------------------------------------------------------------------------------

1 Conformed for that certain First Amendment to Second Amended and Restated
Credit Agreement dated as of October 16, 2014.

 

 

133



 

 



 

EXHIBIT A

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

 

FORM OF BORROWING REQUEST

 



 

 

BORROWING REQUEST

 

 

Dated as of: _____________

 

 

Wells Fargo Bank, National Association,

   as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Borrowing Request is delivered to you pursuant to Section
[2.02][2.04] of the SecondThird Amended and Restated Credit Agreement dated as
of December 23, 2013October 5, 2016 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among Consolidated
Communications Holdings, Inc., a Delaware corporation (“Holdings”), Consolidated
Communications, Inc., an Illinois corporation (the “Borrower”), the financial
institutions from time to time party thereto (the “Lenders”) and Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.

 

1. The Borrower hereby requests that the Lenders make a [Revolving Loan] [a
Swingline Loan] [the Initial Term Loan] to the Borrower in the aggregate
principal amount of $___________. (Complete with an amount in accordance with
Section 2.02 or Section 2.04 of the Credit Agreement.)

 

2. The Borrower hereby requests that such Loan be made on the following Business
Day: _____________________. (Complete with a Business Day in accordance with
Section 2.02 of the Credit Agreement for Revolving Loans or Section 2.04 of the
Credit Agreement for Swingline Loans or the Restatement Date for Initial Term
Loans.)

 

3. The Borrower hereby requests that such Loan bear interest at the following
interest rate, plus the Applicable Rate, as set forth below:

 

Component
of Loan

 

Interest Rate

Interest Period (LIBO
Rate only) Termination Date for
Interest Period
(if applicable)   [Alternate Base Rate or
LIBO Rate]1    

 

4. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

 

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

[Signature Page Follows]

 

__________________

1 Complete with (i) the Alternate Base Rate or the LIBO Rate for Revolving
Loans, or Term Loans (provided that the LIBO Rate shall not be available until
three (3) Business Days after the Restatement Date) or (ii) the Alternate Base
Rate for Swingline Loans.

 

 



IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing
Request as of the day and year first written above.

 

 

 



  CONSOLIDATED COMMUNICATIONS, INC., as the Borrower           By:         Name:
      Title:  

 

 

 

 

 



Consolidated Communications, Inc.

Borrowing Request
Signature Page





 

 

EXHIBIT B

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

 

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

 

 



ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto as “Assignees” (collectively, the “Assignees” and each an “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by each Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignees, and the Assignees hereby irrevocably purchase and assume from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

 1.                  Assignor:[INSERT NAME OF ASSIGNOR]      2.                 
Assignees:See Schedules attached hereto     3.                 
Borrower:Consolidated Communications, Inc., an Illinois corporation.    
 4.                  Administrative Agent:Wells Fargo Bank, National
Association, as the administrative agent under the Credit Agreement    
 5.                  Credit Agreement:SecondThird Amended and Restated Credit
Agreement dated as of December 23, 2013,October 5, 2016, by and among
Consolidated Communications Holdings, Inc., a Delaware corporation, as Parent
GuarantorHoldings, Consolidated Communications, Inc., as Borrower, the Lenders
party thereto, and Wells Fargo Bank, National Association, as administrative
agentthe Administrative Agent (as amended, restated, supplemented or otherwise
modified).      6.                  Assigned Interest:See Schedules attached
hereto

 

 

 

 



 



  [7.                  Trade Date: ______________]2      

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 



__________________

2 To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



 

 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:



 



  ASSIGNOR   [NAME OF ASSIGNOR]               By:     Title:              
ASSIGNEES       See Schedules attached hereto

 

 

 

 



Consolidated Communications, Inc.

Assignment and Assumption
Signature Page



 

 



[Consented to and]3 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent [, Issuing Bank and Swingline Lender]

 

 

By     Title:  

 

 

[Consented to:]4

 

CONSOLIDATED COMMUNICATIONS, INC.,
as Borrower

 

 

By     Title:  

 

 

 

 

__________________

3To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Bank is required by the terms of the Credit
Agreement. May also use a Master Consent.  4To be added only if the consent of
the Borrower is required by the terms of the Credit Agreement. May also use a
Master Consent.

 



Consolidated Communications, Inc.

Assignment and Assumption
Signature Page







 

 

SCHEDULE 1

To Assignment and Assumption

 

By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.

 

Assigned Interests:

 

Facility Assigned5

Aggregate Amount of Commitment/

Loans for all Lenders6

Amount of Commitment/

Loans Assigned7

Percentage Assigned of Commitment/

Loans8

CUSIP Number   $ $ %     $ $ %     $ $ %  

 

 

  [NAME OF ASSIGNEE]9   [and is an Affiliate/Approved Fund of [identify
Lender]10]               By:     Title:

 

 

 

 

 

 

__________________

5 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)

6 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 Add additional signature blocks, as needed.

10 Select as applicable.

 



Consolidated Communications, Inc.

Assignment and Assumption
Signature Page







 

 

ANNEX 1

to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignees. Each Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.10(b)(iii), (v) and (vi) of the
Credit Agreement (subject to receipt of such consents, if any, as may be
required under Section 9.10(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to [Section 4.01(e)(i)] [Section 5.01]
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own individual credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, (vi)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Lender organized under the laws of a jurisdiction other than the United
States of America, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignees for
amounts which have accrued from and after the Effective Date.

 

 

 



3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

 

 

 



 

 

EXHIBIT C

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 



COMPLIANCE CERTIFICATE

 

 

Dated as of: _____________

 

The undersigned, on behalf of Consolidated Communications, Inc., an Illinois
corporation ( the “Borrower”), hereby certifies to the Administrative Agent and
the Lenders, each as defined in the Credit Agreement referred to below, as
follows:

 

1. This certificate is delivered to you pursuant to Section 5.01(b) of the
SecondThird Amended and Restated Credit Agreement dated as of December 23,
2013October 5, 2016 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), by and among Consolidated Communications Holdings,
Inc., a Delaware corporation (“Holdings”), the Borrower, the financial
institutions holding Loans or Commitments thereunder from time to time (the
“Lenders”) and Wells Fargo Bank, National Association, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

 

2. I have reviewed the financial statements of Holdings dated as of
_______________ and for the _______________ period[s] then ended and such
statements fairly present in all material respects the financial condition of
Holdings as of the dates indicated and the results of their operations and cash
flows for the period[s] indicated.

 

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of Holdings during the
accounting period covered by the financial statements referred to in Paragraph 2
above. Such review has not disclosed the existence during or at the end of such
accounting period of any condition or event that constitutes a Default or an
Event of Default, nor do I have any knowledge of the existence of any such
condition or event as at the date of this certificate [except, if such condition
or event existed or exists, describe the nature and period of existence thereof
and what action Holdings has taken, is taking and proposes to take with respect
thereto].

 

4. The Available Cash, the Cumulative Available Cash, the amount of Subject
Payments made and calculations determining such figures are set forth on the
attached Schedule 1. Holdings and its Subsidiaries are in compliance with each
of the financial ratios and restrictions contained in the Financial Covenants as
shown on such Schedule 1.

 

[Signature Page Follows]

 

 

 



WITNESS the following signatures as of the day and year first written above.

 

 



  CONSOLIDATED COMMUNICATIONS, INC.                   By:         Name:      
Title:          

 

 

 

 



Consolidated Communications, Inc.

Compliance Certificate
Signature Page





 

 

Schedule 1

to

Compliance Certificate

 

 

[To be provided in a form acceptable to the Administrative Agent]

 

 

 

 

 

 



 

 

EXHIBIT D-1

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

FORM OF INITIAL TERM LOAN NOTE

 



 

 

INITIAL TERM LOAN NOTE

 

 

_________, 20___

 

 

FOR VALUE RECEIVED, the undersigned, CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal amount of all Initial Term Loans made by the Lender
pursuant to that certain SecondThird Amended and Restated Credit Agreement dated
as of December 23, 2013October 5, 2016 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among Consolidated
Communications Holdings, Inc., as Parent Guarantora Delaware corporation
(“Holdings”), the Borrower, the Lenders who are or may become party
theretofinancial institutions holding Loans or Commitments thereunder from time
to time (the “Lenders”) and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Initial Term Loan Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 2.08 of the
Credit Agreement. All payments of principal and interest on this Initial Term
Loan Note shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.

 

This Initial Term Loan Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Initial Term Loan Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the Obligations
evidenced by this Initial Term Loan Note and on which such Obligations may be
declared to be immediately due and payable.

 

THIS INITIAL TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Initial Term Loan Note.

 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Initial Term Loan Note
under seal as of the day and year first above written.

 

 

  CONSOLIDATED COMMUNICATIONS, INC.                   By:         Name:      
Title:          

 

 

 

 

 

 



Consolidated Communications, Inc.

Initial Term Loan Note
Signature Page





 

 

EXHIBIT D-2

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

FORM OF REVOLVING LOAN NOTE

 

 



 

 

REVOLVING LOAN NOTE

 

 

___________, 20___

 

 

FOR VALUE RECEIVED, the undersigned, CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), promises to pay to _______________ (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the unpaid principal amount of all Revolving Loans made by the Lender
from time to time pursuant to that certain SecondThird Amended and Restated
Credit Agreement dated as of December 23, 2013October 5, 2016 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among Consolidated Communications Holdings, Inc., as Parent Guarantor, thea
Delaware corporation (“Holdings”), Borrower, the Lenders who are or may become
party theretofinancial institutions holding Loans or Commitments thereunder from
time to time (the “Lenders”) and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Revolving Loan Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 2.08 of the
Credit Agreement. All payments of principal and interest on this Revolving Loan
Note shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.

 

This Revolving Loan Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Loan Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Loan Note and on which such Obligations may be declared to be
immediately due and payable.

 

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Loan Note.

 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Revolving Loan Note under
seal as of the day and year first above written.

 



  CONSOLIDATED COMMUNICATIONS, INC.         By:     Name:     Title:  

 

 

 

 

 

 

 



Consolidated Communications, Inc.

Revolving Loan Note
Signature Page





 

 

EXHIBIT E-1

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)

 



 

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the SecondThird Amended and Restated Credit
Agreement dated as of December 23, 2013 (October 5, 2016 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Consolidated Communications Holdings, Inc., a Delaware corporation (“Holdings”),
Consolidated Communications, Inc., an Illinois corporation (the “Borrower”), the
lenders who are or may become a party thereto, as Lenders,financial institutions
holding Loans or Commitments thereunder from time to time (the “Lenders”) and
Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

 

 



[NAME OF LENDER]         By:       Name:     Title:  

 

Date: ________ __, 20__

 

 

 



 

 

EXHIBIT E-2

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)

 



 

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the SecondThird Amended and Restated Credit
Agreement dated as of December 23, 2013 (October 5, 2016 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Consolidated Communications Holdings, Inc., a Delaware corporation (“Holdings”),
Consolidated Communications, Inc., an Illinois corporation (the “Borrower”), the
lenders who are or may become a party thereto, as Lenders,financial institutions
holding Loans or Commitments thereunder from time to time (the “Lenders”) and
Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (b)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two (2)
calendar years preceding such payments.

 

[NAME OF PARTICIPANT]         By:       Name:     Title:  

 

Date: ________ __, 20__

 

 

 

 



 

 

EXHIBIT E-3

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)

 



 

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the SecondThird Amended and Restated Credit
Agreement dated as of December 23, 2013 (October 5, 2016 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Consolidated Communications Holdings, Inc., a Delaware corporation (“Holdings”),
Consolidated Communications, Inc., an Illinois corporation (the “Borrower”), the
lenders who are or may become a party thereto, as Lenders,financial institutions
holding Loans or Commitments thereunder from time to time (the “Lenders”) and
Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (ii) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.

 

[NAME OF PARTICIPANT]         By:       Name:     Title:  

 

Date: ________ __, 20__



 

 

EXHIBIT E-4

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

 

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)

 



 

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the SecondThird Amended and Restated Credit
Agreement dated as of December 23, 2013 (October 5, 2016 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Consolidated Communications Holdings, Inc., a Delaware corporation (“Holdings”),
Consolidated Communications, Inc., an Illinois corporation (the “Borrower”), the
lenders who are or may become a party thereto, as Lenders,financial institutions
holding Loans or Commitments thereunder from time to time (the “Lenders”) and
Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

[NAME OF LENDER]         By:       Name:     Title:  

 

Date: ________ __, 20__



 

 

EXHIBIT F

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

 

FORM OF MORTGAGE

 



 

 

EXHIBIT G

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

 

FORM OF NOTICE OF PREPAYMENT

 



 

 

NOTICE OF PREPAYMENT

 

 

Dated as of: _____________

 

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Prepayment is delivered to you pursuant to Section
2.05(a) of the SecondThird Amended and Restated Credit Agreement dated as of
December 23, 2013October 5, 2016 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among Consolidated
Communications Holdings, Inc., a Delaware corporation (“Holdings”), Consolidated
Communications, Inc., an Illinois corporation (the “Borrower”), the financial
institutions holding Loans or Commitments thereunder from time to time (the
“Lenders”) and Wells Fargo Bank, National Association, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders.

 

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [ABR Loans] and/or [Eurodollar Loans]: _______________.
(Complete with an amount in accordance with Section 2.05 of the Credit
Agreement.)

 

2. The Loan to be prepaid is a [check each applicable box]

 

☐ Swingline Loan

 

☐ Revolving Loan

 

☐ Term Loan

 

3. The Borrower shall repay the above-referenced Loans on the following Business
Day: _______________. (Complete with a date no earlier than two (2) Business
Days subsequent to date of this Notice of Prepayment.)

 

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

[Signature Page Follows]

 

 

 



IN WITNESS WHEREOF, the undersigned havehas executed this Notice of Prepayment
as of the day and year first written above.

 

 

  CONSOLIDATED COMMUNICATIONS, INC.                   By:         Name:      
Title:          

 

 

 

 



Consolidated Communications, Inc.

Notice of Prepayment
Signature Page





 

 

EXHIBIT H

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

 

 



NOTICE OF ACCOUNT DESIGNATION

 

 

Dated as of: _________

 

 

Wells Fargo Bank, National Association,

  as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you pursuant to Section
2.02(c) of the SecondThird Amended and Restated Credit Agreement dated as of
December 23, 2013October 5, 2016 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among Consolidated
Communications Holdings, Inc., a Delaware corporation (“Holdings”), Consolidated
Communications, Inc., an Illinois corporation (the “Borrower”), the financial
institutions holding Loans or Commitments thereunder from time to time (the
“Lenders”) and Wells Fargo Bank, National Association, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders.

 

1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):

 

____________________________

ABA Routing Number: _________

Account Number: _____________

 

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

 

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

[Signature Page Follows]

 

 

 



IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

 

  CONSOLIDATED COMMUNICATIONS, INC., as the Borrower                   By:      
  Name:       Title:          

 

 

 

 

 



Consolidated Communications, Inc.

Notice of Account Designation
Signature Page





 

 

EXHIBIT I

to

SecondThird Amended and Restated Credit Agreement

dated as of December 23, 2013October 5, 2016

among

Consolidated Communications Holdings, Inc.,
as Parent GuarantorHoldings,
Consolidated Communications, Inc.,
as Borrower,
the Lenders party thereto,

as Lenders, and
Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

 

 

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

 



 

 

NOTICE OF CONVERSION/CONTINUATION

 

 

Dated as of: _____________

 

 

Wells Fargo Bank, National Association,

  as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 2.03 of the SecondThird Amended and Restated Credit
Agreement dated as of December 23, 2013October 5, 2016 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Consolidated Communications Holdings, Inc., a Delaware corporation (“Holdings”),
Consolidated Communications, Inc., an Illinois corporation (the “Borrower”), the
financial institutions holding Loans or Commitments thereunder from time to time
(the “Lenders”) and Wells Fargo Bank, National Association, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders.

 

1. The Loan to which this Notice relates is a [Revolving Loan] [Term Loan].
(Delete as applicable.)

 

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

☐ Converting all or a portion of an ABR Loan into a Eurodollar Loan

 

(a) The aggregate outstanding principal balance of such Loan is
$_______________.

 

(b) The principal amount of such Loan to be converted is $_______________.

 

(c) The requested effective date of the conversion of such Loan is
_______________.

 

(d) The requested Interest Period applicable to the converted Loan is
_______________.

 

☐ Converting a portion of Eurodollar Loan into an ABR Loan

 



(a) The aggregate outstanding principal balance of such Loan is
$_______________.

 

(b) The last day of the current Interest Period for such Loan is
_______________.

 

(c) The principal amount of such Loan to be converted is $_______________.

 

(d) The requested effective date of the conversion of such Loan is
_______________.

 

☐ Continuing all or a portion of a Eurodollar Loan as a Eurodollar Loan

 

 

 

(a) The aggregate outstanding principal balance of such Loan is
$_______________.

 

(b) The last day of the current Interest Period for such Loan is
_______________.

 

(c) The principal amount of such Loan to be continued is $_______________.

 

(d) The requested effective date of the continuation of such Loan is
_______________.

 

(e) The requested Interest Period applicable to the continued Loan is
_______________.

 

3. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such Loan.

 

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

[Signature Page Follows]

 



 

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

 

  CONSOLIDATED COMMUNICATIONS, INC., as the Borrower                   By:      
  Name:       Title:          

 

 

 

 

 

 



Consolidated Communications, Inc.

Notice of Conversion/Continuation
Signature Page



 

 

 



SCHEDULE 1.01(a)

 

Mortgaged Properties

 

Owner/Lessee Street Address County Consolidated Communications of Texas Company
321 North First Street, Lufkin, TX  75901 Angelina Consolidated Communications
of Texas Company 110 West Frank Street – a/k/a 202 North Angelina, Lufkin,
TX  75904 Angelina Consolidated Communications of Texas Company 350 South Loop
336 West, Conroe, TX  77304 Montgomery Consolidated Communications of Texas
Company 411 West Phillips Street, Conroe, TX  77301 Montgomery Consolidated
Communications of Texas Company 508 Old Magnolia Drive, Conroe, TX  77304
Montgomery Consolidated Communications of Fort Bend Company 24403 Roesner Road,
Katy, TX  77494 Fort Bend Consolidated Communications of Fort Bend Company 3426
School Street, Needville, TX  77461 Fort Bend Consolidated Communications of
Fort Bend Company 1400 Avenue A, Katy, TX  77493 Harris Consolidated
Communications of Fort Bend Company 904 Velasco Street, Brookshire, TX  77423
Waller Consolidated Communications of Pennsylvania Company, LLC 4008 Gibsonia
Road, Gibsonia, PA  15044 Allegheny Consolidated Communications of California
Company 8000 Crowder Lane, Elverta, CA Placer Consolidated Communications of
California Company 114 Vernon Street, Roseville, CA Placer Consolidated
Communications of California Company 120 Vernon Street, Roseville, CA Placer
Consolidated Communications of California Company 211 Lincoln Street, Roseville,
CA Placer Consolidated Communications of California Company 7664 Old Auburn Rd,
Citrus Heights, CA Sacramento Consolidated Communications of California Company
7656 Old Auburn Rd, Citrus Heights, CA Sacramento

 



 

 

 



Owner/Lessee Street Address County Consolidated Communications of California
Company 200 Vernon Street, Roseville, CA Placer Consolidated Communications
Enterprise Services, Inc. 9669 Lackman Road, Lenexa, KS Johnson Consolidated
Communications of Minnesota Company 215 East Hickory Street, Mankato, MN 56001
Blue Earth Consolidated Communications of Minnesota Company 221 East Hickory
Street, Mankato, MN 56001 Blue Earth Consolidated Communications of Minnesota
Company

2730 Third Avenue

Mankato, MN 56001

Blue Earth

 

 

 



 

 





SCHEDULE 1.01(b)



 

Existing Letters of Credit

 

 

Issuer Name Applicant Name Letter of Credit Number Expiration Date Beneficiary
Name Amount CoBank, ACB Consolidated Communications, Inc. 00615712 8/11/2017
City of Mankato $10,000.00 CoBank, ACB Consolidated Communications, Inc.
00615713 8/11/2017 City of Mankato $10,000.00 Wells Fargo Bank, National
Association Consolidated Communications, Inc. IS0139765U 12/31/2017 The
Travelers Indemnity Company $1,610,565.00

 

 

 

 

 

 

 

 



SCHEDULE 3.02(c)

 

Non-Contravention

 

 

None.

 

 

 

 

 



 

 



SCHEDULE 3.03

 

Government Approval, Regulation, etc.

 

1.To the extent that the exercise of the Secured Parties’ rights under the
Collateral Agreement may constitute a de jure or de facto assignment of Special
Property (as defined in the Collateral Agreement) or a transfer of de jure or de
facto control of the owner of (i) Special Property, or (ii) any other license,
authorization or permit issued by the Federal Communications Commission, the
CPUC, the MNPUC, the PAPUC, and the PUCT and/or the ICC, the approval of the
Federal Communications Commission, the CPUC, the MNPUC, the PAPUC, the PUCT
and/or the ICC may be required in connection therewith. Furthermore, in the
State of Illinois, certificates of public convenience and necessity and
certificates of service authority issued by the ICC to a telecommunications
carrier cannot be “transferred” or “assigned”, but rather in connection with a
sale of the business or assets of such telecommunications carrier to a third
party, the third party must apply to the ICC, and qualify, for a new certificate
of authority issued in its own name.

 

 

 



 

 

SCHEDULE 3.05(b)

 

Other Liabilities

 

1.None, other than what has been provided in the disclosures on the most
recently filed Consolidated Communications Holdings, Inc. 10-Q for the period
ending June 30, 2016.

 

 

 



 

 



SCHEDULE 3.07

 

Litigation

 

None.

 

 

 

 



 

 



SCHEDULE 3.08

 

Compliance with Laws and Agreements

 

None.

 

 

 

 



 

 





SCHEDULE 3.09

 

Subsidiaries

 

Company Type of Organization Record Owner Ownership Percentage Consolidated
Communications, Inc. Illinois corporation Consolidated Communications Holdings,
Inc. 100% ownership Consolidated Communications Enterprise Services, Inc.
Delaware corporation Consolidated Communications, Inc. 100% ownership
Consolidated Communications Services Company Texas corporation Consolidated
Communications, Inc. 100% ownership Consolidated Communications of Fort Bend
Company Texas corporation Consolidated Communications, Inc. 100% ownership
Consolidated Communications of Texas Company Texas corporation Consolidated
Communications, Inc. 100% ownership Consolidated Communications of Illinois
(f/k/a Illinois Consolidated Telephone Company)* Illinois corporation
Consolidated Communications, Inc. 100% ownership Consolidated Communications of
Pennsylvania Company, LLC Delaware limited liability company Consolidated
Communications Enterprise Services, Inc. 100% ownership East Texas Fiber Line
Incorporated* Texas corporation Consolidated Communications Enterprise Services,
Inc. 63% ownership Consolidated Communications of California Company (f/k/a
SureWest Telephone) California corporation Consolidated Communications, Inc.
100% ownership Crystal Communications, Inc. Minnesota corporation Consolidated
Communications, Inc. 100% ownership Consolidated Communications of Minnesota
Company (f/k/a Mankato Citizens Telephone Company) Minnesota corporation
Consolidated Communications, Inc. 100% ownership Consolidated Communications of
Mid-Comm. Company (f/k/a/ Mid-Communications, Inc.) Minnesota corporation
Consolidated Communications, Inc. 100% ownership IdeaOne Telecom, Inc. Minnesota
corporation Consolidated Communications, Inc. 100% ownership Enventis Telecom,
Inc. Minnesota corporation Consolidated Communications, Inc. 100% ownership

 

* Not a Loan Party

 



 

 



Other Equity Investments

 

See Schedule 6.04

 

 

 

 

 



 

 



SCHEDULE 3.10(b)

 

Leased and Owned Real Property

 

See Attached

 

 

 

 



 

 



Owned Real Property Located in Texas

 

Property Name Address Operating Company Lufkin Area Warehouse/Plant 215 N. First
Street - aka 204 N. Angelina, Lufkin, TX Consolidated Communications of Texas
Company IT Building 110 W. Frank Street - aka 202 N. Angelina, Lufkin, TX
Consolidated Communications of Texas Company Business Office1 321 N. First
Street, Lufkin, TX and 207 N. First Street, Lufkin, TX Consolidated
Communications of Texas Company Construction 520 N. Angelina; Lufkin, TX
Consolidated Communications of Texas Company Warehouse Parking 414 N. Angelina,
Lufkin, TX and Alley, lying behind 414 N. Angelina with no street frontage
Consolidated Communications of Texas Company Remote Sites Alco Road Hwy 103E to
Alco Church Rd, bldg located NW corner of this intersection Consolidated
Communications of Texas Company Alto 203 Cooper St., Alto, Texas Consolidated
Communications of Texas Company Apple Springs1 Hwy 94W to Apple Springs, Tex,
bldg on R at city limits Consolidated Communications of Texas Company Beulah
FM58S, R on FM1818, bldg 1.9 miles on L Consolidated Communications of Texas
Company Blackburn Switch Hwy 103W, R on Blackburn Switch Rd, bldg 2/10 mile on L
Consolidated Communications of Texas Company Brookhollow 1201 Live Oak, Lufkin,
Texas 75904 Consolidated Communications of Texas Company

 



 

 

 



Property Name Address Operating Company Burke Hwy59S, R on John Means Rd, bldg
1/10 mile on R Consolidated Communications of Texas Company Central Hwy69N, R on
FM843, L on 1st road on L, bldg on L Consolidated Communications of Texas
Company Centralia Hwy 94W to Apple Springs, Tex, R on FM 357N, 5.1 miles, bldg
on L Consolidated Communications of Texas Company Crown Colony 5413 Champions
Dr, Lufkin Texas  75901 Consolidated Communications of Texas Company Davisville
Rd. Hwy 59N, R on FM352, R on FM2021, bldg 1/10 mile on R beside cell tower site
Consolidated Communications of Texas Company Diboll 400 Thompson, Diboll
Texas  75941 Consolidated Communications of Texas Company Etoile1 Hwy 103E to
Etoile, Texas, bldg on L across from FM 226S intersection Consolidated
Communications of Texas Company Fairview FM58S, R on FM2108, R on FM 1819, bldg
2/10 mile on R Consolidated Communications of Texas Company FM 58 - Parkman St.
350 Parkman, Lufkin Texas Consolidated Communications of Texas Company FM 706 @
Hwy 69 Hwy 69N, bldg located on SW corner of FM 706 and Hwy 69 intersection
Consolidated Communications of Texas Company Fuller Springs1 Hwy 69S, bldg
located on NE corner of FM841 and Hwy69S intersection Consolidated
Communications of Texas Company Harbuck 1206 Harbuck, Lufkin, Texas Consolidated
Communications of Texas Company Herty 3110 Paul, Lufkin Texas 75901 Consolidated
Communications of Texas Company



 



 

 



 

Property Name Address Operating Company Hwy. 103 East Hwy103E, L on Golf Course
Rd, bldg 1/10 mile on L Consolidated Communications of Texas Company Hwy. 7 West
Hwy 103E, R on 1819, R on Hwy 7, bldg on SE corner of this intersection
Consolidated Communications of Texas Company Hwy. 94 West Hwy 94, bldg 1/10 mile
W of FM 3258 intersection Consolidated Communications of Texas Company Hudson
Hwy 94W, L on 1194S, bldg 2/10 mile on L Consolidated Communications of Texas
Company Largent 602 Largent, Lufkin, Texas  75904 Consolidated Communications of
Texas Company Linwood - Hwy 21 N From Alto take Hwy 21E, L on FM241, bldg 1/10
mile on left Consolidated Communications of Texas Company Lotus Lane 5017 Lotus
Lane, Lufkin, Texas  75904 Consolidated Communications of Texas Company Marion’s
Ferry Hwy 103E, bldg located 1/10 mile E of FM1669N (Marion Ferry Rd)
intersection Consolidated Communications of Texas Company Oliver’s Store- FM7062
Hwy 103W, L on 1194S, bldg 2/10 mile on R Consolidated Communications of Texas
Company Peavy Switch Hwy 94W, L on 1194S, bldg located 1.7 miles past FM1271
intersection Consolidated Communications of Texas Company Pollock - Hwy69 /
Hwy72 Hwy 69N, bldg located 1/10 mile E of Hwy 7 intersection with 69N
Consolidated Communications of Texas Company Post Oak Road Hwy 94W, L on
FM1194S, L on FM1271, bldg located 1.9 miles on R Consolidated Communications of
Texas Company Redland Hwy69N, L on Redland Church Rd, R on Winston Rd, bldg on
immediate R Consolidated Communications of Texas Company

 



 

 



 

Property Name Address Operating Company Redlawn - Hwy 69 N From Alto, Hwy69N, R
on CR2436, bldg on immediate L Consolidated Communications of Texas Company
South First 1905 South First, Lufkin, Texas Consolidated Communications of Texas
Company Wakefield Hwy59S, R on FM357, bldg 1.7 miles on R Consolidated
Communications of Texas Company Paul 1922 Paul Ave, Lufkin, Texas Consolidated
Communications of Texas Company Benton 3201 Benton Dr, Lufkin, Texas
Consolidated Communications of Texas Company Wells 10057 FM 1911 South, Wells,
Texas Consolidated Communications of Texas Company Wells2 101 6th Street, Wells
Texas Consolidated Communications of Texas Company Katy Area Parking Lot Parcel
100, Sec 3 - Roesner Rd - Land Only Consolidated Communications of Fort Bend
Company Waddell Waddell CO Bldg - 24403 Roesner Rd Consolidated Communications
of Fort Bend Company Construction Parking Roesner Rd Consolidated Communications
of Fort Bend Company Katy CO 1400 Avenue A, Katy, TX  77493 Consolidated
Communications of Fort Bend Company Katy CO 6229 North Westheimer Lake Dr, Katy,
TX 77494 Consolidated Communications of Fort Bend Company

 



 

 



 

Property Name Address Operating Company Katy CO 22901 Franz Rd, Katy, TX
Consolidated Communications of Fort Bend Company Katy CO 1397 East Ave, Katy, TX
77493 Consolidated Communications of Fort Bend Company Katy CO 3426 School St,
Needville Consolidated Communications of Fort Bend Company Remote Sites    
Beasley 118 N Fourth Street, Beasley, Texas  77417 Consolidated Communications
of Fort Bend Company Brookshire 904 Velasco, Brookshire, Texas  77423
Consolidated Communications of Fort Bend Company Cinco Hut #1 2250 S Peek Rd,
Katy, Texas  77494 Consolidated Communications of Fort Bend Company Cinco Hut #2
4103 S Peek Rd, Katy, Texas  77494 Consolidated Communications of Fort Bend
Company Cinco Hut #3 24531 Cinco Ranch Blvd, Katy, Texas  77494 Consolidated
Communications of Fort Bend Company Damon 518 Mulcahy, Damon, Texas  77430
Consolidated Communications of Fort Bend Company Fairchild 8817 Fairchild Rd,
Fairchild, Texas  77469 Consolidated Communications of Fort Bend Company Grand
Lakes Hut 5304 S Peek Rd, Katy, Texas  77494 Consolidated Communications of Fort
Bend Company Guy 12980 Dannhaus Rd, Needville, Texas  77461 Consolidated
Communications of Fort Bend Company

 



 

 

 



Property Name Address Operating Company Needville 9241 Church Street, Needville,
Texas Consolidated Communications of Fort Bend Company Pattison 3724 Avenue E
Pattison, Texas  77423 Consolidated Communications of Fort Bend Company Pecan
Bend 22315 FM 762, Damon, Texas  77430 Consolidated Communications of Fort Bend
Company Seven Meadows 5803 Katy Gaston Rd, Katy, Texas  77493 Consolidated
Communications of Fort Bend Company Williamsburg 22901 Franz Rd, Katy,
Texas  77450 Consolidated Communications of Fort Bend Company Conroe Area Conroe
Business Office 350 S. Loop 336 W., Conroe, TX Consolidated Communications of
Texas Company Riverpointe Remote 350-A, Loop W. 336 Consolidated Communications
of Texas Company Conroe CO 411 W. Phillips Street Consolidated Communications of
Texas Company Conroe Plant 508 Old Magnolia Drive Consolidated Communications of
Texas Company Conroe Remote 2505 N. Frazier Consolidated Communications of Texas
Company Remote Sites     Airport #1 Pozos, Conroe, Texas 77303 Consolidated
Communications of Texas Company



 



 

 



 

Property Name Address Operating Company Alden Bridge 7401 Alden Bridge, The
Woodlands, Texas Consolidated Communications of Texas Company Artesian Oaks 195
Pinewood Dr., Conroe, Texas  77304 Consolidated Communications of Texas Company
Bentwater #1 Bentwater Bay Rd, Montgomery, Texas  77356 Consolidated
Communications of Texas Company Cape Conroe #10 Cape Conroe Dr, Montgomery,
Texas 77356 Consolidated Communications of Texas Company Carriage Hills 2410
Hollow Brook, Conroe, Texas Consolidated Communications of Texas Company Cattail
Park 9310 Cattail Park, The Woodlands, Texas Consolidated Communications of
Texas Company Conroe North 2505A N Frazier, Conroe, Texas Consolidated
Communications of Texas Company Crieghton Ridge 101A Creighton Ridge, Conroe,
Texas Consolidated Communications of Texas Company Crestwood Farms 628A Mohawk
Drive, Conroe, Texas Consolidated Communications of Texas Company Cut-n-Shoot
14610 Millmac Rd, Cut and Shoot, Texas  77303 Consolidated Communications of
Texas Company Delago 42A Del Lago Blvd, Montgomery, Texas Consolidated
Communications of Texas Company Davis 401 W. Davis, Conroe, TX 77301
Consolidated Communications of Texas Company Dobbin 72 North FM 1486,
Montgomery, Texas  77316 Consolidated Communications of Texas Company



 



 

 



 

Property Name Address Operating Company FM 1485 11461 E. Old Hwy 105, Conroe,
Texas  77304 Consolidated Communications of Texas Company FM 2854 #1 Oak Lawn
Estates, Conroe, Texas Consolidated Communications of Texas Company Foster Drive
100 Foster Drive, Conroe, Texas  77301 Consolidated Communications of Texas
Company Four Corners2 12252 FM 3083, Conroe, Texas Consolidated Communications
of Texas Company Gosling 7598 Gosling Rd, The Woodlands, Texas  77382
Consolidated Communications of Texas Company Grand Lakes2 8825 Grand Lakes,
Conroe, Texas Consolidated Communications of Texas Company Grangerland 1260
Wiggins Rd, Conroe, Texas  77302 Consolidated Communications of Texas Company
Hawthorne 1585 Hawthorne, Conroe, Texas Consolidated Communications of Texas
Company Highland Hollow 100 Highland Hollow, Conroe, Texas Consolidated
Communications of Texas Company Hwy. 242 5103 Hwy 242, The Woodlands, Texas
Consolidated Communications of Texas Company Irongate 903 FM1486 South,
Montgomery, Texas  77316 Consolidated Communications of Texas Company Kendale
Green 7411 Kendall Green Dr, The Woodlands, Texas Consolidated Communications of
Texas Company Lake Conroe 527 Mohawk Bend Dr, Conroe, Texas Consolidated
Communications of Texas Company



 



 

 

 



Property Name Address Operating Company Lakewood2 15340 Lake Lamond St., Conroe,
Texas  77384 Consolidated Communications of Texas Company Longmire 6995 Longmire
Rd, Conroe, Texas Consolidated Communications of Texas Company McCaleb Road 185A
Copeland Chapel Cem Road, Conroe, Texas Consolidated Communications of Texas
Company Montgomery 301 Liberty, Montgomery, Texas  77356 Consolidated
Communications of Texas Company Needham Road 5009 Needham Rd, Conroe, Texas
Consolidated Communications of Texas Company Powell1, 2 7391 E Capstone Circle,
The Woodlands, Texas Consolidated Communications of Texas Company Research
Forest2 6600 Research Forest Dr, The Woodlands, Texas Consolidated
Communications of Texas Company Riverbrook 105 Sherbrook Drive, Conroe, Texas
Consolidated Communications of Texas Company River Plantation 176A Stonewall
Jackson Drive, Conroe, Texas Consolidated Communications of Texas Company
Rivershire2 902 Gladstell Street, Conroe, Texas1, 3 Consolidated Communications
of Texas Company Sendera Ranch 6418A Ranch Park Dr, Conroe, Texas Consolidated
Communications of Texas Company Shennadoah1 9078 Ed English Lane, Conroe, Texas
Consolidated Communications of Texas Company Stubblefield 100 Forest Service 204
Road, Texas Consolidated Communications of Texas Company

 



 

 

 



Property Name Address Operating Company Texaba 33A Willis-Waukegan, Conroe,
Texas  77303 Consolidated Communications of Texas Company Walden 12508 Walden
Rd, Montgomery, Texas  77356 Consolidated Communications of Texas Company
Westview 2200 Westview, Conroe, Texas  77304 Consolidated Communications of
Texas Company Westwood 410 Macintosh Dr, Conroe, Texas Consolidated
Communications of Texas Company Wier Road (Old 105) 17000 Old Hwy 105/Wier Rd,
Cut and Shoot, Texas  77306 Consolidated Communications of Texas Company Windsor
Hills 97 Windsor Hill Dr, Conroe, Texas  77304 Consolidated Communications of
Texas Company Woodlands High Sch.2 6191 Research Forest Dr, The Woodlands, Texas
Consolidated Communications of Texas Company

 

Notes

 

1.This property or a portion thereof or an easement thereon was granted to a
company which, by operation of a merger, is now known as TXU Investment Company,
a company that is currently not affiliated with the Loan Parties. Consolidated
Communications of Texas Company or an affiliate thereof currently has use and
possession of these parcels of property.

 

2.TXU Communications, an assumed name, was named as grantee on one or more deeds
or easements relating to this property. Companies may not be deeded property
under an assumed name in the State of Texas.

 



 

 

Owned Real Property Located in Pennsylvania

 

Property Name Address Operating Company Gibsonia Headquarters Complex 4008
Gibsonia Road, Gibsonia, PA 15044 Consolidated Communications of Pennsylvania
Company, LLC Wexford C.O. 150 Wexford-Bayne Road Consolidated Communications of
Pennsylvania Company, LLC Curtisville C.O. Bessemer & 38 Hill Street, Tarentum,
PA 15084 Consolidated Communications of Pennsylvania Company, LLC Gallagher Hill
Remote 201 Freeport Road, Natrona, PA 15065 Consolidated Communications of
Pennsylvania Company, LLC Cooperstown C.O. 11194 Pittsburgh Road, Valencia, PA
16059 Consolidated Communications of Pennsylvania Company, LLC Criders Corners
C.O. 6517 Mars Road, Cranberry Township, PA 16066 Consolidated Communications of
Pennsylvania Company, LLC Mars C.O. 128 Irvine Street, Mars, PA 16046
Consolidated Communications of Pennsylvania Company, LLC Saxonburg C.O. 105 West
Main Street, Saxonburg, PA 16056 Consolidated Communications of Pennsylvania
Company, LLC Sarver C.O. 407 Sarver Road, Sarver, PA 16055 Consolidated
Communications of Pennsylvania Company, LLC Freeport C.O. 305 6th Street,
Freeport, PA 16229 Consolidated Communications of Pennsylvania Company, LLC

 

 

 

 

 



Owned Real Property Located in California and Kansas

 

Property Description Address Operating Company Switching and Offices 114 and 200
Vernon St. Roseville, CA 95678 Consolidated Communications of California Company
Museum 106 Vernon St. Roseville, CA 95678 Consolidated Communications of
California Company Tower and Switching Center 8000 Crowder Lane Roseville, CA
95747 Consolidated Communications of California Company Switching Center 8430
Barton Rd. Roseville, CA 95746 Consolidated Communications of California Company
Switching Facilities and Offices 211, 216, 218 and 224 Lincoln St. Roseville, CA
95678 Consolidated Communications of California Company Offices and Warehouse
7656 and 7664 Old Auburn Rd. Citrus Heights, CA 95610 Consolidated
Communications of California Company Telephone Office 308 U St. Sacramento, CA
95818 Consolidated Communications of California Company Remote Site 7900 Lichen
Dr. Citrus Heights, CA 95621 Consolidated Communications of California Company
Remote Site 4551 Antelope Road Antelope, CA 95843 Consolidated Communications of
California Company Remote Site 1900 Eureka Rd Roseville, CA 95661 Consolidated
Communications of California Company Remote Site 1200 Junction Blvd Roseville,
CA 95678 Consolidated Communications of California Company Remote Site 850 Cirby
Way Roseville, CA 95661 Consolidated Communications of California Company

 



 

 

 

Property Description Address Operating Company Remote Site 7972 Arcadia Drive
Citrus Heights, CA 95610 Consolidated Communications of California Company
Remote Site 4650 E Roseville PKWY Roseville, CA 95746 Consolidated
Communications of California Company Remote Site 8120 Palmerson Drive Antelope,
CA 95843 Consolidated Communications of California Company Remote Site 3098
Taylor Rd Roseville, CA 95678 Consolidated Communications of California Company
Remote Site 1599 Eureka Rd Roseville, CA 95661 Consolidated Communications of
California Company Remote Site 3001 Pleasant Grove Rd Roseville, CA 95747
Consolidated Communications of California Company Remote Site 7920 Antelope
North Rd Antelope, CA 95843 Consolidated Communications of California Company
Remote Site 7040 Del Webb Blvd Roseville, CA 95747 Consolidated Communications
of California Company Remote Site 9275 Woodcreek Oaks Blvd Roseville, CA 95747
Consolidated Communications of California Company Remote Site 8580 Padre Court
Granite Bay, CA 95746 Consolidated Communications of California Company Remote
Site 6801 Lone Tree Blvd Rocklin, CA 95765 Consolidated Communications of
California Company Remote Site Alexandra Road, Roseville, CA 95747 Consolidated
Communications of California Company Remote Site 1171 Harding Blvd Roseville, CA
95678 Consolidated Communications of California Company

 



 

 

 

Property Description Address Operating Company Offices and Equipment 9669
Lackman Lenexa, KS 66219 Consolidated Communications Enterprise Services, Inc.

 

Owned Real Property Located in Minnesota

 

Property Description Address Operating Company Remote Site 21116 Bagley
Avenue          , Faribault, MN 55021 Consolidated Communications of Minnesota
Company Remote Site 1040 26th Place NW, Owatonna, MN 55060 Consolidated
Communications of Minnesota Company Remote Site 3050 130th Street West, East
Chaska, MN 55318 Consolidated Communications of Minnesota Company Remote Site
300 Creek Lane N., Jordan, MN 55352 Consolidated Communications of Minnesota
Company Remote Site 101 Aspen Ln N                         , Belle Plaine, MN
56001 Consolidated Communications of Minnesota Company Remote Site 314 2nd St.,
Lehillier, MN 56001 Consolidated Communications of Minnesota Company Offices and
Equipment 215 East Hickory Street, Mankato, MN 56001 Consolidated Communications
of Minnesota Company Offices and Equipment 221 East Hickory Street, Mankato, MN
56001 Consolidated Communications of Minnesota Company Remote Site 202 East
Jackson St., Mankato, MN 56001 Consolidated Communications of Minnesota Company

 



 

 

 



Property Description Address Operating Company Remote Site 1929 Lee Blvd.,
Mankato, MN 56001 Consolidated Communications of Minnesota Company Remote Site
1851 Adams Street, Mankato, MN 56001 Consolidated Communications of Minnesota
Company Remote Site 1701 Augusta Drive, Mankato, MN 56001 Consolidated
Communications of Minnesota Company Remote Site 251 Bunting Lane, Mankato, MN
56001 Consolidated Communications of Minnesota Company Remote Site 580
Industrial Road, Mankato, MN 56001 Consolidated Communications of Minnesota
Company Remote Site 243 Moreland Ave., Mankato, MN 56001 Consolidated
Communications of Minnesota Company Remote Site Mable Street, Mankato, MN 56001
Consolidated Communications of Minnesota Company Remote Site SE Corner Hwy 169 &
60, Mankato, MN 56001 Consolidated Communications of Minnesota Company Remote
Site 100 Viking Dr., Mankato, MN 56001 Consolidated Communications of Minnesota
Company Warehouse Warehouse 2730 3rd Avenue, Mankato, MN 56001 Consolidated
Communications of Minnesota Company Remote Site 1428 2nd  St (AC23), Mankato, MN
56001 Consolidated Communications of Minnesota Company Remote Site 2901  N
Airport Rd (AC29)Mankato, MN 56001 Consolidated Communications of Minnesota
Company Remote Site 586th Ave at Hoffman Rd (AC52), Mankato, MN 56001
Consolidated Communications of Minnesota Company

 



 

 



 

Property Description Address Operating Company Remote Site 1020 Marsh St (AC40),
Mankato, MN 56001 Consolidated Communications of Minnesota Company Remote Site
SE Corner Hwy 169 & 60; 53948 207th Military Rd., Mankato, MN 56001 Consolidated
Communications of Minnesota Company Remote Site Valley Port Authority, 2003
Carlson Dr., Mankato, MN 56003 Consolidated Communications of Minnesota Company
Remote Site 308 Garfield Ave (AC10) , Mankato, MN 56003 Consolidated
Communications of Minnesota Company Remote Site Randalls Addition, 150 Pearl
St., Amboy, MN 5601 Consolidated Communications of Minnesota Company Remote Site
110 Agency St., Eagle Lake, MN 56024 Consolidated Communications of Minnesota
Company Remote Site 115 Jackson St. N., Garden City, MN 56034 Consolidated
Communications of Minnesota Company Remote Site 101 Hubbell St. S., Good, MN
56037 Consolidated Communications of Minnesota Company Remote Site 112 Humphrey
St. E., Lake Crystal, MN 56055 Consolidated Communications of Minnesota Company
Remote Site 504 Boright St., LeSueur, MN 56058 Consolidated Communications of
Minnesota Company Remote Site 608 Chestnut Ave., Madison, MN 56063 Consolidated
Communications of Minnesota Company Remote Site 103 2nd Ave. NE, Mapleton, MN
56065 Consolidated Communications of Minnesota Company Remote Site 111 S. Birch,
New, MN 56072 Consolidated Communications of Minnesota Company

 



 

 

 



Property Description Address Operating Company Remote Site Original Town, Lot 6,
Block 3; 50688 State Hyw 68    Lake Crystal, Cambria, MN 56073 Consolidated
Communications of Minnesota Company Remote Site 319 2nd Ave., Pemberton, MN
56078 Consolidated Communications of Minnesota Company Remote Site 201 Mill St.,
St. Clair, MN 56080 Consolidated Communications of Minnesota Company Remote Site
1724 W. Jefferson Avenue, St. Peter, MN 56082 Consolidated Communications of
Minnesota Company Remote Site 102½  Main St., Vernon, MN 56090 Consolidated
Communications of Minnesota Company Remote Site 1425 2nd Street SE, Waseca, MN
56093 Consolidated Communications of Minnesota Company

 

Owned Real Property Located in North Dakota

 

Property Description Address Operating Company Central Office 3239 39th St. SW,,
Fargo, ND 58104 Consolidated Communications of Minnesota Company



 

 

 

 



Leased Property Located in Illinois

 

Type of Asset Location Name of Lessor Description Office Mattoon, IL Latel, LLC
Corporate Office Office Taylorville, IL Latel, LLC Operations – CO

Office –Warehouse

Office

Mattoon, IL

Mattoon, IL

Latel, LLC

First Mid IL Bank & Trust

Office and Warehouse

Retail Office

 

 

 



 

 



Leased Property Located in Texas

 

Type of Lease Lessor Tenant Address OFFICE SPACE TEXAS TOWER LIMITED
CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC.

600 TRAVIS STREET, SUITE 1955

HOUSTON, TX 77002

OFFICE SPACE UNITED BUILDING MANAGEMENT CONSOLIDATED COMMUNICATIONS ENTERPRISE
SERVICES, INC.

14180 DALLAS PARKWAY

DALLAS, TX 75201

OFFICE SPACE DOROTHY SMITH CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY

421 S. 8TH STREET

WACO, TX 76710

PARKING LOT JAMES L LOOMER CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY

E. BREMOND AND N. ANGELINA

LUFKIN, TX 75904

OFFICE SPACE ATRIUM BUILDING LTD EAST TEXAS FIBER LINE INCORPORATED

119 WEST TYLER STREET

LONGVIEW, TX

OFFICE SPACE HINES INTEREST LIMITED PARTNERSHIP CONSOLIDATED COMMUNICATIONS
ENTERPRISE SERVICES, INC.

777 WALKER, CONCOURSE LEVEL

HOUSTON, TX 77002

OFFICE SPACE DREW STACK MANAGEMENT CORP., INC. (HOMELAND PROPERTY) CONSOLIDATED
COMMUNICATIONS ENTERPRISE SERVICES, INC.

1114 SAM HOUSTON AVENUE,

HUNTSVILLE, TX 77340

OFFICE SPACE DALLAS EXCHANGE, LTD CONSOLIDATED COMMUNICATIONS ENTERPRISE
SERVICES, INC.

400 S. AKARD,

SUITE 701 & 702,

DALLAS, TX. 75201

OFFICE SPACE DALLAS EXCHANGE, LTD CONSOLIDATED COMMUNICATIONS ENTERPRISE
SERVICES, INC.

400 S. AKARD

MEET ME ROOM

B-1 LEVEL

DALLAS, TX 75201

 



 

 

 

Type of Lease Lessor Tenant Address OFFICE SPACE PLAZA TOWER LTD CONSOLIDATED
COMMUNICATIONS ENTERPRISE SERVICES, INC.

909 ESE LOOP 323, SUITE 650

TYLER, TX 75701

PHONE STORE DBSI-DISCOVERY REAL ESTATE SERVICES, LLC CONSOLIDATED COMMUNICATIONS
OF FORT BEND COMPANY

2001 KATY MILLS BLVD

SUITE M

KATY, TX 77494

 

Leased Property Located in Pennsylvania

 

Type of Lease Lessor Tenant Address Office Space Spruce Street Properties, Ltd.
Consolidated Communications Enterprise Services, Inc.

The Pittsburgh Technology Center,

322 Fourth Avenue, Suite 100

Pittsburgh, PA 15222

Office Space Spectra Development Company Consolidated Communications Enterprise
Services, Inc.

2591 Wexford-Bayne Road, Suite 400

Sewickley, PA 15143

Office Space Spectra Development Company Consolidated Communications Enterprise
Services, Inc.

2593 Wexford-Bayne Road, Suite 201

Sewickley, PA 15143

Office Space Spruce Street Properties, Ltd. Consolidated Communications
Enterprise Services, Inc.

The Pittsburgh Technology Center,

322 Fourth Avenue, Suite 200

Pittsburgh, PA 15222

 



 

 



 

Type of Lease Lessor Tenant Address Land (Remote Equipment Buildings) Spagnolo
Builders, Inc. Consolidated Communications of Pennsylvania Company, LLC

Villa of North Park

Babcock Boulevard

McCandless Township, PA

Land (Remote Equipment Buildings) James A. West Consolidated Communications of
Pennsylvania Company, LLC

Hickory Hills

McCandless Township, PA

Land (Remote Equipment Buildings) Three North Development Group Consolidated
Communications of Pennsylvania Company, LLC

Karrington Woods

McCandless Township, PA

 

Leased Property Located in California and Kansas

 

Type of Lease Lessor Tenant Address Central Office Storguard Development
Consolidated Communications of California Company 9674 Marion Ridge Kansas City,
KS Office Space Kansas Industrial No.1 Consolidated Communications of California
Company 14865 West 95th St Lenexa, KS Warehouse Northwestern Mutual Life
Insurance Co Consolidated Communications of California Company 9701 Lackman
Kansas City, KS Central Office MP 242, LLC Consolidated Communications of
California Company 5411 Luce Ave McClellan, CA Office DS Town and Country
Consolidated Communications of California Company 2805 Marconi Ave Sacramento,
CA

 



 

 

 



Type of Lease Lessor Tenant Address Data Center County of Sacramento
Consolidated Communications of California Company 5115 Arnold Ave McClellan, CA
Warehouse JMVZ Enterprise Consolidated Communications of California Company 9766
Waterman Rd Elk Grove, CA Hub Ochoyuno Investment Co Consolidated Communications
of California Company 1318 Fulton Ave Sacramento, CA Hub Gregory Partners
Consolidated Communications of California Company 3278 Northgate Blvd
Sacramento, CA

 

Leased Property Located in Minnesota

 

Type of Lease Lessor Tenant Address Offices Northwest Properties Realty Corp
Consolidated Communications of Minnesota Company 2950 Xenium Lane North #138,
Plymouth, MN 55441 Offices AM Anderson Properties LC Consolidated Communications
of Minnesota Company 2859 & 1961 99th St., Urbandale, IA 50322 Warehouse The
FlynCo Company Consolidated Communications of Minnesota Company 4206 Enterprise
Circle, Duluth, MN 55811 Office Golden Eagles Consolidated Communications of
Minnesota Company 4041 28th St. NM, Suite 200, Rochester, MN 55901 POP I-35
Development Company Consolidated Communications of Minnesota Company 1600 Blake
Ave., Albert Lea, MN 55705



 



 

 

 



Type of Lease Lessor Tenant Address POP Austin Professional Center Consolidated
Communications of Minnesota Company 308 4th Ave., NW, Austin, MN 55912 Qwest CO
CenturyLink Consolidated Communications of Minnesota Company 402 S. 7th St.,
Brainerd, MN 56401 POP, ISP Room, Switch Minnesota Power Consolidated
Communications of Minnesota Company 30 W. Superior St., Duluth MN 55802 AT&T
AT&T Consolidated Communications of Minnesota Company 314 W. First St., Duluth,
MN 55802 Qwest Lease CenturyLink Consolidated Communications of Minnesota
Company 322 First St., Culuth, MN 55802 Ameritech Colloc Ameritech Corp
Consolidated Communications of Minnesota Company 304 S. Dewey st., EAU Claire,
WI 54701 Data Center 7700 France Ave, LLC Consolidated Communications of
Minnesota Company 7700 France Ave., Edina, MN 55435 POP Pilot Knob Properties
LLC Consolidated Communications of Minnesota Company 5457 212th St., Farmington,
MN 55024 Qwest Lease CenturyLink Consolidated Communications of Minnesota
Company 409 N 1st Ave., Fargo, ND 58102 Qwest Lease CenturyLink Consolidated
Communications of Minnesota Company 710 N. Medelssohn Ave., Golden Valley, MN
55427 Qwest Colo CenturyLink Consolidated Communications of Minnesota Company
501 NW 2nd Ave., Grand Rapids, MN 55744

 



 

 

 



Type of Lease Lessor Tenant Address Racks Cologix Consolidated Communications of
Minnesota Company 511 11th Ave. South, Minneapolis, MN Qwest CO CenturyLink
Consolidated Communications of Minnesota Company 200 S. 5th St., Minneapolis, MN
55402 Qwest Lease CenturyLink Consolidated Communications of Minnesota Company
250 Marguette Ave., Minneapolis, MN 55401 Tri Tech DCI Minneapolis Venture LLC
Consolidated Communications of Minnesota Company 331 S. 2nd St., Minneapolis, MN
55401 Plymouth CO St. Paul Fire and Marine Consolidated Communications of
Minnesota Company 4120 Fernbrook Ln, Plymouth, MN 55446 Eden Prairie CO
CenturyLink Consolidated Communications of Minnesota Company 10001 W. 78th St.,
Eden Prairie, MN 55334 Normandale CO McLeodUSA Consolidated Communications of
Minnesota Company 4151 W. 84th St., Bloomington, MN 55437 Hopkins CO CenturyLink
Consolidated Communications of Minnesota Company 10 N. 11th, Hopkins, MN 55343
Burnsville CO CenturyLink Consolidated Communications of Minnesota Company 2120
W. Williams Dr., Burnsville, MN 55337 Midwest Wireless Verizon Wireless
Consolidated Communications of Minnesota Company 1015 NW 26th Place, Qwatonna,
MN Qwest Colloc CenturyLink Consolidated Communications of Minnesota Company 122
Mill St., W, Owantonna, MN

 



 

 

 



Type of Lease Lessor Tenant Address Qwest Colloc CenturyLink Consolidated
Communications of Minnesota Company 418 W. 4th St., Redwing, MN Qwest Colloc
CenturyLink Consolidated Communications of Minnesota Company 320 SW 2nd,
Rochester, MN 55902 Zumbro Place Ragan Mattison Properties Consolidated
Communications of Minnesota Company 470 Crossroads Dr., SW, Rochester, MN 55902
Holiday Inn SSA LLC Consolidated Communications of Minnesota Company 220 S.
Broadway, Rochester, MN 55902 Corp Center Bldg The Corporate Center Consolidated
Communications of Minnesota Company 26 N. 6th Ave., St. Cloud, MN 56303 Qwest
Colloc CenturyLink Consolidated Communications of Minnesota Company 22 N. 6th
Ave., St. Cloud, MN 56303 AT&T CO AT&T Consolidated Communications of Minnesota
Company 795 Jefferson Ave., St. Paul, MN 55102 Market St. CO CenturyLink
Consolidated Communications of Minnesota Company 70 West 4th St. St. Paul, MN
Sprint CO Sprint Consolidated Communications of Minnesota Company 847 Earl St.,
St. Pail, MN 55106 Qwest Colloc Centurylink Consolidated Communications of
Minnesota Company 125 S. Dakota Ave., Sioux Falls, SD 57104 Bd. Of Trade Mahan
Rental Properties Consolidated Communications of Minnesota Company 1507 Tower
Ave., Superior, WI 54880

 



 

 



 

Type of Lease Lessor Tenant Address Qwest Colloc Centurylink Consolidated
Communications of Minnesota Company 328 S. 2nd St., Virginia, MN  55792 Qwest
Colloc Centurylink Consolidated Communications of Minnesota Company 402
Jefferson Street S. Wadena, MN 56482 Qwest Colloc Centurylink Consolidated
Communications of Minnesota Company 220 11th Street, Windom, MN  56101
Riverfront Riverfront Partnership LP Consolidated Communications of Minnesota
Company 111 Riverfront Dr., Winona, MN  55987 Qwest Colloc Centurylink
Consolidated Communications of Minnesota Company 128 W 3rd St., Winona,
MN  55987 Minneapolis Switch DCI Minneapolis Venture LLC Consolidated
Communications of Minnesota Company 331 Second Avenue   Minneapolis, MN Qwest
Colloc Centurylink Consolidated Communications of Minnesota Company 2340 Old
Shakopee Rd  Bloomington, MN Qwest Colloc Centurylink Consolidated
Communications of Minnesota Company 400 W 98th St, Bloomington, MN Qwest Colloc
Centurylink Consolidated Communications of Minnesota Company 2120 W County Rd
34, Burnsville, MN Qwest Colloc Centurylink Consolidated Communications of
Minnesota Company 4700 Welcome Ave, Crystal, MN West St. Paul Collocation
Centurylink Consolidated Communications of Minnesota Company 330 Lothenbach,
West St. Paul, MN

 



 

 



 

Type of Lease Lessor Tenant Address Wayzata Collocation Centurylink Consolidated
Communications of Minnesota Company 162 N Central Ave, Wayzata, MN Duluth Data
Center Involta Consolidated Communications of Minnesota Company Involta - 3401
Technology Drive, Duluth, MN

 

 

 

 



 

 

SCHEDULE 3.12

 

ERISA Matters

 

None.

 

 

 

 



 

 



SCHEDULE 3.13(a)

 

Facilities/Properties Not in Compliance with Environmental Laws

 

None.

 

 

 

 



 

 



SCHEDULE 3.13(b)

 

Environmental Claims

 

None.

 

 

 

 



 

 



SCHEDULE 3.13(c)

 

Hazardous Materials

 

1.NPTC is monitoring contained asbestos in the following locations: Gibsonia,
PA, Valencia, PA, Cranberry, PA, Tarentum, PA, Mars, PA, Freeport, PA, Sarver,
PA, Saxonburg, PA, and Wexford, PA.

 

 

 

 

 



 

 

SCHEDULE 3.13(e)

 

Sites Listed for Clean-up/Investigation

 

None.

 

 

 

 

 



 

 

SCHEDULE 3.16

 

Insurance

 

Policy Type Insurer Policy Number Eff. Exp. Type Major Limit Major Deductible
Property Axis Insurance Company MCB757030-15 12/30/2015 12/30/2016 Occurrence
100,000,000 100,000

Commercial General Liability





The Phoenix Insurance Company HN-GLSA-1145P153-PHX-15 12/30/2015 12/30/2016
Occurrence 10,000,000 5000 Automobile Travelers HE-CAP-163DO339-TCT-15
12/30/2015 12/30/2016 Combined Single Limit 1,000,000 500/500 Workers
Compensation Travelers HC2J-UB-163D031-5-15 12/30/2015 12/30/2016 Occurrence
1,000,000 250,000 Umbrella Travelers HSMJ-CUP-163D0352-TIL-15 12/30/2015
12/30/2016 Occurrence 25,000,000 0 Excess Umbrella CNA L5094841608 12/30/2015
12/30/2016 Occurrence 20,000,000  



Professional Liability

Travelers TE01202272 12/30/2015 12/30/2016 Claims Made 10,000,000 100,000



Excess Cyber

Endurance PRX10008346300 12/30/2015 12/30/2016 Claims Made 10,000,000 100,000



International Package

Travelers TE01202289 12/30/2015 12/30/2016 Claims Made 2,000,000 0

 

 

 

 

 



Policy Type Insurer Policy Number Eff. Exp. Type Major Limit Major Deductible



Employee
Dishonesty/Crime

Federal Ins. Co. (Chubb) 8208-7565 7/22/2016 7/22/2017 Claims Made 5,000,000
50,000 Specialty Crime Coverage Travelers 105968373 7/22/2016 7/22/2019 Claims
Made 1,000,000 0 Fiduciary Liability Federal Ins. Co. (Chubb) 8208-7565
7/22/2016 7/22/2017 Claims Made 15,000,000 50,000 Employment Practices Liability
Federal Ins. Co. (Chubb) 6804-8458 7/22/2016 7/22/2017 Claims Made 10,000,000
250,000 Directors & Officers Liability. Great American (Primary $10MM) DOL
9924928 7/22/2016 7/22/2017 Claims Made 60,000,000 250k/500k   Federal Ins. Co.
(Secondary $10MM)              

Travelers ($10MM excess of $20MM)

 

National Union ($10MM excess of $30MM)

 

Chubb (Side A $10MM Excess $40MM)

 

Zurich (Side A $10MM Excess of $50MM)

           

 

 



 

 

 





Policy Type Insurer Policy Number Eff. Exp. Type Major Limit Major Deductible
Underground Storage
Tanks ACE American G24675440 002 12/30/2015 12/30/2016 Claims Made 4,000,000
25,000

 

 

 

 

 



 

 

SCHEDULE 3.19

 

Securities

 

None.

 

 

 

 

 

 



 

 

SCHEDULE 3.20(d)

 

Mortgage Filing Offices

 

Real Estate Recording Offices of:

 

1.Angelina County, Texas

2.Fort Bend County, Texas

3.Harris County, Texas

4.Montgomery County, Texas

5.Waller County, Texas

6.Allegheny County, Pennsylvania

7.Butler County, Pennsylvania

8.Placer County, California

9.Sacramento County, California

10.Johnson County, Kansas

 

 

 



 

 



SCHEDULE 5.19

 

Post-Closing Matters

 

Post-Closing item To be satisfied by:

Deliver to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, such real estate related documents as
the Administrative Agent shall reasonably require, including, without
limitation, the following documents for each Mortgaged Property:

 

(a) Mortgage amendment or amendment and restatement, as applicable

(b) UCC-1 fixture filings (as necessary)

(c) Title insurance endorsements (and such affidavits, certificates and
instruments of indemnification as title company requires)

(d) If requested by Administrative Agent, evidence of payment of title insurance
premiums

 

Within 45 days of the Restatement Date (or such later date as may be agreed to
by the Administrative Agent in its sole discretion)

 

 

 



 

 



SCHEDULE 6.01(a)(iii)

 

Indebtedness to Remain Outstanding

 

None.

 

 

 

 

 



 

 



SCHEDULE 6.02(iv)

 

Liens to Remain Outstanding

 

1.Encumbrances referred to in Schedule 3.19.



2.See below.

 

Company Jurisdiction Original File Date Original File Number Secured Party
Collateral Description Consolidated Communications Holdings, Inc. SECY OF STATE,
DELAWARE 01/20/2015 20150236827 CIT Finance LLC Equipment Consolidated
Communications Holdings, Inc. SECY OF STATE, DELAWARE 06/22/2016 20163744511 De
Lage Laden Financial Services, Inc. Equipment Consolidated Communications, Inc.
SECY OF STATE, ILLINOIS 09/30/2011 016650501 IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 10/06/2011 016667471
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 01/02/2012 016905550
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 01/03/2012 016910384
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 08/31/2012 017564404
IBM Credit LLC

Lessee/Lessor

Leased equipment

 

 



 

 

 





Company Jurisdiction Original File Date Original File Number Secured Party
Collateral Description Consolidated Communications, Inc. SECY OF STATE, ILLINOIS
09/13/2012 017594729 IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 10/24/2012 017703420
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 01/03/2013 017892525
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 03/01/2013 018039400
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 03/15/2013 018073498
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 04/08/2013 018143801
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 07/03/2013 018402629
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 07/05/2013 018405709
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 08/07/2013 018494353
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 08/29/2013 018549018
IBM Credit LLC

Lessee/Lessor

Leased equipment

 

 



 

 



 

Company Jurisdiction Original File Date Original File Number Secured Party
Collateral Description Consolidated Communications, Inc. SECY OF STATE, ILLINOIS
09/17/2013 018599287 IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 11/19/2013 018777258
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 12/03/2013 018813823
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 01/02/2014 018897520
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 02/18/2014 019017249
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 11/03/2014 019774465
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 02/23/2015 020076941
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 03/10/2015 020114592
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 03/26/2015 020164840
IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 04/20/2015 020238585
IBM Credit LLC

Lessee/Lessor

Leased equipment

 

 



 

 

 



Company Jurisdiction Original File Date Original File Number Secured Party
Collateral Description Consolidated Communications, Inc. SECY OF STATE, ILLINOIS
04/27/2015 020264136 IBM Credit LLC

Lessee/Lessor

Leased equipment

Consolidated Communications, Inc. SECY OF STATE, ILLINOIS 07/25/2015 020538171
IBM Credit LLC Leased equipment Consolidated Communications, Inc. SECY OF STATE,
ILLINOIS 08/02/2015 020561173 IBM Credit LLC Leased equipment Consolidated
Communications, Inc. SECY OF STATE, ILLINOIS 08/17/2015 020599464 IBM Credit LLC
Leased equipment Consolidated Communications, Inc. SECY OF STATE, ILLINOIS
08/20/2015 020611170 IBM Credit LLC Leased equipment Consolidated
Communications, Inc. SECY OF STATE, ILLINOIS 10/04/2015 020741082 IBM Credit LLC
Leased equipment Consolidated Communications, Inc. SECY OF STATE, ILLINOIS
12/17/2015 020946415 IBM Credit LLC Leased equipment Consolidated
Communications, Inc. SECY OF STATE, ILLINOIS 12/17/2015 020946423 IBM Credit LLC
Leased equipment Consolidated Communications, Inc. SECY OF STATE, ILLINOIS
01/15/2016 021029947 IBM Credit LLC Leased equipment Consolidated
Communications, Inc. SECY OF STATE, ILLINOIS 03/12/2016 021177482 IBM Credit LLC
Leased equipment

 

 



 

 



 

Company Jurisdiction Original File Date Original File Number Secured Party
Collateral Description Consolidated Communications, Inc. SECY OF STATE, ILLINOIS
06/13/2016 021459801 Pacific Western Bank Leased equipment Consolidated
Communications, Inc. SECY OF STATE, ILLINOIS 06/30/2016 021459801 IBM Credit LLC
Leased equipment Consolidated Communications, Inc. SECY OF STATE, ILLINOIS
09/16/2016 021715123 IBM Credit LLC Leased equipment Consolidated Communications
Services Company SECY OF STATE, TEXAS 05/07/2012 12-0014430429 Fujitsu Network
Communication Equipment and software sold, leased, rented or delivered by
Secured Party Enventis Telecom, Inc. SECY OF STATE, MINNESOTA 01/24/2012
201226976149 NTIA/BTOP, Room 4812 U.S. Department of Commerce Certain equipment
Enventis Telecom, Inc. SECY OF STATE, MINNESOTA 01/24/2012 201226976062
NTIA/BTOP, Room 4812 U.S. Department of Commerce Certain equipment Enventis
Telecom, Inc. SECY OF STATE, MINNESOTA 10/23/2013 201334270191 NTIA/BTOP, Room
4812 U.S. Department of Commerce Certain equipment

 

 

 

 



 

 

SCHEDULE 6.03(c)

Other Businesses

None.

 

 

 

 

 



 

 



SCHEDULE 6.04

Existing Investments

 

Entity Ownership Consolidated Communications Enterprise Services, Inc. 24,150
shares of the issued and outstanding common stock of East Texas Fiber Line,
Inc., par value $0.01, which shares constitute 63% of the issued and outstanding
common stock of East Texas Fiber Line, Inc. Consolidated Communications
Enterprise Services, Inc. 2.34% limited partnership interest in GTE Mobilnet of
South Texas Limited Partnership. Consolidated Communications Enterprise
Services, Inc. 20.51% limited partnership interest in GTE Mobilnet of Texas RSA
#17 Limited Partnership. Consolidated Communications, Inc. 3,000,000 shares of
Consolidated Communications of Illinois (f/k/a Illinois Consolidated Telephone
Company), par value $10.00, which shares constitute 100% of the issued and
outstanding common stock of Consolidated Communications of Illinois (f/k/a
Illinois Consolidated Telephone Company). Consolidated Communications Enterprise
Services, Inc. 3.6% limited partnership interest in Pittsburgh SMSA Limited
Partnership. Consolidated Communications Enterprise Services, Inc. 16.6725%
limited partnership interest in Pennsylvania RSA No. 6 (I) Limited Partnership.
Consolidated Communications Enterprise Services, Inc. 23.67% limited partnership
interest in Pennsylvania RSA No. 6 (II) Limited Partnership.

 

 



 

 

SCHEDULE 6.08(v)

Existing Affiliate Transactions

 

1.Lease Agreement dated December 31, 2010, by and between Consolidated
Communications of Illinois Company (f/k/a Illinois Consolidated Telephone
Company) (as Tenant) and LATEL, LLC (as Landlord), as amended.

2.Lease Agreement dated December 22, 2010, by and between Consolidated
Communications Services (as Tenant) and LATEL, LLC (as Landlord).

3.Lease Agreement dated December 22, 2010, by and between Consolidated
Communications of Illinois Company (f/k/a Illinois Consolidated Telephone
Company) (as Tenant) and LATEL, LLC (as Landlord).

4.Pursuant to various agreements with the Borrower, First Mid-Illinois provides
Holdings and its Subsidiaries with general banking services, including
depository, disbursement and payroll accounts, on terms comparable to those
available to other large unaffiliated business accounts. Richard A. Lumpkin, a
director of Holdings, and members of his family own approximately 26.4% of the
common stock and 30.0% of the Series C Non-Cumulative Perpetual Convertible
Preferred Stock of First Mid-Illinois. During 2015, the Company paid maintenance
and activity related charges of $15,270 to First Mid-Illinois and earned $397 of
interest on its deposits. The fees charged and earnings received on deposits
through a repurchase agreement, are based on First Mid-Illinois’ standard
schedule for large customers. Consolidated Communications of Illinois Company
(f/k/a Illinois Consolidated Telephone Company) provides First Mid-Illinois with
local dial tone, custom calling features, long distance and other
telecommunications services. In 2015, First Mid-Illinois paid CCIC approximately
$754,445 for these services. These services are based on standard prices for
strategic business customers.

5.On June 18, 2014, Consolidated Communications Services Company (“CCSC”)
entered into an agreement with Cartesian, Inc. (formerly The Management Network
Group, Inc. (a professional services company)), to provide Smart Building
Services. Under the agreement, Cartesian, Inc., is to deploy and monitor the
energy consumption in a number of Holdings and its Subsidiaries’ facilities. The
estimated cost to implement the Smart Building Services is approximately
$4,900,000 over the next seven years. It is estimated that Holdings and its
Subsidiaries will save approximately $5,700,000 in energy costs through the use
of the Smart Building Services. In connection with the Smart Building Services,
CCSC also entered into a three-year Market Enablement Agreement (“Marketing
Agreement”) with Elutions, Inc., a partial owner of Cartesian, Inc. Under the
Marketing Agreement, CCSC will be required to provide certain marketing support
to provided solutions. Holdings and its Subsidiaries may receive up to
$2,400,000 under the Marketing Agreement over the three-year term of the
agreement. Robert J. Currey, the Executive Chairman of Holdings, is the Chairman
of the Board of directors at Cartesian, Inc. Mr. Currey has not received any
payments as part of our agreement with Cartesian, Inc. or Elutions, Inc.

 

 

   

6.On September 18, 2014, the Borrower (as successor by merger to Consolidated
Communications Finance II Co.) completed a $200 million offering of its 6.50%
Senior Notes. The Richard Adamson Lumpkin Trust dated 2/6/70 fbo Richard Anthony
Lumpkin purchased $5,000,000 of the 6.50% Senior Notes. The 6.50% Senior Notes
mature on October 1, 2022 and pay interest semi-annually in arrears on April 1
and October 1 of each year, commencing on April 1, 2015.

 

 

 

 



 

 

SCHEDULE 6.09

Existing Restrictions

 

None.

 

 

 

 

 



 



